 



COURTYARD BY MARRIOTT HOTEL

 

RELICENSING FRANCHISE AGREEMENT

 

BETWEEN

 

MARRIOTT INTERNATIONAL, INC.

 

AND

 

ARC HOSPITALITY TRS BALTIMORE, LLC

 

Location: 1000 Aliceanna Street, Baltimore, MD 21202

 

Dated as of: March 21, 2014

 

 

 

 

TABLE OF CONTENTS

 

      Page         1. DEFINITIONS 2         2. LICENSE 10           2.1 Limited
Grant 10   2.2 Franchisor’s Reserved Rights 10         3. FEES 10           3.1
Application Fee 10   3.2 Franchise Fees 11   3.3 Marketing Fund Charges; Special
Marketing Program Fees 11   3.4 Electronic Systems Fees 11   3.5 Other Charges
11   3.6 Travel Expenses and Reimbursement 12   3.7 Marriott Agreement Payments
12   3.8 Making of Payments and Performance of Services 12   3.9 Interest on
Late Payments 12   3.10 Taxes 12         4. TERM 13           4.1 Term 13   4.2
Not Renewable 13         5. SIZE, FINANCING, CONSTRUCTION, AND RENOVATION 13    
      5.1 Size 13   5.2 Financing of the Hotel 13   5.3
Construction/Conversion/Renovation of the Hotel 14         6. SOURCING AND
DESIGN APPROVALS 14           6.1 Furniture, Fixtures, Equipment, Supplies, and
Signage 14   6.2 Design Approval 15         7. LOCAL ADVERTISING AND MARKETING,
PRICING, AND MARKETING FUND ACTIVITIES 16           7.1 Franchisee’s Local
Advertising and Marketing Programs and Press Releases 16   7.2 Reservations,
Pricing, and Rates 16   7.3 Marketing Fund Activities 17   7.4 Special Marketing
Programs 18         8. PROPERTY SYSTEM, RESERVATION SYSTEM, AND OTHER ELECTRONIC
SYSTEMS 18           8.1 Systems Installation 18   8.2 Reservation System 18  
8.3 Optional System(s) 18   8.4 System Communication Costs 18   8.5 Electronic
Systems Provided Under License 19

 

i

 

 

9. OPERATIONS 19           9.1 Operating the Hotel 19   9.2 System Promotion and
Diversion to Other Businesses 20   9.3 Employees 20   9.4 Management and
Operation of the Hotel 21         10. TRAINING, COUNSELING, AND ADVISORY
SERVICES 22           10.1 Training 22   10.2 Counseling and Advisory Services
23         11. PHYSICAL FACILITIES, SUPPLIES, AND GOODS 23           11.1
Repairs and Maintenance 23         12. SYSTEM AND STANDARDS; FRANCHISEE
ASSOCIATION 23           12.1 Compliance with System and Standards 23   12.2
Modification of the System and Standards 24   12.3 Franchisee Association 24    
    13. PROPRIETARY MARKS AND INTELLECTUAL PROPERTY 24           13.1
Franchisor’s Representations and Responsibility Regarding the Proprietary Marks
24   13.2 Franchisee’s Use of System and Intellectual Property 25   13.3
Franchisee’s Use of Other Marks 27   13.4 Internet Website 27         14.
CONFIDENTIAL INFORMATION; DATA PROTECTION LAWS 28           14.1 Confidential
Information 28   14.2 Data Protection Laws 28         15. ACCOUNTING AND REPORTS
28           15.1 Books, Records, and Accounts 28   15.2 Reports 29   15.3
Franchisor Examination and Audit of Hotel Records 29         16. INDEMNIFICATION
AND INSURANCE 30           16.1 Indemnification 30   16.2 Insurance 30        
17. TRANSFERABILITY OF INTERESTS 32           17.1 Transfers of Interests in the
Hotel and Franchisee 32   17.2 Transfers of Controlling Ownership Interests 33  
17.3 Transfers of Passive Investor Interests, Estate Planning, and Death or
Mental Incompetency 35   17.4 Proposed Transfer to Competitor and Right of First
Refusal 36   17.5 Interest in Real Estate and Injunctive Relief 38   17.6
Survival of Right of First Refusal 38   17.7 Security Interests in the Hotel or
Franchisee 39   17.8 Proposed Transfers to Specially Designated National or
Blocked Person 39   17.9 Transfers by Franchisor 39         18. PUBLICLY-TRADED
SECURITIES AND SECURITIES OFFERINGS 39           18.1 Franchisee’s Obligations
39

 

ii

 

 

  18.2 Limited Franchisor Consent 41         19. DEFAULT AND TERMINATION 41    
      19.1 Immediate Termination 41   19.2 Termination Upon Notice with
Opportunity to Cure 42   19.3 Termination by Franchisor and Liquidated Damages
43         20. POST-TERMINATION 46           20.1 Franchisee Obligations 46  
20.2 Franchisor’s Rights Upon Termination or Expiration 48   20.3 Survival 48  
      21. CONDEMNATION AND CASUALTY 48           21.1 Condemnation 48   21.2
Casualty 48         22. COMPLIANCE WITH LAWS; LEGAL ACTIONS 49         22.1
Compliance with Laws 49   22.2 Notice Regarding Legal Actions 49   22.3 WAIVER
OF JURY TRIAL AND PUNITIVE DAMAGES 49   22.4 Specially Designated National or
Blocked Person; Anti-Money Laundering 50         23. RELATIONSHIP OF PARTIES 50
          23.1 Reasonable Business Judgment 50   23.2 Independent Contractor 50
        24. GOVERNING LAW; INJUNCTIVE RELIEF; COSTS OF ENFORCEMENT 50          
24.1 Governing Law 50   24.2 Injunctive Relief 51   24.3 Costs of Enforcement 51
        25. NOTICES 51           25.1 Notices 51         26. CONSTRUCTION AND
SEVERABILITY; APPROVALS, CONSENTS AND WAIVERS; ENTIRE AGREEMENT 52          
26.1 Construction and Severability 52   26.2 Approvals, Consents and Waivers 53
  26.3 Entire Agreement 53   26.4 Amendments 53         27. REPRESENTATIONS,
WARRANTIES AND COVENANTS 54           27.1 Existence and Power; Authorization;
Contravention 54   27.2 Ownership of Franchisee 54   27.3 Ownership of the Hotel
54   27.4 Additional Franchisee Acknowledgments and Representations 55        
28. MISCELLANEOUS 56           28.1 Confidential Negotiated Changes 56   28.2
Multiple Counterparts 56

iii

 

 

AMENDMENT TO FRANCHISE AGREEMENT  REQUIRED BY THE STATE OF MARYLAND 58    
SCHEDULE 1  Courtyard by Marriott BRAND SPECIFIC TERMS 60     EXHIBIT
A  APPROVED LOCATION, NUMBER OF GUESTROOMS AND OWNERSHIP INTERESTS IN FRANCHISEE
61     EXHIBIT B  CHANGE OF OWNERSHIP RIDER 62     PROPERTY IMPROVEMENT PLAN
ADDENDUM 64     ATTACHMENT ONE  Scope of Work 66 ATTACHMENT TWO  ADA
Certification 69

 

iv

 

  

COURTYARD BY MARRIOTT HOTEL RELICENSING FRANCHISE AGREEMENT

 

This Courtyard by Marriott Hotel Relicensing Franchise Agreement is effective as
of the 21st day of March, 2014 (“Effective Date”) by Marriott International,
Inc., a Delaware corporation, and ARC Hospitality TRS Baltimore, LLC, a Delaware
limited liability company (“Franchisee”).

 

RECITALS:

 

A.           Franchisor owns the System.

 

B.           HFP Hotel Owner II, LLC (“Existing Franchisee”) and Franchisor are
parties to a System Hotel franchise agreement (“Existing Franchise Agreement”)
for the operation of the Hotel (defined below).

 

C.           Pursuant to an Agreement of Purchase and Sale dated January 30,
2014 (“Purchase Agreement”), ARC Hospitality Baltimore, LLC, a Delaware limited
liability company (“Owner”), an Affiliate of Franchisee, has purchased the Hotel
from Existing Franchisee (the “Hotel Purchase Transaction”).

 

D.           Existing Franchisee desires to terminate the Existing Franchise
Agreement in connection with the consummation of the Hotel Purchase Transaction.

 

E.           Franchisor has agreed to terminate the Existing Franchise Agreement
on the terms set forth in a Termination Agreement and Release between Existing
Franchisee and Franchisor (the “Termination Agreement”).

 

F.           Pursuant to the Termination Agreement, the termination of the
Existing Franchise Agreement is not effective unless, among other things, this
Agreement has become effective in accordance with its terms.

 

G.           Franchisee desires that the Hotel remain in the System after
termination of the Existing Franchise Agreement and Franchisee desires to
operate the Hotel under Franchisor’s System at the location specified herein and
to obtain a franchise from Franchisor for that purpose.

 

H.           The Hotel opened for business as a System Hotel on December 15,
2000 (the “Opening Date”), and was operated under Franchisor’s System from the
Opening Date until termination of the Existing Franchise Agreement pursuant to
the Termination Agreement.

 

I.           Certain modifications to this Agreement are required in order to
account for the fact that the Hotel was opened and operating before the
Effective Date, which are set forth in the Change of Ownership Rider attached
hereto as Exhibit B.

 

J.           Franchisee has entered into a lease dated March 21, 2014 (the
“Lease”) with Owner, pursuant to which Owner has leased the Hotel to Franchisee
and Franchisee has rights to operate the Hotel.

 

K.          Owner, Franchisor and Franchisee are parties to that certain Owner
Agreement dated as of the date hereof with respect to the Hotel (the “Owner
Agreement”).

 

L.           It is the intention of the parties that the Hotel, together with
other System Hotels will be part of a chain of hotels providing distinctive,
high quality hotel services.

 

 

 

 

M.          It is important that the Hotel be operated in strict conformity with
the System in order to enhance public acceptance of, and demand for, all System
Hotels.

 

N.           In agreeing to grant the non-exclusive license under this Agreement
to Franchisee, Franchisor is relying upon the business skill, financial
capacity, and character of Franchisee and its principals and the guarantee by
Guarantor under the Guaranty.

 

NOW, THEREFORE, in consideration of the premises and the mutual covenants
contained in this Agreement, and for other good and valuable consideration, the
receipt and sufficiency of which are acknowledged, Franchisee and Franchisor
agree as follows:

 

1.DEFINITIONS

 

When used in this Agreement the following terms have the meanings indicated:

 

“AAA Rules” has the meaning stated in Section 17.4.

 

“Accounting Period” means any one of the twelve (12) months in a calendar year
or any other fiscal accounting and reporting period used by Franchisee and
approved by Franchisor in writing.

 

“Affiliate” means, for any Person, a Person that is directly (or indirectly
through one or more intermediaries) Controlling, Controlled by, or under common
Control with, such Person.

 

“Agreement” means this Courtyard by Marriott Hotel Relicensing Franchise
Agreement, including any exhibits, attachments, and addenda.

 

“Applicable Law” means all laws, regulations, ordinances, rules, orders,
decrees, and requirements of any governmental authority having jurisdiction over
the Hotel, Franchisee, Guarantor or any of the Marriott Agreements.

 

“Application Fee” has the meaning stated in Schedule 1.

 

“Approved Location” means the site or parcel of land described under item 1 on
Exhibit A.

 

“Arbitrator” has the meaning stated in Section 17.4.

 

“Association” has the meaning stated in Section 12.3.

 

“Brand” has the meaning stated in the definition of “Competitor.”

 

“Brand Change” has the meaning stated in Section 21.2.

 

“Case Goods” means furniture and fixtures used in the Hotel, its Guestrooms, and
its Public Facilities, such as chests, armoires, chairs, beds, headboards,
desks, tables, television sets, mirrors, pictures, wall decorations, graphics
and all other unspecified items of the same class.

 

“Category” means a group of System Hotels designated by Franchisor or its
Affiliates, in their sole discretion, based upon certain criteria, such as
geographic (e.g., worldwide, regional, state-specific, country-specific) or
other attributes (e.g., resorts, urban, suburban). A Category may have specific
physical and operating standards and policies or may be a descriptive
classification.

 

2

 

 

“Competitor” means any Person that owns or has an interest in a hotel brand,
trade name, trademark, system, or chain (a “Brand”) or any Person that has,
directly or indirectly, an Ownership Interest in, or is an Affiliate, principal,
director, officer, or other individual with management responsibility of, a
Person that owns or has an interest in a Brand that is comprised of at least (i)
twenty (20) full-service hotels, or (ii) fifty (50) limited-service hotels. For
the purposes of defining “Competitor,” “full-service” hotels are hotels that
typically offer three (3) meals per day and have an average of three thousand
(3,000) square feet or more of meeting space per hotel, and “limited-service”
hotels are hotels that are not “full-service” hotels. No Person will be deemed
to be a Competitor if such Person has an interest in a Brand merely as a
franchisee or as a mere passive investor that has no Control or influence over
the business decisions concerning the Brand at issue, such as limited partners
in a partnership or as a mere non-Controlling stockholder in a corporation.

 

“Competitor Liquidated Damages” has the meaning stated in Section 19.3.C.

 

“Confidential Information” means any or all of the following information: (i)
any Standards, documents, or trade secrets approved for use in the System or in
the design, construction, renovation or operation of the Hotel; (ii) any
Electronic Systems and accompanying documentation developed for the System or
elements thereof; (iii) Guest Profile Data; or (iv) any other confidential
information, knowledge, trade secrets, business information or know-how obtained
(a) through the use of any part of the System or concerning the System or the
operation of the Hotel or (b) under any Marriott Agreements.

 

“Control” (and any form thereof, such as “Controlling” or “Controlled”) means,
for any Person, the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of such Person.

 

“Control Affiliate” means an Affiliate of Franchisee that directly or indirectly
Controls Franchisee.

 

“Data Protection Laws” means data protection and privacy laws and regulations in
the United States.

 

“Design Criteria” means those Standards that comprise the design criteria and
such other information that is necessary for planning and construction or
renovation and refurbishment of a System Hotel.

 

“Dispute” means any dispute, controversy, or claim arising out of or relating to
this Agreement or any other Marriott Agreement, or the making, breach,
termination, or invalidity of this Agreement or any other Marriott Agreement, or
the relationship created by any of those agreements.

 

“Effective Date” has the meaning stated in the preamble to this Agreement.

 

“Electronic Systems” means all Software, Hardware and all electronic access to
Franchisor’s systems and data, licensed or made available to Franchisee relating
to the System, including the Reservation System, the Property System, the Yield
Management System, and any other system established under Section 8.3 or Section
12.2.

 

“Electronic Systems Fees” means the Reservation System Fee, the Property System
Fee, the Yield Management System Fee, and the fees for any other system
established under Section 8.3 or Section 12.2.

 

3

 

 

“Electronic Systems License Agreement” means the electronic systems license
agreement that must be executed by Franchisee as a condition to using the
Electronic Systems, the current form of which is set forth in the Franchise
Disclosure Document.

 

“Existing Franchise Agreement” has the meaning stated in the Recitals.

 

“Existing Franchisee” has the meaning stated in the Recitals.

 

“FF&E” means Case Goods, Soft Goods, signage, and equipment (including telephone
systems, facsimile machines, copiers, vending machines, games, and electronic
systems, such as equipment needed for the Electronic Systems), but does not
include any item included in Fixed Asset Supplies.

 

“Financed Pool” has the meaning stated in Section 5.2.

 

“Fixed Asset Supplies” means supply items included within “Property and
Equipment” under the Uniform System, including linen, china, glassware, silver,
uniforms, and similar items.

 

“Franchise Disclosure Document” means that certain document provided by
Franchisor to prospective franchisees of System Hotels as required by the trade
regulation rule of the Federal Trade Commission entitled “Disclosure
Requirements and Prohibitions Concerning Franchising,” as such document may be
updated from time to time by Franchisor.

 

“Franchisee” has the meaning stated in the preamble to this Agreement.

 

“Franchise Fees” has the meaning stated in Schedule 1.

 

“Franchisor” means Marriott International, Inc., a Delaware corporation, and its
successors and assigns.

 

“Franchisor Lodging Facilities” means all hotels and other lodging facilities,
chains, brands, or hotel systems owned, leased, under development, or operated
or franchised or licensed, now or in the future, by Franchisor or any of its
Affiliates, including: (i) Marriott Hotels, Resorts and Suites; Marriott Marquis
Hotels; JW Marriott Hotels & Resorts; Marriott Conference Centers; JW Marriott
Marquis Hotels; Marriott Executive Apartments; Courtyard by Marriott Hotels;
Fairfield Inn by Marriott Hotels; Fairfield Inn & Suites by Marriott Hotels;
Fairfield by Marriott Hotels; Gaylord Hotels; MOXY HOTELS; Renaissance Hotels;
Renaissance ClubSport; Autograph Collection Hotels; AC Hotels by Marriott;
Residence Inn by Marriott Hotels; Bvlgari Hotels and Resorts; Edition Hotels;
Ritz-Carlton Hotels and Resorts; SpringHill Suites by Marriott Hotels; and
TownePlace Suites by Marriott Hotels; (ii) whole ownership facilities and other
lodging products or concepts, including JW Marriott Residences; Marriott Marquis
Residences; Grand Residences by Marriott; The Ritz-Carlton Residences; and The
Residences at The Ritz-Carlton; (iii) vacation, timesharing, interval or
fractional ownership facilities, or other destination club business, including
Marriott Vacation Club; Marriott Vacation Club International; The Ritz-Carlton
Club; and The Ritz-Carlton Destination Club; and (iv) any other lodging product
or concept developed or utilized by Franchisor or any of its Affiliates in the
future.

 

“Frequent Traveler Program(s)” means the loyalty program(s) for System Hotels
and such other Franchisor Lodging Facilities designated by Franchisor or its
Affiliates designed to increase the market share, length of stay and frequency
of usage of such Franchisor Lodging Facilities, and/or any similar,
complementary, or successor program. As of the Effective Date, such programs
include “Marriott Rewards.”

 

4

 

 

“Gross Revenues” means gross revenues and receipts of every kind (without
netting for charge backs, credit card service charges, or uncollectible
amounts), from all parts of and in connection with the Hotel, including revenues
from leases, rentals, memberships, concessions, service charges, fees, sales,
Gross Room Sales and revenues and receipts from all other operations, but not
including any: (a) tips, service charges, or gratuities to Hotel employees to
the extent actually received by the Hotel employees; (b) proceeds from the sale
of the Hotel’s FF&E; (c) proceeds from insurance policies, other than business
interruption, loss of income or other similar insurance for the Hotel; or (d)
any sales tax, value added tax, or similar taxes.

 

“Gross Room Sales” means: (i) gross sales and receipts of every kind that accrue
from the rental of Guestrooms (without netting for charge backs, credit card
service charges, or uncollectible amounts), including no-show revenue, early
departure fees, late check-out fees and other revenues allocable to rooms
revenue pursuant to the Uniform System, but not including any sales tax, value
added tax, or similar taxes; (ii) resort fees and mandatory surcharges for
facilities (although inclusion of such fees or surcharges does not constitute
approval by Franchisor of such fees and surcharges, which may be limited or
prohibited by Franchisor); (iii) attrition or cancellation fees that are
collected from groups that cancel or do not fulfill their guaranteed number of
reservations for Guestrooms; and (iv) the amount of all lost revenues and
receipts due to the non-availability of Guestrooms, upon which business
interruption, loss of income, or other similar insurance proceeds are
calculated.

 

“Guarantor” means individually and collectively the Person(s) who guarantee(s)
the performance of Franchisee’s obligations under this Agreement and the other
Marriott Agreements under the Guaranty.

 

“Guaranty” means a guaranty executed and delivered by Guarantor for the benefit
of Franchisor, the current form of which is set forth in the Franchise
Disclosure Document.

 

“Guest Profile Data” means personal guest profiles and information regarding
guest preferences, including any information derived from or contained in any
Frequent Traveler Program.

 

“Guestroom” means each rentable unit in the Hotel consisting of a room, suite or
suite of rooms generally used for overnight guest accommodation, entrance to
which is controlled by the same key; provided that adjacent rooms with
connecting doors that can be locked and rented as separate units are considered
separate Guestrooms.

 

“Hardware” means all computer hardware and other equipment (including all future
upgrades, enhancements, additions, substitutions, and other modifications
thereof) required for the operation of and connection to any Electronic System.

 

“Hotel” means the hotel and all land used in connection with the hotel located
or to be located at the Approved Location, including: (i) the freehold or
long-term leasehold title to the Approved Location; (ii) all improvements,
structures, facilities, entry and exit rights, parking, pools, landscaping, and
other appurtenances (including the hotel building, Public Facilities, and all
operating systems) located at the Approved Location; and (iii) all FF&E, Fixed
Asset Supplies, and Inventories installed or located in such improvements at the
Approved Location.

 

“Hotel Purchase Transaction” has the meaning stated in the Recitals.

 

“Initial Accounting Period” has the meaning stated in Section 3.11.

 

5

 

 

“Intellectual Property” means all of the following items, regardless of the form
or medium involved (e.g., paper, electronic, tape, tangible or intangible): (i)
all Software, including the data and information processed or stored by such
Software; (ii) all Proprietary Marks; (iii) all Confidential Information; and
(iv) all other information, materials, and copyrightable or patentable subject
matter owned, developed, acquired, licensed, or used by Franchisor or any of its
Affiliates in connection with the System.

 

“Interestholders” means, with respect to any Person, any Person that directly or
indirectly holds an Ownership Interest in that Person.

 

“Interest Rate” means the lesser of eighteen percent (18%) per annum or the
maximum interest rate permitted by law.

 

“Inventories” means “Inventories” as defined in the Uniform System, including:
(i) provisions in storerooms, refrigerators, pantries, and kitchens;
(ii) beverages in wine cellars and bars; (iii) other merchandise intended for
sale; (iv) fuel; (v) mechanical supplies; (vi) stationery; and (vii) other
expensed supplies and similar items.

 

“Inventory Management” means those inventory management services made available
by Franchisor to Franchisee under optional revenue management consulting
arrangements.

 

“Lease” has the meaning stated in the Recitals.

 

“Lender” means any Person that (a) is in the business of originating and making
loans (as opposed to buying loans) as its primary business, including private
lenders and any Person chartered as a state or federal bank, thrift, or savings
and loan, and insured by the FDIC or FSLIC, and (b) is not a Competitor or an
Affiliate of a Competitor.

 

“Local Advertising Programs” means local advertising, marketing, promotional,
sales and public relations programs and activities for the Hotel, and Marketing
Materials used in connection therewith.

 

“Management Company” has the meaning stated in Section 9.4.A.

 

“Management Company Acknowledgment” means an acknowledgment signed by the
Management Company, Franchisee and Franchisor, the current form of which is set
forth in the Franchise Disclosure Document.

 

“Marketing Fund Activities” means: (i) brand strategy, brand voice, and brand
development activities; (ii) the creation, production, and administration of
Marketing Materials; (iii) the placement of Marketing Materials in magazines,
newspapers, and similar printed, digital or electronic media or social media
sites; (iv) the purchase of advertising on radio, television, “out-of-home”
media, the Internet, and other electronic or digital media; (v) advertising,
marketing, promotional, public relations, events and partnerships, revenue
management, and reservations activities, and sales campaigns, programs, seminars
and other activities designed to increase sales or public awareness of the
System, including publication and distribution of directories (whether offline
or online), pamphlets and other forms of advertising media; (vi) market research
and oversight and management of the guest satisfaction program and Frequent
Traveler Programs; and (vii) the retention or employment of personnel,
advertising agencies, marketing consultants, and other professionals or
specialists to assist in the development and implementation of any of the
foregoing.

 

“Marketing Fund Charge” has the meaning stated in Schedule 1.

 

6

 

 

“Marketing Funds” means monies collected and used by Franchisor and its
Affiliates for Marketing Fund Activities.

 

“Marketing Materials” means all advertising, marketing, promotional, sales and
public relations concepts, press releases, materials, copy, concepts, plans,
programs, brochures, or other information to be released to the public, whether
in paper, digital, electronic or computerized form, or in any form of media now
or hereafter developed.

 

“Marriott Agreement(s)” means, collectively, this Agreement, any other
agreements executed in connection with this Agreement, and any other agreement
related to the Hotel to which Franchisee, Guarantor or any of their respective
Affiliates is a party and to which Franchisor or its Affiliates is also a party
or beneficiary, as any may be amended, modified, supplemented, or restated.

 

“Opening Date” has the meaning stated in the Recitals.

 

“Other Lodging Product” has the meaning stated in Section 21.2.

 

“Other Mark(s)” means any trademark, trade name, symbol, slogan, design,
insignia, emblem, device, or service mark that is not a Proprietary Mark.

 

“Owner” has the meaning stated in the Recitals.

 

“Owner Agreement” has the meaning stated in the Recitals.

 

“Ownership Interest” means all forms of ownership of legal entities or property,
both legal and beneficial, voting and non-voting, including stock interests,
partnership interests, limited liability company interests, joint tenancy
interests, leasehold interests, proprietorship interests, trust beneficiary
interests, proxy interests, power-of-attorney interests, and all options,
warrants, and any other forms of interest evidencing ownership or Control.

 

“Passive Investor Interests” has the meaning stated in Section 17.3.

 

“Person” means an individual, a partnership, a corporation, a limited liability
company, a government, or any department or agency thereof, a trustee, a trust,
an unincorporated organization, or any other entity of any kind.

 

“PIP” has the meaning stated in Section 17.2.A(1)(d).

 

“Property System” means all property systems (including all Software, Hardware
and electronic access related thereto) designated by Franchisor for use by
System Hotels in the front office, back-of-the-house, or other operations of
System Hotels.

 

“Property System Fee” means the fee Franchisee must pay as required by
Franchisor representing the Hotel’s share of the costs and expenses of the
Property System, including development and incremental operating costs, ongoing
maintenance, field support costs, and a reasonable return on capital.

 

“Proprietary Marks” means any trademarks, trade names, trade dress, words,
symbols, logos, slogans, designs, insignia, emblems, devices, service marks, and
indicia of origin (including restaurant names, lounge names, or other outlet
names), or combinations thereof, that are registered by Franchisor or any of its
Affiliates, or are used to identify or are otherwise associated by virtue of
usage with System Hotels, all as may be changed, deleted, added to or otherwise
modified by Franchisor or its Affiliates in their sole discretion. The term
applies whether the Proprietary Marks are owned currently by Franchisor or any
of its Affiliates, or are later developed or acquired, and whether or not they
are registered in any state, foreign country or in the United States Patent and
Trademark Office.

 

7

 

 

“Prospectus” means any registration statement, solicitation, prospectus
(preliminary or otherwise), memorandum, offering document, or similar
documentation for the sale or transfer of an Ownership Interest, including any
related amendments.

 

“Public Facilities” means any meeting rooms, conference rooms, convention or
banquet facilities, restaurants, bars, lounges, and all other similar public
facilities.

 

“Purchase Agreement” has the meaning stated in the Recitals.

 

“Quality Assurance Program” means the quality assurance program that Franchisor
uses to monitor guest satisfaction and the operations, facilities and services
at System Hotels.

 

“Reasonable Business Judgment” has the meaning stated in Section 23.1.

 

“Registered Shares” means authorized securities of an entity registered with the
United States Securities and Exchange Commission pursuant to a registration
statement under the federal securities laws.

 

“Renovation Drawings” has the meaning stated in Section 6.2.A.

 

“Reservation System” means any reservation system designated by Franchisor for
System Hotels (including all Software, Hardware and electronic access related
thereto).

 

“Reservation System Fee” means the fee Franchisee must pay to Franchisor
representing the Hotel’s share of the costs and expenses of the Reservation
System, including development and incremental operating costs, ongoing
maintenance, field support costs, and a reasonable return on capital.

 

“Sales Agent” means Franchisor acting on behalf of Franchisee for purposes of
(i) Inventory Management, (ii) booking reservations at the Hotel or other
booking activities, including accessing the Reservation System, or (iii) sales
activities, including arranging group sales. Where Franchisor is Sales Agent for
Franchisee, Franchisee consigns hotel inventory to Franchisor and retains all
risk of loss of unsold or cheaply sold inventory.

 

“Soft Goods” means textile, fabric and vinyl and similar products used in
finishing and decorating the Hotel, its Guestrooms, corridors and Public
Facilities, such as vinyl wall and floor coverings, drapes, sheers, cornice
coverings, carpeting, bedspreads, lamps, lamp shades, artwork, task chairs,
upholstery and all other unspecified items of the same class.

 

“Software” means all computer software and accompanying documentation (including
all future enhancements, upgrades, additions, substitutions, and other
modifications) provided to Franchisee by or through Franchisor and/or third
parties designated by Franchisor or its Affiliates required for the operation of
and connection to any Electronic System.

 

“Special Circumstances” has the meaning stated in Section 19.3.B.

 

“Special Circumstances Liquidated Damages” has the meaning stated in Section
19.3.B.

 

8

 

 

“Specially Designated National or Blocked Person” means: (i) a Person designated
by the U.S. Department of Treasury’s Office of Foreign Assets Control from time
to time as a “specially designated national or blocked person” or similar
status; (ii) a Person described in Section 1 of U.S. Executive Order 13224,
issued on September 23, 2001; or (iii) a Person otherwise identified by
government or legal authority as a Person with whom Franchisor, or any of its
Affiliates, are prohibited from transacting business.

 

“Special Marketing Programs” means, as further described in Section 7.4,
advertising, marketing, promotional, public relations, and sales programs and
activities that are not designated by Franchisor as Marketing Fund Activities.

 

“Standards” means Franchisor’s operating rules, manuals, standard operating
procedures and other procedures, systems, guides, programs (including the
Quality Assurance Program), requirements, directives, standards, specifications,
design criteria, and such other information, initiatives and controls that are
necessary for planning, designing, constructing, renovating, refurbishing, and
operating System Hotels (including the Design Criteria), as such may be
modified, amended or supplemented by Franchisor or its Affiliates in accordance
with Section 12.2 (and which may, with Franchisor’s prior approval, take into
account specific characteristics and conditions of the local market). The
Standards may be in paper or in electronic form.

 

“System” means the Standards, Intellectual Property and other distinctive,
distinguishing elements or characteristics that Franchisor or its Affiliates
have developed, designated or authorized for the operation of System Hotels as
such may be modified, amended or supplemented by Franchisor or its Affiliates in
accordance with Section 12.2 including: the Reservation System, the Property
System, the Yield Management System, the Electronic Systems, the Software, the
Frequent Traveler Program(s), the Marketing Fund Activities, Special Marketing
Programs, Training Programs, and other advertising programs and training.

 

“System Hotel” has the meaning stated in Schedule 1.

 

“Taxes” means all taxes (including any sales, gross receipts, value-added or
goods and services taxes), levies, charges, impositions, stamp or other duties,
fees, deductions, withholdings or other payments levied or assessed by any
competent governmental authority, including by any federal, national, state,
provincial, local, or other tax authority.

 

“Term” has the meaning stated in Section 4.1.

 

“Term Expiration Date” has the meaning stated in Section 21.2.

 

“Termination Agreement” has the meaning stated in the Recitals.

 

“Transfer” means any sale, conveyance, assignment, exchange, pledge,
encumbrance, lease or other transfer or disposition, directly or indirectly,
voluntarily or involuntarily, absolutely or conditionally, by operation of law
or otherwise.

 

“Transfer Fee” has the meaning stated in Section 17.2.A(1)(c).

 

“Travel Expenses” means all travel, food and lodging, living, and other
out-of-pocket costs and expenses.

 

9

 

 

“Uniform System” means the Uniform System of Accounts for the Lodging Industry,
Tenth Revised Edition, 2006, as published by the Educational Institute of the
American Hotel & Lodging Association, or any later edition, revision or
replacement that Franchisor approves or designates.

 

“Yield Management System” means any yield management system (including all
Software, Hardware and electronic access related thereto) designated or required
by Franchisor for use by System Hotels. The Yield Management System may be part
of the Property System.

 

“Yield Management System Fee” means the fee Franchisee must pay to Franchisor
representing the Hotel’s share of costs and expenses of the Yield Management
System, including development and incremental operating costs, ongoing
maintenance, field support costs, and a reasonable return on capital.

 

2.LICENSE

 

2.1Limited Grant.

 

Upon the terms of this Agreement, Franchisor hereby grants to Franchisee a
limited, non-exclusive license to use the Proprietary Marks and the System and
the right to operate the Hotel as a System Hotel solely at the Approved
Location. Franchisee agrees to identify and operate the Hotel as a System Hotel
in accordance with the System and this Agreement only as and when authorized by
Franchisor.

 

2.2Franchisor’s Reserved Rights.

 

A.           Franchisee agrees that: (i) Franchisor and its Affiliates retain
the right, at any location other than the Approved Location, to develop,
promote, construct, own, lease, acquire and/or operate, or authorize or
otherwise license or franchise to other Persons the right to develop, promote,
construct, own, lease, acquire and/or operate Franchisor Lodging Facilities
(including other System Hotels) and other business operations; and (ii)
Franchisor or its Affiliates may exercise such right without notice to
Franchisee. Franchisee covenants that it will not do anything that may interfere
with the exercise of such right by Franchisor or any of its Affiliates.

 

B.           Nothing in this Agreement will prevent Franchisor from allowing
other Franchisor Lodging Facilities operated or franchised or licensed by
Franchisor or its Affiliates to use various components of the System, including
the Reservation System. Franchisor and its Affiliates also have the right to
enter into affiliation agreements with other lodging facilities to permit
Frequent Traveler Program members (or members of similar guest recognition
programs) to redeem awards for stays at such lodging facilities.

 

3.FEES

 

3.1Application Fee.

 

Before the execution of this Agreement, Franchisee has paid to Franchisor the
Application Fee as set forth in Schedule 1 in consideration of Franchisor’s
investigation, review and approval process and other administrative functions
and undertakings in connection with this Agreement. The Application Fee was
earned by Franchisor upon Franchisor’s conditional approval of Franchisee’s
application and is non-refundable.

 

10

 

 

3.2Franchise Fees.

 

Franchisee must pay to Franchisor the Franchise Fees as set forth in Schedule 1
during each Accounting Period. Franchisee must not discount or sacrifice Gross
Room Sales (by methods including the offering of complimentary or reduced-price
rooms) in order to further any other business at or outside of the Hotel. Gross
Room Sales must be accounted for on an accrual basis.

 

3.3Marketing Fund Charges; Special Marketing Program Fees.

 

A.           Franchisee must pay to Franchisor the Marketing Fund Charge as set
forth in Schedule 1 as the Hotel’s contribution for Marketing Fund Activities.
All sums Franchisor receives under this Section 3.3.A will be used as described
in Section 7.3. Franchisor may modify the Marketing Fund Charge for hotels in
the System, including the Hotel, to reflect the following, as determined by
Franchisor: (i) any increase or decrease in the cost of providing, or the scope
of, Marketing Fund Activities; (ii) any change in the method used to allocate
the cost of Marketing Fund Activities; or (iii) any change in the competitive
needs of the System. Franchisee agrees to be bound by any such increase or
decrease; provided the total Marketing Fund Charge in any fiscal year will not
exceed the maximum amount specified in Schedule 1. System Hotels operated by
Franchisor will make contributions for Marketing Fund Activities at the same
percentage of Gross Room Sales required of franchisees within the System.

 

B.           Franchisee must pay to Franchisor the Hotel’s share, as determined
by Franchisor, of the cost of any Special Marketing Program as described in
Section 7.4.

 

3.4Electronic Systems Fees.

 

A.           Franchisee must pay to Franchisor the Electronic Systems Fees for
any Electronic Systems provided to Franchisee for use at the Hotel.

 

B.           Franchisor reserves the right to change the basis of the allocation
of any Electronic Systems Fee to reflect the following, as determined by
Franchisor: (i) any increase or decrease in the costs and expenses of providing
the applicable Electronic System to the Hotel; (ii) any change in the method
Franchisor uses to determine the applicable Electronic Systems Fee payment; or
(iii) any change in the competitive needs of the System, including the right to
change the basis for charging for such Electronic Systems Fee, so long as the
charges for the Electronic Systems Fees are computed on a fair and consistent
basis among similarly situated System Hotels or Franchisor Lodging Facilities
receiving the services or utilizing the applicable Electronic Systems at the
time such services and Electronic Systems are utilized.

 

3.5Other Charges.

 

Franchisee must pay to Franchisor or its Affiliates an amount specified by
Franchisor to pay for (i) any training or orientation (including tuition,
supplies, and Travel Expenses) required by Franchisor (including the general
manager conference regardless of whether Franchisee’s personnel attend) or in
which Franchisee elects to participate, (ii) purchasing, staging, programming,
installing and interfacing and upgrading of Hardware and Software for any
Electronic Systems, (iii) any goods or services purchased, leased or licensed by
Franchisee from Franchisor or an Affiliate of Franchisor, and (iv) any optional
or mandatory programs of Franchisor or its Affiliates in which Franchisee
participates.

 

11

 

 

3.6Travel Expenses and Reimbursement.

 

Franchisee must pay to Franchisor all Travel Expenses for: (i) individuals
designated by Franchisor to provide training or services under this Agreement;
and (ii) Franchisor’s and its Affiliates’ corporate and regional representatives
visiting the Hotel on specific Hotel business. In addition to such Travel
Expenses, Franchisee must reimburse Franchisor, or such other Person designated
by Franchisor, for the salary and other compensation of any individuals
providing services to the Hotel, including training.

 

3.7Marriott Agreement Payments.

 

Franchisee must pay any other amounts due to Franchisor or its Affiliates under
any Marriott Agreement or other agreement or debt instrument between Franchisee
and Franchisor or its Affiliates.

 

3.8Making of Payments and Performance of Services.

 

All payments required by Sections 3.2 and 3.3 will be made for each Accounting
Period within fifteen (15) days after the end of each Accounting Period. All
other payments required by this Agreement will be made pursuant to the timing
set forth in the invoice forwarded to Franchisee, which will not be less than
ten (10) days after Franchisor issues such invoice. Payments due to Franchisor
or its Affiliates will be paid by wire transfer of immediately available funds
or such other method as Franchisor approves to the accounts designated by
Franchisor. Franchisor has the right to have any service or obligation of
Franchisor under this Agreement be performed by an Affiliate of Franchisor and
Franchisee agrees to accept performance by such Affiliate. Franchisor also has
the right to designate that payment be made to one of its Affiliates instead of
Franchisor, and Franchisee must make such payments as designated.

 

3.9Interest on Late Payments.

 

If any payment by Franchisee to Franchisor under this Agreement is not received
on or before its due date, such payment will be deemed overdue, and Franchisee
must pay to Franchisor, in addition to the overdue amount, interest on such
overdue amount which will accrue at a rate per annum equal to the Interest Rate
from the date such overdue amount was due until paid. Franchisor’s entitlement
to interest will be in addition to any other remedies Franchisor may have.

 

3.10Taxes.

 

A.           Franchisee must promptly pay when due all Taxes levied or assessed
by any Tax authority relating to the Hotel, Franchisee, this Agreement, any
other Marriott Agreement or in connection with operating the Hotel.

 

B.           Franchisee is responsible for payment of all Taxes, if any, levied
on or deducted from any amounts payable to Franchisor or its Affiliates under
this Agreement or any of the other Marriott Agreements, excepting income or
similar taxes levied on Franchisor’s receipt of the Franchise Fees. The amount
of such Taxes must be paid by Franchisee to Franchisor or such Affiliate
together with the payment to which it relates or as otherwise required by
Applicable Law so that the amount actually received by Franchisor or such
Affiliate in respect of such payment (after payment of such Taxes) equals the
full amount stated to be payable in respect of such payment. To the extent any
Applicable Law requires or allows any such deduction, payment or withholding to
be paid by Franchisee directly to a governmental authority Franchisee must
account for and pay such amounts promptly and provide to Franchisor receipts or
other proof of such payment promptly upon receipt.

 

12

 

 

C.           If there is a bona fide Dispute by Franchisee as to liability for
Taxes, Franchisee may contest the validity of the amount of the Tax in
accordance with Applicable Law, provided that Franchisee will not permit a Tax
sale or seizure by levy of execution or similar writ or warrant, or attachment
by creditor, to occur against any part of the Hotel. If such Dispute involves
payments of Taxes that must be withheld, deducted, and paid by Franchisee
related to payments to Franchisor as described in Sections 3.10.A and 3.10.B,
Franchisee must pay such Taxes and submit to the withholding authority for
reimbursement in connection with such Dispute, and Franchisee will be
responsible for any interest or penalties assessed in connection with any
delayed or non-payment.

 

4.TERM

 

4.1Term.

 

The term of this Agreement begins on the Effective Date and expires on January
31, 2027 (the “Term”).

 

4.2Not Renewable.

 

This Agreement and the rights granted by this Agreement are not renewable and
Franchisee has no expectation of any right to extend the Term.

 

5.SIZE, FINANCING, CONSTRUCTION, AND RENOVATION

 

5.1Size.

 

A.           The Hotel will consist of the number of Guestrooms stated in
Exhibit A or such other number approved by Franchisor.

 

B.           Franchisee may expand the Hotel or construct additional Guestrooms
at the Hotel, but only with Franchisor’s prior approval and only in compliance
with Section 6. If Franchisor approves the proposed addition, Franchisee must
pay Franchisor, within fifteen (15) days after receiving notice of approval, a
fee equal to the per-room charge used in calculating the application fee for
newly developed System Hotels, as specified in the Franchise Disclosure
Document, multiplied by the number of such additional Guestrooms.

 

5.2Financing of the Hotel.

 

Franchisee will not, and will cause each Interestholder in Franchisee to not,
incur or replace any indebtedness that is secured by a lien on or mortgage of
the Hotel or the revenues of the Hotel or pledge of Ownership Interests in
Franchisee (whether such indebtedness is incurred (i) individually on behalf of
the Hotel or (ii) on a pooled basis with other hotels or legal entities (a
“Financed Pool”)) unless the following conditions are met at the time the
indebtedness is incurred or replaced: (1) the indebtedness is with a Lender; (2)
the terms of such indebtedness are consistent with prevailing commercial
practices of Lenders at that time in the country in which the Hotel is located;
and (3) there is no violation of Section 17.7 of this Agreement. Franchisee will
give notice to Franchisor of the component hotels and legal entities in a
Financed Pool before incurring such indebtedness.

 

13

 

 

5.3Construction/Conversion/Renovation of the Hotel.

 

Franchisee, at its expense, must start and complete in a timely fashion and to
Franchisor’s satisfaction the construction, conversion or renovation, as the
case may be, of the Hotel in accordance with (i) Exhibit B and (ii) the
Standards.

 

6.SOURCING AND DESIGN APPROVALS

 

6.1Furniture, Fixtures, Equipment, Supplies, and Signage.

 

A.           Franchisee will use only such signs, FF&E, Inventories and Fixed
Asset Supplies that conform to the Standards and are purchased from a supplier
or manufacturer designated as “approved” by Franchisor (or as approved in
accordance with Section 6.1.B). Franchisor may designate approved suppliers,
including Franchisor or any of its Affiliates, as the only approved supplier for
certain items. Before seeking approval from Franchisor to purchase FF&E to be
used in constructing or renovating the Hotel Guestrooms, Franchisee will prepare
models of the basic types of rooms (double/double, king and/or single), furnish
the same with the proposed FF&E, and provide Franchisor an opportunity to
inspect the model rooms to determine whether such proposed FF&E satisfies the
Standards. Before seeking approval from Franchisor to purchase FF&E to be used
in constructing or renovating the Public Facilities, Franchisee will prepare
detailed drawings of the layout of the Public Facilities and “color boards” with
samples and specifications for Public Facilities FF&E, and provide Franchisor an
opportunity to review and inspect the same to determine whether such proposed
FF&E satisfies the Standards.

 

B.           The requirements of this Section 6.1 are to ensure that items used
at System Hotels will be uniform and of high quality to maintain the identity,
integrity and reputation of the System. If Franchisee proposes to purchase or
lease any signs, FF&E, Inventories, Fixed Asset Supplies or other items not
previously approved by Franchisor as meeting the Standards, or from a supplier
or manufacturer that Franchisor has not previously approved, Franchisee and such
supplier or manufacturer will submit to Franchisor, at no cost to Franchisor,
sufficient specifications and other information and samples for Franchisor to
determine whether such items meet the Standards. Franchisor may require payment
of an amount not to exceed the cost of such inspection, and Franchisor will not
be liable for damage to any sample. Franchisor may require such supplier or
manufacturer to demonstrate to Franchisor’s satisfaction that such supplier
and/or manufacturer: (i) can manufacture such products to specifications that
meet the Standards; (ii) can deliver them in a timely manner and in sufficient
quantities to meet the needs of the Hotel; and (iii) has insurance protecting
Franchisor and its Affiliates against any relevant claims. If the proposed
arrangement involves the supplying or manufacturing of products utilizing
Franchisor’s Intellectual Property, Franchisor may also require the supplier or
manufacturer to: (a) enter into a written agreement with Franchisor concerning
the use of Franchisor’s Intellectual Property on terms acceptable to Franchisor;
and (b) demonstrate to Franchisor’s satisfaction that it can comply with the
terms of such agreement. Franchisor may revoke its approval as to future
purchases if the supplier or manufacturer at any time after such approval fails
to meet the requirements of this Section 6.1 or the Standards.

  

14

 

 

6.2Design Approval.

 

A.           If Franchisee elects or is required by this Agreement (including,
under Section 11.1) to perform construction work or renovations or refurbishment
of the Hotel affecting the design, character, or appearance of the Hotel,
Franchisee will obtain the prior approval of Franchisor that any such
construction work or significant renovations or refurbishment complies with the
Standards and the requirements set forth in this Section 6. Before commencing
such construction, renovation or refurbishment, Franchisee will engage a
qualified registered architect, interior designer, and other qualified
consultants and cause them to: (i) adapt the Design Criteria to the Approved
Location and to Applicable Law, including the Americans with Disabilities Act
and/or other similar state laws, codes, and/or regulations governing public
accommodations for persons with disabilities, (ii) prepare complete construction
documents, including a site plan and architectural, mechanical, electrical,
civil engineering, landscaping and interior design drawings and specifications,
and material samples, in each case, based on the Design Criteria (collectively,
the “Renovation Drawings”), and (iii) submit the Renovation Drawings to
Franchisor to review for compliance with the Design Criteria at least sixty (60)
days prior to commencing such construction, renovation or refurbishment.
Franchisee will not deviate from the Design Criteria in the Renovation Drawings;
provided if, due to unique circumstances disclosed to Franchisor prior to the
date the Renovation Drawings are submitted to Franchisor, it is necessary to
deviate from the Design Criteria, all deviations from the Design Criteria,
including those that are necessary to adapt the Design Criteria to the Approved
Location, must be clearly designated in a separate document and submitted to
Franchisor along with the Renovation Drawings. Based on the complexity of the
design or the Renovation Drawings, or the amount or type of services requested
or needed Franchisor may charge Franchisee an amount equal to One Hundred Thirty
Dollars ($130) per person per hour for the additional time spent reviewing the
Renovation Drawings and inspecting the Hotel, in addition to Travel Expenses of
personnel that inspect the Hotel.

 

B.           If requested by Franchisor, Franchisee will provide to Franchisor
the name, address, and relevant work experience on similar projects for any
architect, engineer, design firm or general contractor that Franchisee wishes to
retain, and Franchisor will have thirty (30) days after receipt of such
information to notify Franchisee of its election to consent or withhold its
consent. Franchisor’s election to consent or withhold its consent will be based
on prior experiences of Franchisor and its Affiliates with such Person, such
Person’s general business reputation, and such Person’s relevant work experience
on similar projects. If Franchisor does not respond to Franchisee within thirty
(30) days after Franchisor’s receipt of such information, then Franchisee may
retain such Person. Neither Franchisor’s failure to respond within the required
time period nor Franchisor’s consent to Franchisee’s use of such Person will be
deemed an endorsement or recommendation by Franchisor of any such Person.
Franchisee acknowledges and agrees that Franchisor is not liable for the
unsatisfactory performance of any Person retained by Franchisee.

 

C.           Franchisor will promptly review the Renovation Drawings for
compliance with the Design Criteria. If Franchisor determines that the
Renovation Drawings do not comply with the Design Criteria, Franchisor will
provide recommended changes to Franchisee that Franchisee will incorporate into
the Renovation Drawings and resubmit to Franchisor for its review. Each party
will act speedily and in good faith in the preparation, submission, review and
revision of the Renovation Drawings. Franchisee will not begin the construction,
renovation or refurbishment until Franchisor notifies Franchisee that the
Renovation Drawings comply with the Design Criteria. As soon as reasonably
possible after Franchisor notifies Franchisee that the Renovation Drawings
comply with the Design Criteria, Franchisee will submit to Franchisor two (2)
sets of the final Renovation Drawings.

 

D.           Once finalized, the Renovation Drawings will not be changed,
including changes required by governmental authorities, without the prior
written consent of Franchisor.

 

E.           Franchisee agrees that Franchisee, and not Franchisor or its
Affiliates, is responsible for: (i) ensuring that any design, construction
documents, specifications, and any construction, renovation, or refurbishment
complies with any Applicable Law, including any requirements relating to
disabled persons; (ii) any errors or omissions; or (iii) discrepancies (of any
nature) in any drawings or specifications. Franchisee further acknowledges and
agrees that: (a) Franchisor’s review of the Renovation Drawings is limited
solely to determining whether the Renovation Drawings comply with the Design
Criteria; and (b) Franchisor will have no liability or obligation with respect
to renovation, upgrading or furnishing of the Hotel. Except for Franchisee’s own
uses related to its construction or operation of the Hotel, Franchisee will not
reproduce, use or permit the use of any of the design concepts, drawings, or
Standards.

 

15

 

 

7.LOCAL ADVERTISING AND MARKETING, PRICING, AND MARKETING FUND ACTIVITIES

 

7.1Franchisee’s Local Advertising and Marketing Programs and Press Releases.

 

A.           Franchisee will undertake Local Advertising Programs that will be
(i) at Franchisee’s expense, (ii) conducted to the extent that Franchisee deems
necessary, and (iii) in accordance with the Standards.

 

B.           Franchisee will prominently use and display in, upon and in
connection with the Hotel: (i) signs and other Marketing Materials and the
Proprietary Marks only in the combination, arrangement, and manner approved or
required by Franchisor and in accordance with the Standards; and (ii) such other
trade names, trademarks, logos, and designs as may be provided, approved, or
required by Franchisor. All signs and Marketing Materials must comply with
Applicable Law. Franchisee must not display in or on the Hotel premises or
elsewhere, any sign or Marketing Materials of any kind that does not comply with
the Standards or that Franchisor has not approved or to which Franchisor
objects. Franchisee must submit samples of Marketing Materials not provided by
Franchisor or its Affiliates and obtain prior approval from Franchisor before
any public use of such Marketing Materials. If Franchisor, subsequent to its
approval of Marketing Materials or Local Advertising Programs, withdraws its
approval, Franchisee must immediately cease the use, distribution, and
dissemination thereof. Any Marketing Materials developed by Franchisee may be
used by other Franchisor Lodging Facilities without compensation to Franchisee.

 

7.2Reservations, Pricing, and Rates.

 

A.           Franchisee must provide its prices and rates for use in the
Reservation System as requested by Franchisor or in accordance with the
Standards. Franchisee must: (i) honor any prices, rates, or discounts that
appear in the Reservation System, or any other publication, system, program, or
promotion (written or electronic); (ii) honor all reservations made through the
Reservation System or that are otherwise confirmed; and (iii) not charge any
Hotel guest a rate higher than the rate specified at the time that the Hotel
guest’s reservation was made, according to the records of the Reservation System
or, if not made through the Reservation System, the record of the reservation.
Franchisee will also honor all other contracts or pricing and terms for meeting
rooms or any other activity or service at or in connection with the Hotel.

 

B.           Franchisee is responsible for setting its own prices and rates for
Guestrooms and other products and services at the Hotel and determining any
prices or rates that appear in the Reservation System or any other publication
or system (written or electronic) that lists any prices or rates for the Hotel.
Franchisor, however, may: (i) prohibit certain types of charges or billing
practices that Franchisor determines are misleading or otherwise detrimental to
the System, including price-gouging or incremental fees for services that guests
would normally expect to be included in the room charge; (ii) require that
Franchisee price consistently in various distribution channels; or (iii) impose
other pricing requirements permitted or required by Applicable Law.

 

16

 

 

C.           Franchisor may recommend or suggest prices or rates for the
products and services offered by Franchisee or require participation in various
sales or revenue management programs or promotions offered by Franchisor and its
Affiliates. Franchisor’s recommendations or suggestions concerning prices or
rates are not mandatory; Franchisee is ultimately responsible for determining
the prices or rates at which it offers its products and services, and
Franchisor’s recommendations or suggestions are not a representation or warranty
by Franchisor that the use of such suggested or recommended prices or rates will
produce, increase, or optimize Franchisee’s profits and Franchisor will not be
liable for any such recommendations or suggestions. This provision expressly
includes any prices or rates for any bookings made by or for Franchisee in
connection with any sales activity or program of Franchisor or its Affiliates in
which Franchisee participates.

 

D.           Franchisor may provide Inventory Management or sales services at
the request of, and as Sales Agent for, Franchisee. Franchisor does not
represent or warrant that Inventory Management or sales determinations made by
Franchisor will produce, increase, or optimize Franchisee’s profits, and
Franchisor will not be liable for any such determinations. This provision
expressly includes any prices, rates or bookings affected by any Inventory
Management or sales services provided by Franchisor or its Affiliates to
Franchisee.

 

7.3Marketing Fund Activities.

 

A.           Franchisor and its Affiliates and any of their designees will
direct the Marketing Fund Activities, including the placement and allocation
thereof. Upon the request of Franchisee, Franchisor will provide to Franchisee
an unaudited accounting of the uses of Marketing Funds in any fiscal year of
Franchisor if such request is made no earlier than ninety (90) days and no later
than one hundred and eighty (180) days after the end of such fiscal year.
Marketing Fund Activities are intended to promote general public recognition and
acceptance of the Proprietary Marks and use of System Hotels, and Franchisor and
its Affiliates, and their designees, are not obligated to make expenditures for
the Hotel on a basis equivalent or proportionate to the Hotel’s Marketing Fund
Charges or to ensure that any particular System Hotel benefits directly or
proportionately from Marketing Fund Activities or expenditures. Marketing Fund
Activities may not necessarily include all of the System Hotels and some
Marketing Fund Activities may benefit or include other Franchisor Lodging
Facilities in addition to System Hotels.

 

B.           Franchisor reserves the right to: (i) modify or reconstitute the
local, regional, national or international scope of the Marketing Fund
Activities; and (ii) terminate the Marketing Fund Activities and establish
methods of funding Marketing Fund Activities other than payment of the Marketing
Fund Charge.

 

C.           Franchisor and its Affiliates do not hold Marketing Funds as a
trustee or as a trust fund, and Franchisor and its Affiliates have no fiduciary
duty to Franchisee with regard to the administration, use, or expenditure of
Marketing Funds. Marketing Funds may be commingled with other money of
Franchisor and its Affiliates and used to pay: (i) all costs associated with
developing, preparing, producing, directing, administering, researching,
conducting, and disseminating Marketing Fund Activities, as well as the
administrative costs and overhead incurred by Franchisor, or any of its
Affiliates, with respect to the foregoing (including the cost of salaries and
overhead for Franchisor’s and its Affiliates’ personnel involved in Marketing
Fund Activities); and (ii) the cost of collecting and accounting for the
Marketing Funds. Franchisor or its Affiliates may (but will not be obligated to)
(i) loan money to be used for Marketing Fund Activities and Franchisor reserves
the right to charge interest at then-current market rates with respect to such
loans, and (ii) use Marketing Funds to repay any such loan plus interest.

 

D.           When and if Marketing Materials are produced using Marketing Funds,
all System Hotels will receive a portion of such materials in quantities
determined by Franchisor. If Franchisee requests any Marketing Materials in
excess of such portion allocated to Franchisee, Franchisor will require
Franchisee to pay for the costs of such additional Marketing Materials.

 

17

 

 

7.4Special Marketing Programs.

 

Franchisor and its Affiliates may establish, coordinate, affiliate with, and
require Franchisee’s participation in Special Marketing Programs. Special
Marketing Programs may vary in duration, apply on a local, regional, national,
or Category basis, or involve clusters or groups of Franchisor Lodging
Facilities utilizing services on a shared basis. Examples of Special Marketing
Programs include cooperative advertising programs, sales and marketing programs,
customer satisfaction programs, travel agency programs, events and Frequent
Traveler Programs. Special Marketing Programs have a cost to Franchisee that is
in addition to the Marketing Fund Charge. If Franchisee participates in a
Special Marketing Program, Franchisee will pay for such programs on the same
basis as paid by other participating System Hotels, as contemplated in Section
3.3.B. Franchisee may elect to participate in such activities or Franchisor may
require participation.

 

8.PROPERTY SYSTEM, RESERVATION SYSTEM, AND OTHER ELECTRONIC SYSTEMS

 

8.1Systems Installation.

 

Franchisee must, at its expense, purchase or lease, install, maintain, and use
at the Hotel all Electronic Systems in accordance with specifications provided
by or on behalf of Franchisor and may not use such Electronic Systems to process
administrative functions not specifically related to the System.

 

8.2Reservation System.

 

Franchisor will make the Reservation System available to the Hotel, provided if
Franchisee is in breach of this Agreement and if such breach is not cured within
the time period required for cure of such breach under this Agreement,
Franchisor may, in addition to any other remedies it may have, suspend the Hotel
from using the Reservation System for so long as such breach remains uncured.
Franchisee waives all claims against Franchisor and its Affiliates arising from
Franchisee’s suspension from the Reservation System under this Section 8.2,
other than claims that Franchisee is not in breach of this Agreement. Franchisee
will cause the Hotel to participate in the Reservation System, will use the
Reservation System only for the benefit of the Hotel, and will comply with all
Standards related to participation.

 

8.3Optional System(s).

 

If Franchisor makes available optional Electronic System(s) and Franchisee
elects to use such system(s), Franchisee must, at its expense, purchase or
lease, install, maintain, and use at the Hotel all Hardware and Software
necessary for the proper and efficient utilization and operation of such
system(s) in accordance with specification provided by or on behalf of
Franchisor and pay any fees associated therewith pursuant to Section 3.4.

 

8.4System Communication Costs.

 

As part of the Property System, Reservations System, Yield Management System and
other systems, Franchisee will: (i) at its cost and expense, use the
communication system (such as telephone or Internet systems) as specified or
otherwise approved by Franchisor for System Hotels; and (ii) be responsible for
and pay: (a) charges for any communication system (such as telephone or Internet
lines) that connects Franchisee’s equipment to the Property System, Reservation
System, Yield Management System or other systems; (b) the cost of supplies used
in the operation of such equipment; and (c) all other related expenses.

 

18

 

 

8.5Electronic Systems Provided Under License.

 

The Electronic Systems will remain the sole property of Franchisor or any third
party vendors, as applicable. Franchisee will at all times treat the Electronic
Systems as confidential. As a condition to using the Electronic Systems,
Franchisee must execute the Electronic Systems License Agreement. Franchisee
acknowledges that the Electronic Systems will be modified, enhanced, replaced,
or become obsolete, and that new Electronic Systems will be created to meet the
needs of the System and System Hotels and the continual changes in technology
and that any such new Electronic Systems will be subject to the terms of the
Electronic Systems License Agreement. If from time to time Franchisor determines
that it is advisable or necessary to amend or replace the Electronic Systems
License Agreement as a result of the creation, modification, enhancement,
replacement or obsolescence of any Electronic Systems, Franchisee, upon the
request of Franchisor, will execute the then-current form of Electronic Systems
License Agreement or an amendment to the Electronic Systems License Agreement.

 

9.OPERATIONS

 

9.1Operating the Hotel.

 

A.           Franchisee will operate the Hotel using the System, in compliance
with the Standards, and in such a manner as to provide courteous, uniform,
respectable, and high quality lodging and other services and conveniences to the
public. Franchisee will maintain a high moral and ethical standard and
atmosphere at the Hotel. Franchisee will:

 

(1)         permit the duly authorized representatives of Franchisor to:
(i) enter Franchisee’s facilities and inspect same at all reasonable times to
confirm that Franchisee is complying with the terms of this Agreement and the
Standards; and (ii) test any and all equipment, food products, and supplies
located at the Hotel. Franchisee may be required to pay any costs related to
such inspections and provide free lodging to any such inspector or inspectors on
official duty for such time as may be reasonably necessary;

 

(2)         not knowingly permit gambling to take place at the Hotel (except for
a limited number of reputable charitable events permitted by law) or use the
Hotel for any casino, lottery, or other type of gaming activities;

 

(3)         not sell, display or use in the Hotel any vending machines, honor
bars (in Guestrooms), entertainment devices, or similar products that have not
been previously approved by Franchisor;

 

(4)         fully participate in all customer surveys and guest satisfaction
audits and offer all guest services, which may include complimentary services,
as Franchisor may prescribe for System Hotels including programs and services
for senior citizens, children and frequent guests;

 

(5)         fully participate in travel agent programs, any complaint resolution
and other programs as Franchisor may reasonably establish for System Hotels,
which programs may include providing complimentary rooms or refunds to guests;
and

 

19

 

 

(6)         except as otherwise set forth herein, make when due all payments in
accordance with the terms of all contracts, agreements, and invoices, except for
payments that are disputed by Franchisee in good faith.

 

B.           Franchisee will provide food and beverage service in the Hotel in
conformity with the Standards to ensure the highest degree of quality and
service. Franchisee agrees:

 

(1)         to use any food and beverage service outlet solely for the operation
of the business franchised hereunder; keep any food and beverage service outlet
open and in normal operation for such minimum hours and days as Franchisor may
prescribe;

 

(2)         to maintain in sufficient supply, and use at all times, only such
food and beverage products and ingredients, supplies, paper goods, dinnerware
and furnishings as conform with the Standards, and to refrain from deviating
therefrom without Franchisor’s prior written consent; and

 

(3)         to sell or offer for sale only the menu items and beverages
prescribed in the Standards or otherwise approved in writing by Franchisor; to
sell or offer for sale all required menu and beverage items and prepare them in
accordance with the Standards; and to discontinue selling and offering for sale
any items as Franchisor may, in its discretion, disapprove in writing at any
time.

 

9.2System Promotion and Diversion to Other Businesses.

 

A.           Franchisee must use all reasonable means to encourage and promote
the use of System Hotels everywhere. If Franchisee receives a request for
reservations or hotel services or accommodations or use of Public Facilities in
any area where a System Hotel or other suitable Franchisor Lodging Facility is
located, Franchisee must promptly refer such request to Franchisor or such
Franchisor Lodging Facility. Franchisee will not, without obtaining Franchisor’s
prior consent, associate or affiliate with any other hotel business organization
that requires Franchisee to refer business to other members of that
organization.

 

B.           Unless Franchisee obtains Franchisor’s prior approval, which
approval may be withheld in Franchisor’s sole discretion, Franchisee will ensure
that no part of the Hotel or the System is used for or to further or promote or
divert business to:

 

(1)         any lodging business (including any other hotel operated by
Franchisee or its Affiliates or in which Franchisee, its Affiliates or a
principal of Franchisee or its Affiliates owns or holds an Ownership Interest)
not operated under a trade name or trademark owned by Franchisor or any of its
Affiliates, including advertising or promotion of hotels, vacation or
time-sharing facilities (or any similar product sold on a fractional or other
basis with use rights on a weekly or other periodic basis), conference centers,
or other lodging products; or

 

(2)         any other business or concession.

 

9.3Employees.

 

A.           Franchisee must employ suitable individuals as a general manager
and other managers (e.g., reservations manager, sales manager, and other
department managers or persons with different titles but similar duties to the
foregoing) and qualified personnel sufficient to staff all positions at the
Hotel as required by the Standards or Franchisor. Franchisee’s general manager
and other managers will devote their full time to the management and operation
of the Hotel, and such Persons will not be employed in any other capacity by
Franchisee or its Affiliates without the consent of Franchisor. Franchisee must
use its best efforts to ensure that Franchisee’s employees at all times:
(i) conduct themselves in a competent and courteous manner in accordance with
the image and reputation of Franchisor and the System; (ii) wear uniforms
designated or approved by Franchisor; and (iii) maintain a neat and clean
appearance and render competent, sober and courteous service to all Persons.

 

20

 

 

B.           All hiring decisions at the Hotel will be made solely by
Franchisee. Franchisor does not exercise any direction or control over the
employment policies or employment decisions of Franchisee. All employees of
Franchisee are solely employees of Franchisee, not Franchisor, and Franchisee is
not Franchisor’s agent for any purpose with regard to Franchisee’s employees.

 

C.           Franchisee agrees that Franchisor has the right to communicate
directly with the general manager and the other managers at the Hotel regarding
day-to-day operations of the Hotel, and such communications will be deemed made
to Franchisee. Franchisee authorizes Franchisor to rely on the statements of
such managers as to matters relating to the operation of the Hotel.

 

9.4Management and Operation of the Hotel.

 

A.           The Hotel will at all times be operated only by the Person
consented to by Franchisor in accordance with this Section 9.4. Such Person (i)
may be either (a) Franchisee or (b) if Franchisor in its sole discretion in
connection with the grant of the license in this Agreement determines that
Franchisee does not meet the requirements of this Section 9.4, a management
company other than Franchisee that would perform the day-to-day operations of
the Hotel (the “Management Company”) and (ii) is identified in Paragraph 3 of
Exhibit A. Franchisee will at all times be responsible for complying with the
obligations of this Agreement regarding the management and operation of the
Hotel notwithstanding the retention of a Management Company.

 

B.           Any Management Company retained by Franchisee must before taking
over operations of the Hotel: (i) be qualified and consented to by Franchisor;
and (ii) together with Franchisee, execute and deliver to Franchisor a
Management Company Acknowledgment. Franchisor’s consent to the Management
Company will be evidenced by its counter-execution of the Management Company
Acknowledgment. Franchisor may withhold its consent to any proposed Management
Company that, in Franchisor’s sole discretion: (a) is not financially capable or
responsible; (b) is not sufficiently experienced or qualified in managerial
skills or operational capacity or capability; (c) is otherwise unable to adhere
fully to the obligations and requirements of this Agreement; or (d) does not
provide Franchisor with all information that Franchisor reasonably requests or
with access to other businesses that Management Company operates. Franchisor
will have the right, at its option, to review any management agreement between
Franchisee and its proposed Management Company for the Hotel to confirm that
such management agreement is consistent with the terms of this Agreement and the
Management Company Acknowledgment. Franchisee agrees that Franchisor will be
under no obligation to consent to any proposed Management Company that is (or is
an Affiliate of any Person that is) a franchisor or owner of, is under the
common control of, is affiliated with, or manages lodging facilities exclusively
for the franchisor or owner of, a lodging facility trade name that is
competitive with Franchisor Lodging Facilities, irrespective of the number of
lodging facilities operating under such a trade name. If there is a change in
Control of the Management Company or if the Management Company becomes a
Competitor (or an Affiliate of a Competitor), or if there is a material adverse
change to the financial status or operational capacity of the Management
Company, Franchisee will, or will cause Management Company to, promptly notify
Franchisor of any such event and Franchisor may require Franchisee to terminate
its agreement with such Management Company and engage a replacement management
company that will be subject to Franchisor’s consent process under this
Section 9.4.B. Franchisor will have at least thirty (30) days following
Franchisor’s receipt of notice and any information Franchisor requests to review
and consent to or reject any such replacement management company.

 

21

 

 

C.           Franchisee agrees that Franchisor will have the right to
communicate directly with the Management Company and the managers at the Hotel
on matters relating to the operation of the Hotel, and Franchisee authorizes
Franchisor to rely on the communications of such managers or Management Company
as being on behalf of Franchisee.

 

D.           Notwithstanding anything to the contrary set forth in this
Agreement, the Management Company Acknowledgment and/or Franchisor’s Quality
Assurance Program, if, during the Term of this Agreement, the Hotel is placed in
the Yellow Zone for any two consecutive tracking periods or in the Red Zone for
any single tracking period under Franchisor’s Quality Assurance Program, then
Franchisor may require, in its sole discretion, Franchisee to replace the
Management Company with another management company that has been approved by
Franchisor to operate the Hotel; provided, however, Franchisor shall not require
such replacement pursuant to this Section 9.4.D. so long as Crestline Hotels &
Resorts, LLC is the Management Company. Such replacement shall occur within
sixty (60) days from the receipt by Franchisee (or first refusal of delivery) of
a written notice by Franchisor advising Franchisee that it must replace the
Management Company. If Franchisee fails to replace Management Company in
accordance with the terms of this Section 9.4.D, then Franchisee shall be in
material default under this Agreement. For purposes of this Section 9.4.D, the
terms “Yellow Zone” and “Red Zone” refer to the “Yellow Zone” and the “Red Zone”
(or any comparable replacement terms) as such terms are used in Franchisor’s
Quality Assurance Program.

 

10.TRAINING, COUNSELING, AND ADVISORY SERVICES

 

10.1Training.

 

A.           The Hotel must be managed by an individual or individuals who have
timely and successfully completed the training program(s) required by
Franchisor. Franchisor will have the right to require that the Hotel’s or
Franchisee’s management personnel attend or complete specific training
program(s), including before the opening or conversion of the Hotel or in
connection with a Transfer of Control of Franchisee or the Hotel. Such training
courses will be conducted at such time and place as Franchisor will designate.
Franchisee will advise Franchisor of all newly hired management personnel within
thirty (30) days after they commence employment, and such personnel will attend
and successfully complete such training program(s) within the time frame
Franchisor specifies.

 

B.           Franchisee must conduct such training for Franchisee’s employees as
is required for them to properly operate, administer and manage the Hotel in
accordance with the Standards.

 

C.           Franchisor may offer, and Franchisee may elect to participate in,
optional training courses for personnel engaged in operating or managing System
Hotels.

 

D.           Franchisor will have the right to charge tuition, fees or
reimbursements described in Section 3.5 for all educational, training and
orientation programs that Franchisor offers, which must be paid before receiving
training materials or attending; provided, however, the tuition charge for
courses conducted by Franchisor will not be greater than the tuition charged for
employees attending from System Hotels operated by Franchisor. For all programs
and activities under this Section 10, whether mandatory or optional, Franchisee
will be responsible for paying all Travel Expenses, and the salary and other
compensation for individuals attending such training. Franchisor reserves the
right to require Franchisee to pay and/or reimburse Travel Expenses of the
providers of such training programs and services. Franchisor reserves the right
to require that Hotel employees execute confidentiality agreements in form and
substance satisfactory to Franchisor.

 

22

 

 

10.2Counseling and Advisory Services.

 

Franchisor will make its representatives available at Franchisor’s designated
offices at reasonable hours or to meet in person to consult with and advise (but
not provide legal counsel or advice to) Franchisee regarding the design,
operation, and management of the Hotel as a System Hotel. If Franchisor’s
representative travels to the Hotel to provide such services, Franchisee must
pay the expenses of such representative while at, going to, and coming from, the
Hotel, including Travel Expenses, and salary or other compensation, in
accordance with Section 3.6.

 

11.PHYSICAL FACILITIES, SUPPLIES, AND GOODS

 

11.1Repairs and Maintenance.

 

A.           Franchisee will maintain the Hotel in good repair and first-class
condition and in conformity with Applicable Law and the Standards. Franchisee or
its Affiliates must fund the cost of all repairs and alterations at the Hotel.
Franchisee will not make any major repairs, alterations, renewals, replacements,
or additions to the Hotel or carry out any material alterations to the Hotel
(including the design, character, or appearance thereof) without first obtaining
the prior consent of Franchisor, unless such repairs, alterations, renewals,
replacements, or additions are required by any Applicable Law or are otherwise
required for the continued safe and orderly operation of the Hotel.

 

B.           Franchisee must complete a significant renovation of Guestrooms,
Guestroom corridors and Public Facilities, including (i) replacement of Soft
Goods at least every five (5) to six (6) years after the date such Soft Goods
were installed and (ii) replacement of Case Goods at least every ten (10) to
twelve (12) years after the date such Case Goods were installed; provided,
however earlier or more frequent renovations or replacements may be necessary to
maintain the quality level of the Hotel in compliance with the Standards and to
comply with the Quality Assurance Program. In connection with replacements in
the immediately preceding sentence, the replacement of all Soft Goods or all
Case Goods, as the case may be, will be done at the same time rather than being
done in a piecemeal fashion or in phases. If Franchisee cannot demonstrate the
date of installation of Soft Goods or Case Goods, Franchisor will determine the
date of installation for purposes of the first sentence of this Section 11.1.B
after consultation with Franchisee.

 

C.           In connection with any replacement of Soft Goods or Case Goods,
Franchisor has the right to require Franchisee to upgrade the rest of the Hotel
to conform to the building décor, trade dress, and FF&E required under
then-current Standards for System Hotels of similar age. Franchisee will submit
its plans for such upgrading and remodeling to Franchisor for its review and
approval prior to commencing same. Franchisor will promptly review the plans for
the limited purpose of determining whether the plans comply with the Standards
and the applicable renovation scope. Franchisee will not begin the upgrading and
remodeling until Franchisor notifies Franchisee that the plans comply with the
Standards and the applicable renovation scope.

 

12.SYSTEM AND STANDARDS; FRANCHISEE ASSOCIATION

 

12.1Compliance with System and Standards.

 

A.           Franchisee agrees that conformity with all aspects of the System
and the Standards is essential in order to maintain the uniform quality and
guest service of System Hotels and to enhance public acceptance of and demand
for System Hotels. Therefore, Franchisee agrees that it will comply with the
Standards in all matters involving the Hotel, and operate the Hotel in
compliance with the System, this Agreement, and the other Marriott Agreements.

 

23

 

 

B.           Franchisor will make the Standards available to Franchisee either
in paper copy or in digital, electronic, or computerized form, or in some other
form now existing or hereafter developed. Franchisee must pay a fee to retrieve,
review, use, or access the Standards not in paper form. The Standards will at
all times remain the sole property of Franchisor and its Affiliates. Franchisee
will at all times ensure that Franchisee’s copy of the Standards is kept
up-to-date, and if there is any dispute as to the contents of the Standards, the
then-current Standards will control.

 

12.2Modification of the System and Standards.

 

A.           Franchisor and its Affiliates expressly reserve the right, in their
Reasonable Business Judgment, to modify the System and Standards or any part of
either and such modifications may include materially changing, adding or
deleting elements of the System; provided, however, that any modification of the
Proprietary Marks under Section 13.2.B(3) may be made in Franchisor’s sole
discretion. Franchisee agrees that modifications to the System may be made for
all System Hotels or for any Category thereof.

 

B.           Franchisor may allocate the cost of System modifications to System
franchisees, and in such event, Franchisee must contribute to such costs on a
fair and consistent basis with other participating System Hotels or other
hotels, as determined by Franchisor. To the extent that such modification
relates to an ongoing program or system, such as the Reservation System, the
Yield Management System, or Property System, or to any new Electronic Systems or
other program or system, ongoing payments related to such modifications will be
made in accordance with Section 3.

 

12.3Franchisee Association.

 

If Franchisor should, during the Term, sanction the formation of an association
to consider topics relating to the operation of System Hotels and to make
recommendations to Franchisor regarding such topics and any and all other
appropriate matters (the “Association”), Franchisee, Franchisor and other System
Hotel franchisees and licensees will be eligible for membership and Franchisee
will pay to the Association all dues and assessments authorized by the
Association (which will be consistently applied to all franchisees in the
System). The Association will adopt such bylaws and elect officers as are deemed
appropriate. Recommendations of the Association will be transmitted to
Franchisor and regarded by Franchisor as expressing the consensus of members of
the Association.

 

13.PROPRIETARY MARKS AND INTELLECTUAL PROPERTY

 

13.1Franchisor’s Representations and Responsibility Regarding the Proprietary
Marks.

 

A.           Franchisor represents with respect to the Proprietary Marks that:

 

(1)         Franchisor and its Affiliates have the right to grant Franchisee the
right to use the Proprietary Marks in accordance with this Agreement; and

 

(2)         Franchisor will take or will cause to be taken all steps reasonably
necessary to preserve and protect the ownership and validity of the Proprietary
Marks; provided Franchisor will not be required to maintain any registration for
the Proprietary Marks that Franchisor determines, in its sole discretion, cannot
or should not be maintained.

 

B.           Subject to Franchisee’s compliance with the terms of this
Agreement, Franchisor will indemnify and hold Franchisee harmless against claims
that Franchisee’s use of the Proprietary Marks infringes upon the rights of any
third party unrelated to Franchisee, if Franchisee gives immediate notice of any
such claim to Franchisor, permits Franchisor to have sole control over the
defense and settlement of the claim, and cooperates fully with Franchisor in
defending or settling the claim.

 

24

 

 

13.2Franchisee’s Use of System and Intellectual Property.

 

A.           With respect to Franchisee’s use of the System and Intellectual
Property under this Agreement:

 

(1)         Franchisee will use the System and Intellectual Property only for
such uses regarding the operation of the Hotel as are expressly authorized under
this Agreement or otherwise authorized by Franchisor and only in the form and
manner authorized by Franchisor, and any use thereof not so authorized will
constitute an infringement of Franchisor’s rights as well as a material default
of this Agreement;

 

(2)         Franchisee will use the Proprietary Marks only in substantially the
same places, combination, arrangement, and manner as provided in the Standards
or approved by Franchisor. Franchisee will use the symbol “®,” “TM,” “SM” or
such symbols or words as Franchisor may designate to protect the Proprietary
Marks;

 

(3)         Franchisee must identify itself as a franchisee or licensee of
Franchisor and the owner and/or operator of the Hotel only as allowed or
required by Franchisor and only in a manner and form designated by Franchisor.
Franchisee will not use the Proprietary Marks in any manner that would or could
imply that Franchisee has an Ownership Interest in the Proprietary Marks,
including, on Franchisee’s corporate letterhead, business forms, contracts, or
business cards, except as set forth in the Standards;

 

(4)         Franchisee does not have any right to and will not Transfer,
sublicense, or allow any Person to use any of the Intellectual Property, except
as expressly permitted in this Agreement;

 

(5)         Franchisee will not use the Intellectual Property to incur any
obligation or indebtedness on behalf of Franchisor or any of its Affiliates;

 

(6)         Franchisee will not use any Proprietary Mark or marks or names that
are similar, in Franchisor’s sole opinion, as part of Franchisee’s corporate or
legal name or in connection with any business activity or venture (other than
the Hotel) or as a road name or address, or apply for trademark or service mark
registration of any Proprietary Mark, any variation thereof or any mark similar
to any Proprietary Mark, in the United States or any other jurisdiction, whether
alone or in combination with other trademarks, trade names, trade dress,
symbols, logos, slogans, designs, insignia, emblems, devices, or service marks;

 

(7)         Franchisee must: (i) comply with Franchisor’s instructions in filing
and maintaining any required business, trade, fictitious, assumed, or similar
name registrations; (ii) obtain Franchisor’s prior approval of any name to be so
registered; and (iii) indicate in the registration documents that Franchisee has
the right to use such name only subject to the terms of this Agreement.
Franchisee must also execute any documents and take such other action deemed
necessary by Franchisor or its counsel to protect the Proprietary Marks or
maintain their validity and enforceability; and

 

25

 

 

(8)         if litigation involving the Intellectual Property is instituted or
threatened against Franchisee or any notice of such infringement is received by
Franchisee, or if Franchisee becomes aware of any infringement, Franchisee will
promptly notify Franchisor in writing and will cooperate fully with Franchisor
in Franchisor’s defense or settlement of such litigation. Franchisee will not
make any demand or serve any notice, orally or in writing, or institute any
legal action, or negotiate, litigate, compromise or settle any controversy with
respect to any such litigation, without first obtaining Franchisor’s prior
consent, which consent may be withheld in Franchisor’s sole discretion.
Franchisor will have the right to bring such action and to join Franchisee as a
party to any action in which Franchisor is or may be a party as to which
Franchisee is or would be a necessary or proper party.

 

B.           Franchisee agrees that:

 

(1)         Franchisor and its Affiliates are, in the aggregate, the owners or
licensees of all right, title, and interest in and to the System (other than
Electronic Systems provided by or licensed by third parties) and the goodwill
associated with and symbolized by the Proprietary Marks;

 

(2)         the Proprietary Marks are valid and serve to identify the System and
those who hold rights to operate hotels under the System;

 

(3)         the Proprietary Marks and other aspects of the System are subject to
replacement, addition, deletion, and other modification by Franchisor (or the
Affiliate that owns the Proprietary Marks) in its sole discretion. If any such
action is taken by Franchisor (or the Affiliate that owns the Proprietary
Marks), Franchisee will promptly accept and use such replacement, addition,
deletion, and other modification, and, in the case of the Proprietary Marks,
display such changed Proprietary Marks as if they were part of the System as of
the Effective Date (and replace, add, remove or modify the Proprietary Mark(s)
that have been so changed), and Franchisee will bear the cost of conforming the
Hotel to any such replacement, modification, addition, deletion, or other
change;

 

(4)         During the Term and thereafter, Franchisee will not directly or
indirectly (i) attack the ownership, title or rights of Franchisor or its
Affiliates in and to any part of the System; (ii) contest the validity of any
part of the System or the right of Franchisor to grant to Franchisee the use of
any part of the System (other than Electronic Systems provided by or licensed by
third parties) in accordance with this Agreement; (iii) take any action or
refrain from taking any action that could impair, jeopardize, violate, or
infringe any part of the System; (iv) claim adversely to Franchisor or its
Affiliates any right, title, or interest in and to the System; or (v) misuse or
harm or bring into dispute the System;

 

(5)         Franchisee has no Ownership Interest in the System. Franchisee’s use
of the Intellectual Property and other aspects of the System under this
Agreement (including any modifications, derivatives or additions thereto
proposed by or on behalf of Franchisee or its Affiliates) will not give
Franchisee any Ownership Interest or other interest in or to the Intellectual
Property or any other aspect of the System, except the nonexclusive license
granted by this Agreement. Franchisee hereby assigns (and will cause each of its
employees or independent contractors who contributed to such modifications,
derivatives or additions to assign) to Franchisor, in perpetuity throughout the
world, all rights, title and interest (including the entire copyright and all
renewals, reversions and extensions thereof) in and to all modifications,
derivatives and additions to the Intellectual Property and other aspects of the
System proposed by or on behalf of Franchisee or its Affiliates. Franchisee
waives (and will cause each of its employees or independent contractors who
contributed to such modifications, derivatives or additions to waive) all “moral
rights of authors” or any similar rights that Franchisee (or its employees or
independent contractors) may now or hereafter have in the modifications,
derivatives and additions to the Intellectual Property and other aspects of the
System proposed by or on behalf of Franchisee or its Affiliates. Franchisee
agrees to execute (or cause to be executed) and deliver to Franchisor any
documents and to do any acts that may be deemed necessary by Franchisor to
perfect or protect the title in the modifications, derivatives or additions
herein conveyed, or intended to be conveyed now or in the future;

 

26

 

 

(6)         all goodwill arising from Franchisee’s use of the System (other than
Electronic Systems provided by or licensed by third parties) and any other
aspect of the System will inure solely and exclusively to Franchisor’s benefit,
and upon expiration or termination of this Agreement, no monetary amount will be
assigned as attributable to any goodwill associated with Franchisee’s use of any
aspect of the System; and

 

(7)         the rights in, and license of, the System granted hereunder to
Franchisee are nonexclusive, and thus Franchisor and its Affiliates may:

 

(a)          use and may grant franchises and/or licenses to others to use the
System, and otherwise profit from the System; and

 

(b)          establish, develop, franchise, and license other systems that use
the Intellectual Property and other aspects of the System, without offering or
providing Franchisee any rights in, to, or under such other systems.

 

C.           The provisions of this Section 13.2 will survive the expiration or
termination of this Agreement.

 

13.3Franchisee’s Use of Other Marks.

 

A.           Franchisee will not use in any manner any of the System in
connection with any Other Mark(s), without Franchisor’s prior approval.

 

B.           Franchisee will not use any name or Other Mark in connection with
the Hotel that may infringe upon or tend to be confused with a third party’s
trade name, trademark, or other rights in intellectual property.

 

C.           Franchisee will not use or permit the use of any Other Mark in or
at the Hotel or in any Marketing Materials, advertising of, for, relating to or
involving the Hotel or its operation without Franchisor’s prior approval, which
approval may be granted or withheld in Franchisor’s sole discretion.

 

13.4Internet Website.

 

A.           With the exception of a website that describes Franchisee’s
franchise relationship with Franchisor and as stated in this Section 13.4 or the
Standards, Franchisee will not display the Proprietary Marks on or associate the
System with (through a link or otherwise) any website, electronic Marketing
Materials, domain name, address, designation, or listing on the Internet or
other communication system without the express consent of Franchisor. If
Franchisor permits Franchisee to display or use the Proprietary Marks on
Franchisee’s Internet site, the form, content and appearance of Franchisee’s
Internet site, and any modifications thereto, must comply with the Standards and
be approved by Franchisor before it is posted on the Internet so that Franchisor
can maintain the common identity of the System Hotels and the Proprietary Marks.

 

B.           Franchisee acknowledges that the www.marriott.com domain name is
the sole property of Franchisor and its Affiliates. Franchisee will not,
directly or indirectly, use, register, obtain or maintain a registration for any
Internet domain name, address, or other designation that contains any
Proprietary Mark or any mark that is in Franchisor’s sole opinion confusingly
similar, including misspellings and acronyms. Upon Franchisor’s request,
Franchisee must promptly take all steps to cancel or transfer to Franchisor or
its designee any such domain name, address, or other designation under its
control.

 

27

 

 

14.CONFIDENTIAL INFORMATION; DATA PROTECTION LAWS

 

14.1Confidential Information.

 

Franchisee will not, during the Term or thereafter, without Franchisor’s prior
consent, which consent may be granted or withheld in Franchisor’s sole
discretion, copy, duplicate, record, reproduce, in whole or in part, or
otherwise transmit or make available to any “unauthorized” Person any
Confidential Information. Franchisee may divulge such Confidential Information
only (a) to such of Franchisee’s and/or Management Company’s employees or agents
as require access to it in order to operate the Hotel, and only if such
employees or agents are apprised of the confidential nature of such information
before it is divulged to them and they are bound by confidentiality obligations
substantially similar to those listed above, and (b) to the extent required by
law or judicial proceeding; provided that Franchisee will provide Franchisor
with prompt prior written notice so that Franchisor may seek a protective order
or other appropriate remedy or waive compliance with the provisions of this
Agreement, and provided further that, in the event that Franchisor is unable to
obtain such protective order or other appropriate remedy in connection with a
third party’s request for disclosure, Franchisee will: (i) furnish only that
portion of the Confidential Information that Franchisee is advised by counsel is
legally required by Applicable Law, (ii) give Franchisor written notice of the
information to be disclosed as far in advance as practicable, and (iii) exercise
reasonable efforts to obtain a protective order or other reliable assurance that
confidential treatment will be accorded the Confidential Information so
disclosed. All other Persons are “unauthorized” for purposes of this Agreement.
Franchisee agrees that the Confidential Information has commercial value and
that Franchisor and its Affiliates have taken reasonable measures to maintain
its confidentiality, and, as such, the Confidential Information is proprietary
and a trade secret of Franchisor and its Affiliates. Franchisee will be liable
to Franchisor for any breaches of the confidentiality obligations in this
Section 14.1 by its employees and agents. Franchisee will maintain the
Confidential Information in a safe and secure location and will immediately
report to Franchisor the theft or loss of all or any part of the Confidential
Information.

 

14.2Data Protection Laws.

 

Franchisee will: (i) comply with all applicable Data Protection Laws; (ii)
comply with all of Franchisor’s requirements regarding the Data Protection Laws
contained in the Standards or otherwise; (iii) refrain from any action or
inaction that could cause Franchisor or its Affiliates to breach any of the Data
Protection Laws; (iv) do and execute, or arrange to be done and executed, each
act, document and thing necessary or desirable to keep Franchisor and its
Affiliates in compliance with any of the Data Protection Laws; (v) reimburse
Franchisor and its Affiliates for any and all costs incurred in connection with
the breach by Franchisee of such Data Protection Laws or Standards; and (vi)
permit Franchisor and its Affiliates to use any data or other information each
of them gathers concerning Franchisee and its Affiliates in connection with the
establishment and operation of System Hotels by Franchisor and its Affiliates.

 

15.ACCOUNTING AND REPORTS

 

15.1Books, Records, and Accounts.

 

Franchisee at its expense must maintain and preserve for the Hotel for at least
five (5) years from the dates of their preparation, complete and accurate books,
records, and accounts in accordance with the Uniform System and United States
generally accepted accounting principles, consistently applied, Applicable Law
and the Standards. Franchisee’s obligation to preserve such books, records and
accounts will survive the expiration or termination of this Agreement.

 

28

 

 

15.2Reports.

 

A.           Upon the request of Franchisor, Franchisee must, at its expense,
submit to Franchisor within fifteen (15) days after the close of each Accounting
Period, an operating statement containing such information required by
Franchisor, including the Gross Revenues and Gross Room Sales for such
Accounting Period. In addition, within sixty (60) days after the close of each
calendar or fiscal year, whichever is used by Franchisee for income tax
purposes, Franchisee must furnish Franchisor a full and complete statement of
income and expense from the operation of the Hotel for such preceding year,
which will be prepared in accordance with the Uniform System and United States
generally accepted accounting principles, consistently applied, Applicable Law
and the Standards. The statement must be prepared in accordance with the Uniform
System “Income Statement” with standard line items for those specified by
Franchisor.

 

B.           Franchisee must, at its expense, submit to Franchisor such other
miscellaneous forms, periodic and other reports, records, financial statements,
and other information relating to Franchisee, the Hotel and the Hotel’s
marketing, sales and guests as Franchisor may reasonably request, in the form
and at the times and places specified by Franchisor. Franchisor has the right to
access Franchisee’s Property System and Reservation System directly to obtain
marketing, sales and guest information, and Franchisee will take all actions
reasonably necessary to provide such access.

 

15.3Franchisor Examination and Audit of Hotel Records.

 

A.           Franchisor and its authorized representatives have the right, at
any time, but upon reasonable notice to Franchisee, to: (i) examine and copy, at
Franchisee’s expense, all books, records, accounts, and tax returns of
Franchisee related to the operation of the Hotel during the five years preceding
such examination; and (ii) have an independent audit made of any of such books,
records, accounts, and tax returns. Franchisee must provide lodging without
charge to Franchisor’s representatives or independent auditors while conducting
and completing such audits, and Franchisee must provide such other assistance as
may be reasonably requested related to the audit. If an examination or audit
reveals that Franchisee has made underpayments to Franchisor or any of its
Affiliates, Franchisee must immediately pay to Franchisor or such Affiliate upon
demand, the amount underpaid plus interest on the underpaid amount which will
accrue thereon at a rate per annum equal to the Interest Rate from the date such
amount was due until paid.

 

B.           If an examination or audit discloses an understatement of payments
due to Franchisor of five percent (5%) or more for the period being examined or
audited, or if the examination or audit reveals that the accounting procedures
are insufficient to determine the accuracy of the calculation of any payments
due, Franchisee must reimburse Franchisor for all costs and expenses connected
with the examination or audit (including reasonable accounting and attorneys’
fees). If the examination or audit establishes a pattern of underreporting,
Franchisor has the right to require that the annual financial reports due under
Section 15.2.A be audited by an independent accounting firm consented to by
Franchisor. The foregoing remedies are in addition to any other remedies that
Franchisor may have under this Agreement, including the right to terminate this
Agreement in accordance with Section 19.

 

C.           If an examination or audit reveals that Franchisee has made
overpayments to Franchisor or any of its Affiliates, the amount of any such
overpayment, without interest, will be promptly credited against future payments
due and payable by Franchisee to Franchisor or such Affiliate.

 

29

 

 

16.INDEMNIFICATION AND INSURANCE

 

16.1Indemnification.

 

Franchisee will, and hereby does, indemnify, defend, and hold harmless
Franchisor and its Affiliates, their officers, directors, agents and employees,
and their respective successors and assigns, from and against all losses, costs,
liabilities, damages, claims, and expenses of every kind and description,
including allegations of negligence by Franchisor and its Affiliates and their
officers, employees, and agents, to the fullest extent permitted by Applicable
Law, and including reasonable attorneys’ fees, arising out of or resulting from:
(i) the unauthorized use of the Proprietary Marks; (ii) the violation of
Applicable Law; or (iii) the construction, renovation, upgrading, alteration,
remodeling, repair, operation, ownership or use of the Hotel or the Approved
Location or of any other business conducted on, related to, or in connection
with the Hotel or the Approved Location. Franchisee must promptly give notice to
Franchisor of any action, suit, proceeding, claim, demand, inquiry, or
investigation related to the foregoing. Franchisor will in any event have the
right, through counsel of its choice, at Franchisee’s expense, to control the
defense or response to any such action to the extent such action affects the
interests of Franchisor, and such undertaking by Franchisor will not, in any
manner or form, diminish Franchisee’s obligations to Franchisor hereunder. Under
no circumstances will Franchisor or a Person indemnified hereunder be required
or obligated to seek recovery from third parties or otherwise mitigate its
losses in order to maintain a claim for indemnification against Franchisee under
this Agreement, and the failure to pursue such recovery or mitigate a loss will
in no way reduce the amounts recoverable from Franchisee by a Person indemnified
hereunder. Franchisee’s obligations under this Section 16.1 will survive the
termination or expiration of this Agreement.

 

16.2Insurance.

 

A.           During the Term, Franchisee, at its expense, will procure and
maintain such insurance as may be required by the terms of any lease or mortgage
on the Approved Location, and in any event no less than the following:

 

(1)         Property Insurance

 

(a)          Property insurance (or builder’s risk insurance during any period
of construction) including boiler and machinery coverage on the Hotel
building(s) and contents against loss or damage by fire, lightning, windstorm,
and all other risks covered by the usual all-risk policy form, all in an amount
not less than ninety percent (90%) of the full replacement cost thereof and a
waiver of co-insurance and agreed amount endorsement. Said policy will also
include coverage for landscape improvements and law and ordinance coverage in
reasonable amounts.

 

(b)          Business interruption insurance covering at least twelve (12)
months’ loss of profits and necessary continuing expenses (including Franchise
Fees) for interruptions caused by any occurrence covered by the insurance
referred to in Sections 16.2.A(1)(a), (c) and (d). Such business interruption
insurance will name Franchisor as a loss payee as its interest may appear.

 

(c)          If the Hotel is located in whole or in part within an area
identified by the federal government as having a special flood hazard, flood
insurance in an amount not less than the maximum coverage available under the
National Flood Insurance Program and excess flood coverage with reasonable
limits, but in no event less than ten percent (10%) of the full replacement cost
of the Hotel building and contents, including business interruption coverage in
an amount not less than that set forth in Section 16.2.A(1)(b).

 

30

 

 

(d)          If the Hotel is located in an “earthquake prone zone” or “windstorm
prone zone” as determined by the U.S. Geological Survey or the insurance
industry, earthquake insurance and windstorm insurance in an amount not less
than the probable maximum loss less any applicable deductibles, including
business interruption coverage in an amount not less than that set forth in
Section 16.2.A(1)(b), all as determined by a recognized earthquake or windstorm
engineering firm, as applicable.

 

(2)         Workers’ compensation insurance in statutory amounts on all
employees of the Hotel and employer’s liability insurance in amounts not less
than $1,000,000 per accident/disease.

 

(3)         Comprehensive or commercial general liability insurance for any
losses arising or pertaining to the Hotel or its operation, with combined single
limits of $1,000,000 per each occurrence for bodily injury and property damage.
If the general liability coverages contain a general aggregate limit, such limit
will be not less than $2,000,000, and it will apply in total to this Hotel only.
Such insurance will be on an occurrence policy form and will include premises
and operations, independent contractors, blanket contractual, products and
completed operations, advertising injury, employees as additional insureds,
broad form property damage, personal injury, incidental medical malpractice,
severability of interests, innkeeper’s and safe deposit box liability, and
explosion, collapse and underground coverage during any construction,
renovation, upgrading and/or remodeling.

 

(4)         Liquor Liability (applicable when Franchisee distributes, sells,
serves, or furnishes alcoholic beverages) for combined single limits of bodily
injury and property damage of not less than $1,000,000 each occurrence.

 

(5)         Business Auto Liability including owned, non-owned and hired
vehicles for combined single limits of bodily injury and property damage of not
less than $1,000,000 each occurrence.

 

(6)         Umbrella Excess Liability on a following form in excess of the
liability insurance required under subsections A(2) through (5) immediately
above in not less than the amount set forth opposite the number of stories in
height that the Hotel is above ground as set forth in Schedule 1. Such coverage
will apply in total to the Hotel only by specific endorsement. Franchisor will
have the right to require Franchisee to increase the amount of coverage if, in
Franchisor’s Reasonable Business Judgment, such an increase is warranted.

 

(7)         Fidelity insurance coverage or a fidelity bond in an amount not less
than $250,000 per occurrence.

 

(8)         Such other insurance as may be customarily carried by other hotel
operators on hotels similar to the Hotel.

 

B.           The following general insurance requirements will be satisfied by
Franchisee:

 

(1)         All insurance under subsection A(1)(b) of this Section will name
Franchisor as a loss payee as their interest may appear, and all insurance under
subsections A(3) through (6) of this Section will by endorsement specifically
name as unrestricted additional insureds Franchisor, any Affiliate of Franchisor
designated by Franchisor, and their employees and agents. All insurance required
hereunder will be specifically endorsed to provide that the coverages will be
primary and that any insurance carried by any additional insured will be excess
and non-contributory.

 

31

 

 

(2)         Any deductibles or self-insured retentions maintained by Franchisee
(excluding deductibles for high hazard risks in high hazard geological zones,
such as earthquake and windstorm, which will be as required by the insurance
carrier) will not exceed $25,000, or such higher amount as may be approved in
advance in writing by Franchisor.

 

(3)         All insurance purchased in compliance herewith will be placed with
insurance companies reasonably acceptable to Franchisor and licensed to do
business in the state where the Hotel is located. Such licensing requirement
will not apply to those insurers providing umbrella excess liability above
$5,000,000 under subsection A(6) of this Section.

 

(4)         All insurance required hereunder will contain an endorsement whereby
the policies will not be canceled, non-renewed, or materially changed without at
least thirty (30) days prior notice to Franchisor. Franchisee will deliver to
Franchisor a certificate of insurance (or certified copy of such insurance
policy if requested by Franchisor) evidencing the coverages required herein.
Renewal certificates of insurance (or certified copies of such insurance policy
if requested by Franchisor) will be delivered to Franchisor not less than ten
(10) days prior to their respective inception dates.

 

(5)         All insurance required hereunder may be effected under policies of
blanket insurance that cover other properties of Franchisee and its Affiliates
so long as such blanket insurance fulfills the requirements herein.

 

(6)         Franchisee’s obligation to maintain the insurance hereunder will not
relieve Franchisee of its obligations under Section 16.1.

 

(7)         Should Franchisee for any reason fail to procure or maintain the
insurance required by this Agreement or as revised for substantially all
franchisees or licensees in the United States by the Standards or otherwise in
writing, Franchisor will have the right and authority (without however any
obligation to do so) to immediately procure such insurance and to charge the
cost thereof to Franchisee, which charges, together with a reasonable fee for
Franchisor’s expenses in so acting, will be payable by Franchisee immediately
upon notice.

 

17.TRANSFERABILITY OF INTERESTS

 

17.1Transfers of Interests in the Hotel and Franchisee.

 

Franchisee agrees that its rights and duties in this Agreement are personal to
Franchisee, and that Franchisor entered into this Agreement in reliance on the
business skill, financial capacity, and character of Franchisee and its
principals and Affiliates. A Transfer of any Ownership Interest in Franchisee,
the Hotel or any Ownership Interest in the Hotel, any of Franchisee’s rights or
obligations under this Agreement, or a Transfer of, or change of Control in,
Franchisee or a Control Affiliate is prohibited without the prior written
consent of Franchisor except as otherwise set forth in Sections 17 or 18. Upon
Franchisor’s request, Franchisee will furnish Franchisor with a list of the
names and addresses of the Interestholders in Franchisee and any Control
Affiliate (other than (i) holders of Ownership Interests that are
publicly-traded and were purchased on the open market; and (ii) the holders of
Registered Shares), unless disclosure of such Interestholders is required
pursuant to Section 17.2, Section 17.3 or Section 17.4.

 

32

 

 

17.2Transfers of Controlling Ownership Interests.

 

A.           Except as set forth elsewhere in Sections 17 and 18, if Franchisee
or any Interestholder of Franchisee or a Control Affiliate wishes to Transfer
the Hotel, its Ownership Interest in the Hotel, a direct or indirect Controlling
Ownership Interest in Franchisee, or effect a transaction that otherwise results
in a direct or indirect change of Control in Franchisee, Franchisee will provide
notice of such proposed Transfer to Franchisor. The notice will state the full
name and identity of all of the parties to the proposed Transfer, including
Interestholders of such parties and the terms of the Transfer, together with all
other related information that is reasonably requested by Franchisor. Prior
Transfers of Ownership Interests by or to the same Person or an Affiliate of
such Person will be considered in determining whether a Transfer of a
Controlling Ownership Interest or change of Control has occurred. For purposes
of determining whether a Transfer of a Controlling Ownership Interest or change
of Control has occurred: (i) a Transfer of securities in Franchisee or any
entity that directly or indirectly Controls Franchisee as a result of a sale of
Registered Shares shall not constitute a Transfer of Control or a Transfer of a
Controlling interest in such entity, so long as no individual or entity or group
(within the meaning of Section 13(d)(3) of the Securities Exchange Act of 1934,
as amended, and related rules and regulations), directly or indirectly, has
beneficial ownership of more than fifteen percent (15%) of the outstanding
amount of such securities after the later of (i) completion of such sale; or
(ii) the date that is six (6) months after the Effective Date (it being
understood that during the first six months of the Term, the initial sales of
Registered Shares may result in Persons owning greater than a 15% interest, but
such interest percentage will be diluted to below 15% within six months); and,
(ii) a dilution in the equity ownership of AR Capital, LLC (or its subsidiary)
in the ownership structure of American Realty Capital Hospitality Trust, Inc.
will not be deemed a Transfer of a Controlling Ownership Interest or change of
Control in Franchisee for purposes of this Section 17.2.A. so long as (x) the
Advisory Agreement (as amended from time to time), dated as of January 7, 2014,
among American Realty Hospitality Trust, Inc., as the company, American Realty
Capital Hospitality Operating Partnership, L.P., as the operating partnership,
and American Realty Capital Hospitality Advisors, LLC, as advisors, remains in
effect, and (y) American Realty Capital Hospitality Advisors, LLC is indirectly
controlled by AR Capital, LLC; provided that any termination of such Advisory
Agreement, or any changes thereto that decrease the material obligations of
American Realty Capital Hospitality Advisors, LLC thereunder will be deemed a
Transfer of a Controlling Ownership Interest or change of Control in Franchisee
for purposes of this Section 17.2.A. Within thirty (30) days after Franchisor
receives the notice and information required under this Section 17.2.A,
Franchisor will notify Franchisee of Franchisor’s election of one of the
following two alternatives:

 

(1)         Franchisor’s election to consent to such Transfer, together with the
conditions to the Transfer, which may include the following as conditions:

 

(a)          Franchisee must deliver to Franchisor all documents, information
and representations and warranties with respect to transferee’s corporate
organization, authority, and ownership requested by Franchisor, including a
complete copy of the sale and purchase agreement or similar document effecting
the Transfer;

 

(b)          Franchisee must satisfy all of its accrued monetary obligations to
Franchisor and its Affiliates, including an amount equal to a reasonable
estimate of the costs and fees related to the period on and before the date of
such Transfer, whether or not yet accrued and/or invoiced, and will execute, in
a form prescribed by Franchisor, a general release of any and all claims against
Franchisor and its Affiliates, and their respective officers, directors, agents
and employees;

 

(c)          the proposed transferee must complete and submit to Franchisor a
new franchise application together with the then-current application fee being
charged to System Hotel franchisees (“Transfer Fee”). If Franchisor does not
consent to the Transfer application, Franchisor will refund the Transfer Fee,
less Ten Thousand Dollars ($10,000), which Franchisor will retain;

 

33

 

 

(d)          the transferee must enter into Franchisor’s then-current form
franchise agreement and relevant ancillary agreements, which will contain the
standard terms (except for duration, as provided below) then being issued for
new franchised hotels under the System, including the then-current fees and
charges. The new franchise agreement will be for a term that expires on or after
the last day of the Term and provide for the upgrade of the Hotel to address any
needed renovations and to bring the Hotel into compliance with Franchisor’s
then-current Standards (including Franchisor’s Fire Protection and Life Safety
Standards) pursuant to a property improvement plan (“PIP”). Franchisee will pay
Franchisor’s then-current, non-refundable property improvement plan fee
(currently, Ten Thousand Dollars ($10,000)) to cover Franchisor’s costs
associated with creating the PIP;

 

(e)          the transferee must retain a Management Company consented to by
Franchisor to control the day-to-day operations of the Hotel if Franchisor
determines that transferee is not qualified to operate the Hotel;

 

(f)          the transferee must certify in writing that: (i) Franchisor did not
endorse, recommend, or otherwise concur with the terms of the Transfer, (ii)
Franchisor did not comment upon any financial projections submitted by
Franchisee to transferee, and (iii) Franchisor did not participate in the
determination of the consideration to be paid;

 

(g)          Franchisor will have the right to require that the transferee pay
Franchisor’s outside counsel costs in connection with any such Transfer;

 

(h)          if the transferee is a subsidiary of a real estate investment trust
or a publicly-held entity, or if the Hotel will be operated by a Management
Company, Franchisor may require the transferee to establish and maintain a
reserve to support the cost of future repairs and replacements of FF&E, and the
transferee will deposit into such reserve each month throughout the term of the
franchise agreement an amount equal to five percent (5%) of Gross Revenues or
such other amount as determined by Franchisor; and

 

(i)          if due to the unique ownership structure of the transferee or the
Hotel, Franchisor’s limited involvement franchising hotels with such structure
(unique or not), the debt service on the Hotel, or the financial status of the
transferee and its owners, Franchisor determines that additional protections are
necessary, Franchisor may, among other things, require the transferee to
establish and maintain a reserve (in addition to the reserve referenced in
Section 17.2.A(1)(h) above) to support the cost of expenditures under the PIP
and capital improvements that are beyond the scope of the FF&E reserve
referenced in Section 17.2.A(1)(h) above, and the transferee will deposit into
such reserve the amount required by Franchisor at the time of the Transfer and
each month throughout the term of the franchise agreement.

 

(2)         Franchisor’s election not to consent to the Transfer, and Franchisee
will be in breach of this Agreement if Franchisee consummates such Transfer.

 

B.           Franchisor has the right, in its sole discretion, to elect not to
consent to a Transfer under Section 17.2.A(2) if: (i) Franchisor determines that
such transferee is not capable of successfully operating the Hotel under the
franchise agreement or the Standards (and requiring transferee to retain a
Management Company consented to by Franchisor is not an acceptable alternative);
(ii) Franchisor determines that the Management Company proposed by transferee is
not capable of successfully operating the Hotel under the franchise agreement or
the Standards or fails to meet Franchisor’s then-current criteria for Management
Companies; (iii) Franchisor determines that the proposed transferee’s debt
service or overall financial status will not permit the Hotel to be operated
pursuant to the Standards; (iv) an uncured breach or default of a Marriott
Agreement exists; (v) upon execution by transferee of a new franchise agreement,
the transferee would be in breach of such agreement; (vi) the Hotel is not in
good standing under the Quality Assurance Program; or (vii) the Transfer is
subject to Section 17.4 or violates Section 17.8.

 

34

 

 

C.           Subject to Sections 17.4 and 17.8 and compliance with the
conditions set forth in Section 17.2.A(1)(a), (b), (e), (f), (g), (h) and (i),
Franchisor will consent to a Transfer of the Hotel or Franchisee’s Ownership
Interests in the Hotel or the Ownership Interests in Franchisee or a Control
Affiliate to a Person (a) in which Franchisee has a Controlling Ownership
Interest and in which Franchisee owns, directly or indirectly, at least 50% of
the economic interests or (b) in which the Interestholder that Controls
Franchisee has a Controlling Ownership Interest and in which the Interestholder
that Controls Franchisee owns, directly or indirectly, at least 50% of the
economic interests, in either case provided that: (i) Franchisor is provided at
least thirty (30) days advance written notice of such Transfer; (ii) Franchisee
provides to Franchisor documentation acceptable to Franchisor evidencing the
Transfer by which such Person expressly assumes the obligations of Franchisee
hereunder and under each other Marriott Agreement; (iii) another party
acceptable to Franchisor has executed a guaranty substantially identical to the
form of guaranty set forth in the then-current Franchise Disclosure Document
(which party may be Franchisee or the transferee depending on the structure of
the transaction) and each and every Guarantor acknowledges the Transfer and
reaffirms and ratifies its obligations under the Guaranty; (iv) Franchisee is
not in breach or default under any of the Marriott Agreements; (v) the Hotel is
in good standing under the Quality Assurance Program; and (vi) each beneficial
owner of an Ownership Interest in such Person shall have passed Franchisor’s
then-current owner screen and paid any applicable fees in connection therewith.

 

17.3Transfers of Passive Investor Interests, Estate Planning, and Death or
Mental Incompetency.

 

A.           Subject to Sections 17.4 and 17.8, Transfers of direct or indirect,
non-Controlling Ownership Interests (“Passive Investor Interests”) will be
consented to by Franchisor if the following conditions are met: (a) the Passive
Investor Interests are not owned by a Guarantor; (b) such Transfer(s),
individually and in the aggregate, will not effect (i) a Transfer of or change
in direct or indirect Control of Franchisee or the Hotel (in which case, the
provisions of Section 17.2 will apply) or (ii) a Transfer of a majority of the
Passive Investor Interests; (c) Franchisee provides Franchisor notice of such
Transfer at least twenty (20) days prior to the consummation of such Transfer,
together with reasonably detailed information concerning the identity and
background of any such transferee and its Interestholders and the structure of
such Transfer, and a representation and warranty that such information is true,
correct and complete and that the requirements of this Section 17.3.A are met;
and (d) Franchisee pays the then-current fee for background checks for any such
transferee and its Interestholders and such background checks reveal that (x)
each such Person has not been convicted of a felony, (y) each such Person is not
otherwise known to have violated the law, and (z) each such Person’s character
and reputation otherwise complies with the Standards. If requested by
Franchisor, Franchisee will execute an amendment to this Agreement that updates
the information on Exhibit A regarding the ownership of Franchisee to reflect
the ownership after the Transfer. Franchisor will have the right to require that
Franchisee pay Franchisor’s outside counsel costs in connection with any such
Transfer. For clarity, Franchisee shall have no obligations under this Section
17.3.A with respect to Transfers of Passive Investor Interests that are also
Transfers of Registered Shares, provided that if such Transfers are subject to
Section 17.2, then the terms of that Section will govern such Transfers.

 

B.           Subject to Sections 17.4 and 17.8, for estate planning, Transfers
of an Ownership Interest in Franchisee to a member of an Interestholder’s
immediate family or to a trust for the benefit of such immediate family member
or to any Person in which the Interestholder has and, during the Term continues
to have, the Controlling Ownership Interest may be completed in accordance with
the requirements set forth in Section 17.3.A above, so long as such Transfers do
not in the aggregate result in a change of Control of Franchisee.

 

35

 

 

C.           Subject to Sections 17.4 and 17.8, if any Interestholder holding a
Controlling Ownership Interest in Franchisee dies or becomes mentally
incompetent, the interest of such person may be Transferred in accordance with
and subject to the terms of Section 17.2.A(1) provided that (i) any such
Transfer will be made within twelve (12) months of the date of death or mental
incompetency, (ii) the obligations of Franchisee under this Agreement are
satisfied pending the Transfer, and (iii) the Hotel will be continuously
operated by Franchisee or a Management Company as required under Section 9.4. If
such death or mental incompetency results in the temporary appointment of an
executor, custodian or other representative for a period not to exceed twelve
(12) months, such appointment will not be deemed a breach of this Section 17 if
the conditions above are satisfied, and (x) Franchisor is given notice of such
appointment within thirty (30) days of the date thereof; and (y) the appointee
agrees to cause the Hotel to be operated in compliance with this Agreement.

 

17.4Proposed Transfer to Competitor and Right of First Refusal.

 

A.           If there is a proposed Transfer to a Competitor of (i) the Hotel
(or any interest therein), (ii) Franchisee’s Ownership Interest in this
Agreement, or (iii) an Ownership Interest or other interest in either Franchisee
or a Control Affiliate (but excluding any Transfer of Registered Shares so long
as such Transfer(s), individually and in the aggregate, will not effect a
Transfer of or change in indirect or indirect Control of Franchisee or the
Hotel). Franchisee will give notice thereof to Franchisor, stating the full name
and identity of the prospective purchaser or tenant, as the case may be,
including the names and addresses of the Interestholders of such prospective
purchaser or tenant, the price or rental and all other terms of such proposed
transaction, together with all other related information that is reasonably
requested by Franchisor. Within thirty (30) days after receipt by Franchisor of
such notice and information from Franchisee, Franchisor will notify Franchisee
of Franchisor’s election, made in its sole discretion, of one (1) of the
immediately following four (4) alternatives:

 

(1)         Acquisition of Control of Hotel for Cash. If the proposed Transfer
is a sale or lease of the Hotel for cash consideration, Franchisor (or its
designee) will have the right to purchase or lease the Hotel at the same price
or rental and upon the same terms (other than any terms relating to the Brand of
the Hotel) as those contained in such offer from (or to) a Competitor. In such
event, Franchisee and Franchisor (or its designee) will promptly enter into an
agreement for sale or lease at the price or rental and on terms consistent with
such offer.

 

(2)         Acquisition of Franchisee/Acquisition of Control of Hotel. If the
proposed Transfer is a purchase or lease of all or a portion of the Ownership
Interests or the assets (which includes the Hotel) of Franchisee or a Control
Affiliate, or a merger with or into Franchisee or a Control Affiliate, or the
acquisition of Franchisee’s Ownership Interest in the Hotel, or any sale or
lease of the Hotel involving non-cash consideration, or other form of Transfer,
Franchisor (or its designee) will have the right to purchase or lease the Hotel
at the purchase or lease price under terms consistent with such offer as agreed
to by the parties. If the parties are unable to agree as to a purchase or lease
price and terms within fourteen (14) days of Franchisor’s election, the purchase
or lease price of the Hotel will be determined as provided below.

 

(a)          Within thirty (30) days after the fourteen (14) day period in this
Section 17.4.A(2) expires, Franchisor and Franchisee will each obtain, at its
own expense, an appraisal of the fair market value of the Hotel from a
nationally recognized appraiser of Hotel properties comparable to the Hotel. In
determining the fair market value, the appraisers will assume that the Hotel is
not subject to a management agreement but is subject to this Agreement. If,
after receiving such appraisals, the parties agree on the fair market value of
the Hotel, such agreed fair market value will constitute the purchase or lease
price.

 

36

 

 

(b)          If within fourteen (14) days after receiving the appraisals the
parties are not able to agree on such fair market value, the purchase or lease
price will be determined by “baseball arbitration” in Washington, D.C. in
accordance with the Arbitration Rules for the Real Estate Industry of the
American Arbitration Association then in effect (“AAA Rules”) as modified by
this Agreement. The parties will jointly select a third party to act as the sole
arbitrator (the “Arbitrator”) to determine the fair market value of the Hotel,
and such Arbitrator will be a person having at least ten (10) years’ recent
professional experience as to the subject matter in question and will be
qualified to act as an Arbitrator in accordance with the AAA Rules. If the
parties do not agree on an Arbitrator with such qualifications within fifteen
(15) days after the expiration of such fourteen (14) day period referred to
above, the Arbitrator will be appointed by the American Arbitration Association
in Washington, D.C. in accordance with the AAA Rules.

 

(c)          The Arbitrator will be instructed and obligated to decide, within
thirty (30) days after appointment, whether the appraisal submitted by
Franchisor or the appraisal submitted by Franchisee most accurately reflects the
fair market value of the Hotel based upon the appraisals submitted and such
information as is normally relied upon by an appraiser of hotels and real
estate. Each party agrees to fully cooperate and provide all information
requested by the Arbitrator related to the Arbitrator’s determination of fair
market value hereunder. The Arbitrator’s choice of appraisal will be in writing,
will constitute the purchase price hereunder, and will be final, conclusive and
binding on the parties as an “award” under the AAA Rules, and may be enforced by
a court of competent jurisdiction. The expenses of the arbitration will be borne
equally by the parties to the arbitration. Franchisor (or its designee) will
have the right, at any time within thirty (30) days of being notified in writing
of the decision of the Arbitrator, to either (a) enter into an agreement to
purchase the Hotel premises and related property at the valuation determined by
the Arbitrator, or (b) give notice of its intent to terminate this Agreement
under Section 19.1.K within fourteen (14) days of such notice. If Franchisor
elects to give notice of its intent to terminate this Agreement within fourteen
(14) days of such notice, upon receipt of Franchisor’s election to terminate,
Franchisee must either: (i) cancel the Transfer to a Competitor on or before the
end of such fourteen (14) days or (ii) remove the Hotel from the System, pay
liquidated damages, and otherwise comply with Franchisee’s post-termination
obligations, in each case, as set forth in Sections 19.3 and 20 or, at
Franchisor’s election, as may be set forth in a termination agreement on terms
acceptable to Franchisor.

 

(3)         Termination of Franchise Agreement. Franchisor may place Franchisee
in default and give notice of its intent to terminate this Agreement under
Section 19.1.K within fourteen (14) days of such notice. If Franchisor elects to
give notice of its intent to terminate this Agreement within fourteen (14) days
of such notice, upon receipt of Franchisor’s election to terminate, Franchisee
must either: (i) cancel the Transfer to a Competitor on or before the end of
such fourteen (14) days or (ii) remove the Hotel from the System, pay liquidated
damages, and otherwise comply with Franchisee’s post-termination obligations, in
each case, as set forth in Sections 19.3 and 20 or, at Franchisor’s election, as
may be stated in a termination agreement on terms acceptable to Franchisor.

 

(4)         Consent. Franchisor may consent to such Transfer, which consent will
be on such terms as Franchisor may require, in its sole discretion.

 

B.           If a Competitor proposes to acquire all of the Ownership Interests
of an Affiliate of Franchisee and the Affiliate does not directly or indirectly
own, lease, or operate any hotels operating under a trade name owned by
Franchisor or any of its Affiliates, Franchisor will not have any right of first
refusal to purchase the Hotel or right to terminate this Agreement, as provided
above in Section 17.4.A with respect to such Transfer.

 

37

 

 

C.           If the Transfer to a Competitor is by foreclosure, judicial or
legal process, or any other means, Franchisor (or its designee) will have the
right to purchase the Hotel upon notice to Franchisee. If the parties are unable
to agree as to a purchase price and terms within thirty (30) days of
Franchisor’s notice, the fair market value of the Hotel premises and related
property will be determined by arbitration in accordance with Section 17.4.A(2).
This provision will survive the termination of this Agreement under Section 19.1
in connection with the Competitor’s actions under this Section 17.4.C.

 

D.           If Franchisee or any of its Affiliates becomes a Competitor,
Franchisee will notify Franchisor in accordance with Section 17.4.A and provide
all information reasonably requested by Franchisor related to becoming a
Competitor and required thereby, or if Franchisor otherwise determines that
Franchisee or any of its Affiliates has become a Competitor, Franchisor will so
notify Franchisee and Franchisor will have the rights provided in Section
17.4.A(2) as if the Hotel were subject to a non-cash offer from a third party
except that Franchisor will have thirty (30) days instead of fourteen (14) to
agree on purchase terms.

 

17.5Interest in Real Estate and Injunctive Relief.

 

Franchisee acknowledges that Franchisor’s rights under Section 17.4 are real
estate rights with respect to the Hotel. Franchisor is entitled to file a record
of such interest in and among the appropriate real estate records of the
jurisdiction in which the Hotel is located, and Franchisee will cooperate as
requested by Franchisor in such filing. Such filing will indicate that
Franchisor’s rights in real estate under Section 17.4 will be subordinate only
to the exercise of the rights of Lenders under a mortgage or security deed
secured by the Hotel if and for so long as: (i) Lender is not a Competitor or
Affiliate of a Competitor; (ii) any such mortgage or security deed is and
remains validly recorded and in full force and effect; and (iii) the
indebtedness underlying such mortgage or security deed complies with the
requirements of Section 5.2. Franchisee agrees that damages are not an adequate
remedy if Franchisee breaches its obligations under such Section 17.4 and that
Franchisor will be entitled to injunctive relief to prevent or remedy such
breach without the necessity of proving the inadequacy of money damages as a
remedy and without the necessity of posting a bond. If this Agreement is
terminated and Franchisor’s rights under Sections 17.4, 17.5 and 17.6 are no
longer in effect, at the request of Franchisee or the transferee, Franchisor
will deliver upon request an instrument in recordable form to terminate any such
recording of interest in real estate.

 

17.6Survival of Right of First Refusal.

 

Except for termination of this Agreement under Section 17.4.A(3), Franchisee
agrees that Franchisor’s rights under Section 17.4 will survive early
termination of this Agreement (as opposed to expiration of this Agreement as
provided in Section 4.1) and will bind Franchisee and its Affiliates, if the
events in either Section 17.6.A or Section 17.6.B occur:

 

A.           before or within six (6) months after termination of this
Agreement, a proposed Transfer to a Competitor occurs with respect to the Hotel,
Franchisee or an Affiliate, or an Ownership Interest in either Franchisee or
such Affiliate; and

 

(1)         this Agreement is terminated under (x) Sections 19.1.K or L, (y)
Section 19.2.B or (z) Section 19.2.D based upon a violation of Section 13.2; or

 

38

 

 

(2)         this Agreement is terminated under Sections 19.1.A, B, C, D or E and
an Affiliate, principal, or director of Franchisee obtains possession of the
Hotel, or such Affiliate, principal, or director is the party filing the suit or
seeking the execution or foreclosure referenced in Section 19.1.

 

B.           there is a purported early termination of this Agreement (as
opposed to expiration of this Agreement as provided in Section 4.1) by
Franchisee and before or within six (6) months after such purported termination,
a proposed Transfer to a Competitor occurs with respect to the Hotel, the
Franchisee or an Affiliate of Franchisee, or an Ownership Interest in either
Franchisee or such Affiliate.

 

17.7Security Interests in the Hotel or Franchisee.

 

In connection with any financing benefiting the Hotel or otherwise with respect
to the Hotel, Franchisee will not, and will not allow any Person to, mortgage,
grant a security interest in, or otherwise pledge as collateral the Hotel, the
revenues of the Hotel, or an Ownership Interest in Franchisee or in a Person
Controlling Franchisee unless such financing meets the requirements of Section
5.2 or Franchisor otherwise consents to such financing in writing. Franchisee
may not assign, mortgage, or grant a security interest in, or pledge as
collateral, this Agreement. Franchisor has no obligation to provide a “comfort
letter” in connection with, or consent to, a transaction that would be
prohibited by this Section 17.7. If a lender forecloses on, or otherwise
exercises its rights against the Hotel, the revenues of the Hotel, or such
Ownership Interests, or Franchisee violates this Section 17.7, Franchisor will
have the rights under Section 19.1. Franchisor has no obligation to license a
lender or any Person acting on behalf of a lender, including a receiver or
servicer of a loan, unless that obligation arises from a valid and binding
written agreement between Franchisor and a lender.

 

17.8Proposed Transfers to Specially Designated National or Blocked Person.

 

No Transfer of any direct or indirect Ownership Interest in Franchisee, the
Hotel or any Marriott Agreement will be made to a Specially Designated National
or Blocked Person or to a Person in which a Specially Designated National or
Blocked Person has an interest or provides funding. Any such Transfer will be a
material default under this Agreement.

 

17.9Transfers by Franchisor.

 

Franchisor will have the right to Transfer this Agreement to any Person without
prior notice to, or consent of, Franchisee, provided such Person (a) assumes
Franchisor’s obligations to Franchisee under this Agreement, (b) is an Affiliate
of Franchisor or acquires substantially all of Franchisor’s rights in respect of
System Hotels in the relevant Category, and (c) is a Person reasonably capable
of performing Franchisor’s obligations under this Agreement. Franchisee agrees
that any such Transfer will constitute a release and novation of Franchisor with
respect to this Agreement. This Agreement will be binding on and inure to the
benefit of Franchisor and the successors and assigns of Franchisor.

 

18.PUBLICLY-TRADED SECURITIES AND SECURITIES OFFERINGS

 

18.1Franchisee’s Obligations.

 

A.           Publicly-traded securities in Franchisee or in any Control
Affiliate may be Transferred in compliance with Applicable Law without
Franchisor’s consent if the Transfer will not result in a Transfer of Control
(as determined by Franchisor) in Franchisee or a Control Affiliate. Any Transfer
of Ownership Interests in Franchisee or a Control Affiliate that will result in
a Transfer of Control of Franchisee or any Control Affiliate (as determined by
Franchisor) will be subject to Section 17.2.

 

39

 

 

B.           Without limiting Franchisor’s rights under Section 17.2, in
connection with any Transfer of Ownership Interests in Franchisee or a Control
Affiliate involving any proposed public or private offering of securities that
uses in any way the Proprietary Marks, identifies the Hotel, Franchisor or its
Affiliates, or discusses the relationship between Franchisor or its Affiliates
and Franchisee or its Affiliates, Franchisee must also (except as provided in
Section 18.1.D):

 

(1)         provide Franchisor with appropriate representation or information
demonstrating the lawfulness of the offering and obtain Franchisor’s consent to
such use;

 

(2)         fully and unconditionally indemnify and hold harmless Franchisor and
its Affiliates in connection with the Prospectus and the offering;

 

(3)         use any Proprietary Marks in the Prospectus and in any supporting or
related materials only as approved by Franchisor in writing; and

 

(4)         submit to Franchisor for its review at least thirty (30) days before
the earliest of the date on which any Prospectus is delivered to a potential
investor or filed with the Securities and Exchange Commission or any other
governmental authority responsible for the regulation of the sale of securities,
a copy of the proposed Prospectus, all supporting and related materials and
releases. Franchisor, in its sole discretion, may require Franchisee to pay for
its costs and expenses in performing the limited review of the proposed
Prospectus in accordance with this Section 18, including attorneys’ fees and
expenses.

 

C.           If the indemnification provided for in Section 18.1.B(2) above will
for any reason be unavailable or insufficient to hold Franchisor and its
Affiliates harmless in respect of any claim, then Franchisee will, in lieu of
indemnifying Franchisor and its Affiliates, contribute to the amount paid or
payable by Franchisor and its Affiliates as a result of any such claim, action,
loss liability, cost, and expense of any kind, including reasonable attorneys’
fees, in respect thereof, (i) in such proportion as will be appropriate to
reflect the relative benefits received by Franchisor and its Affiliates on the
one hand and Franchisee and its Affiliates on the other or (ii) if (but only if)
the allocation provided by clause (i) above is not permitted by Applicable Law,
in such proportion as is appropriate to reflect not only the relative benefits
referred to in clause (i) above but also the relative fault of Franchisor and
its Affiliates on the one hand and Franchisee and its Affiliates on the other
with respect to any claim, or action in respect thereof, as well as any other
relevant equitable considerations. Franchisee and Franchisor agree that it would
not be just and equitable if contributions under this Section 18.1 were to be
determined by pro rata allocation or by any other method of allocation that does
not take into account the equitable considerations referred to herein.
Franchisee’s obligations under this Section 18.1 will survive the termination or
expiration of this Agreement.

 

D.           Franchisee hereby represents, warrants, and covenants that its
current Prospectus complies, and any future Prospectus will comply, with
Applicable Law. Based on such representation, warranty and covenant, Franchisor
waives the requirement for representations and consent pursuant to Section
18.1.B(1), for approval of the use of Proprietary Marks pursuant to Section
18.1.B(3), and for review of a Prospectus pursuant to Section 18.1.B(4), in each
case if such Prospectus: (i) only uses the Marks in block letters with the
designation “®” and only to identify the Hotel, (ii) provides a clear statement
in connection with such use that the Hotel is operated under a license from
Franchisor, and (iii) further provides that Franchisor has not reviewed,
authorized, or endorsed the offering or Prospectus and Franchisor is not
involved in any way, whether as an “issuer” or “underwriter” or otherwise, in
the offering or Prospectus.

 

40

 

 

18.2Limited Franchisor Consent.

 

Franchisor’s review of the Prospectus will be conducted solely for the benefit
of Franchisor to determine the accuracy and completeness of any description of
Franchisor’s relationship with Franchisee and compliance with the other
requirements of Section 18.1 and not to benefit or protect any other Person, and
its consent will not constitute any kind of authorization, acceptance or
agreement, endorsement, or ratification of the offering or Prospectus, either
express or implied.

 

19.DEFAULT AND TERMINATION

 

19.1Immediate Termination.

 

Franchisor may terminate this Agreement and all rights granted to Franchisee
under this Agreement without affording Franchisee any opportunity to cure the
default, effective immediately upon notice to Franchisee (or upon such notice
period or cure period given by Franchisor in its sole discretion or as required
by Applicable Law), if:

 

A.           Franchisee or any Guarantor becomes insolvent, generally does not
pay its debts as they become due, admits that any of them is unable to pay its
debts as they become due, or makes a general assignment for the benefit of
creditors; or proceedings for a compromise with creditors are instituted by,
against, or consented to by Franchisee or any Guarantor; or

 

B.           Franchisee or any Guarantor files a voluntary petition under any
bankruptcy, insolvency, or similar law, or consents to an involuntary petition
under any bankruptcy, insolvency, or similar law filed against it; or an order
approving an involuntary petition in bankruptcy, insolvency, or similar
declaration filed against Franchisee or any Guarantor remains unvacated ninety
(90) days after the date of entry thereof; or

 

C.           a court of competent jurisdiction enters an order, judgment, or
decree, on the application of a creditor, adjudicating Franchisee or any
Guarantor as bankrupt, insolvent, or similar status or approving a petition
seeking reorganization or appointing a receiver, trustee, or liquidator of all
or a substantial part of Franchisee’s or any Guarantor’s assets, and such order,
judgment, or decree remains unstayed and in effect for a period of ninety (90)
days or will be consented to by Franchisee or such Guarantor; or

 

D.           execution is levied against the Hotel, Franchisee, or any material
real or personal property comprising the Hotel in connection with a final
judgment for the payment of money; or

 

E.           a suit to foreclose any lien, mortgage, or security interest in the
Hotel or any material real or personal property that is a part of the Hotel, or
any security interest in Franchisee is initiated and not vacated within sixty
(60) days; or

 

F.           a threat or danger to public health or safety shall have occurred
from the construction, renovation, repair, refurbishment, upgrading, remodeling,
maintenance, or operation of the Hotel that, in the opinion of Franchisor, could
reasonably be expected to result in: (i) substantial liability or (ii) an
adverse effect on the Hotel, other System Hotels, the System, the Proprietary
Marks, or the goodwill associated therewith; provided, however, Franchisee may
request that Franchisor reinstate this Agreement, and Franchisor will thereafter
reinstate this Agreement, if, within six (6) months after termination under this
Section 19.1.F., the threat or danger to public health or safety is eliminated
and Franchisor has determined that such reinstatement would not cause
substantial liability or loss of goodwill; or

 

41

 

 

G.           Franchisee or any principal, director, officer, shareholder, or
agent of Franchisee contrary to the provisions of this Agreement discloses or
causes to be disclosed any Confidential Information provided to Franchisee or
fails to exercise reasonable care to prevent such disclosure; or

 

H.           (i) any of the representations and warranties by Franchisee under
Sections 22.4 or 27 fails to be true and correct in any material respect when
made, deemed made, furnished or as of the date of this Agreement or (ii) any of
the representations and warranties by Franchisee under Sections 22.4 or 27 fails
to be true and correct at any time during the Term; or

 

I.           an inspection of Franchisee’s books and records under Section
15.3.B establishes a pattern of underreporting by Franchisee involving three (3)
or more Accounting Periods within any twenty-four (24) month period; or

 

J.           Franchisee or any Interestholder of a Controlling Ownership
Interest in Franchisee is or has been convicted of a felony or other similar
crime or offense or has engaged in a pattern or practice of acts or conduct that
is likely in Franchisor’s judgment to, as a result of the adverse publicity that
has occurred in connection with such offense, acts, or conduct, adversely affect
the Hotel, other System Hotels, the System, the Proprietary Marks, the goodwill
associated therewith or Franchisor’s interests therein, any Franchisor Lodging
Facility or any other business conducted by Franchisor or any of its Affiliates;
or

 

K.          Franchisee becomes a Competitor or an Affiliate of a Competitor or a
Transfer occurs that does not comply with the provisions of Section 17 or 18; or

 

L.           (i) Franchisee dissolves or liquidates, (ii) Franchisee loses its
right to manage or operate the Hotel, (iii) Franchisee loses ownership or the
right to possession of the Hotel or the Approved Location, except as otherwise
provided in Section 21, or (iv) the Hotel ceases to operate as a System Hotel;
or

 

M.           Franchisee fails to achieve the thresholds of performance
established by the Quality Assurance Program and such failure has not been cured
within the applicable cure period for such failure under the Quality Assurance
Program; or

 

N.           Franchisee or Owner is in default under the Lease or Owner
Agreement beyond all applicable notice and cure periods, or if the Lease or
Owner Agreement is terminated for any reason.

 

19.2Termination Upon Notice with Opportunity to Cure.

 

Franchisor may terminate this Agreement and all rights granted to Franchisee
hereunder for the reasons set forth below if (i) Franchisor gives Franchisee
notice of default that provides thirty (30) days for cure of the default (or
such greater number of days given by Franchisor in its sole discretion or
required by Applicable Law) and identifies the breach or breaches of this
Agreement, and (ii) Franchisee fails to cure in the time and manner specified in
the notice of default or as specifically provided in this Section 19.2:

 

42

 

 

A.           Franchisee fails to do any of the following in a timely manner to
Franchisor’s satisfaction: (i) perform any of the requirements stated in Exhibit
B by the dates required for commencement or completion of such requirements; or
(ii) begin or complete any renovation, repair, refurbishment, upgrading or
remodeling of the Hotel as required by Franchisor under Section 11.1 or any
Standards for the renovation, repair, refurbishment, upgrading or remodeling of
the Hotel; or

 

B.           Franchisee and its Affiliates fail to pay any indebtedness to
Franchisor or any of its Affiliates when same becomes due and payable or
Guarantor is in breach of any of its obligations under the Guaranty; or

 

C.           any Interestholder of a non-Controlling Ownership Interest in
Franchisee, or any officer, director, or employee of Franchisee is or has been
convicted of a felony or other crime or offense or has engaged in a pattern or
practice of acts or conduct that is likely, as a result of the adverse publicity
that has occurred in connection with such offense, acts or conduct, in
Franchisor’s judgment, to adversely affect the Hotel, other System Hotels, the
System, the Proprietary Marks, the goodwill associated therewith or Franchisor’s
interests therein, any Franchisor Lodging Facility or any other business
conducted by Franchisor or any of its Affiliates, and such Person is not
terminated from its relationship with Franchisee; or

 

D.           Franchisee fails to fully comply with the Standards or there occurs
any other breach of this Agreement or any of the other Marriott Agreements.

 

19.3Termination by Franchisor and Liquidated Damages.

 

A.           Franchisee has agreed to operate the Hotel as a System Hotel in
compliance with this Agreement for the Term. If Franchisee should fail to do so,
Franchisee acknowledges and agrees that Franchisor would be damaged in several
ways, including loss of future Franchise Fees and Marketing Fund Charges and
injury to the goodwill in the Proprietary Marks. Franchisee acknowledges and
agrees that it is difficult to estimate the revenues of the Hotel over a period
of years and that elements of Franchisor’s damages not directly calculated from
the Hotel’s revenues are inherently difficult to calculate and the proofs
thereof would be burdensome and costly (although such damages are real and
meaningful to Franchisor and the System). Franchisor and Franchisee agree that
liquidated damages (calculated as set forth in this Section 19.3) are not a
penalty and represent a reasonable estimate of just and fair compensation of
Franchisor for the damages that it would suffer if Franchisee should fail to
operate the Hotel as a System Hotel in compliance with this Agreement for the
Term. Upon termination of this Agreement under this Section 19, Franchisee will
promptly pay to Franchisor liquidated damages in an amount equal to (i) the
average monthly Franchise Fees and Marketing Fund Charges payable to Franchisor
during the previous two (2) years times (ii) the lesser of (x) thirty-six (36)
or (y) one-half (1/2) the number of months that would then otherwise remain in
the Term. If the Hotel has not opened with the approval of Franchisor or has not
been operating as a System Hotel pursuant to a franchise agreement for at least
two (2) years (whether pursuant to this Agreement or a franchise agreement
between Franchisor and a previous franchisee), the following will be used
instead of clause (i) in the above calculation: the greater of (a) the average
monthly Franchise Fees and Marketing Fund Charges payable to Franchisor for the
previous two (2) years for all United States System Hotels on a per room basis
times the number of rooms at the Hotel or (b) the average monthly Franchise Fees
and Marketing Fund Charges payable for the Hotel for the period during which the
Hotel was opened as a System Hotel; provided that if either party believes that
such calculation would not be representative of the projected stabilized
performance of the Hotel, the party will notify the other in writing and clause
(i) in the above calculation of liquidated damages will be recalculated by
multiplying the projected stabilized revenue for the Hotel submitted by
Franchisee in its franchise application by the highest percentage rates used to
calculate Marketing Fund Charges and any component of Franchise Fees in this
Agreement.

 

43

 

 

B.           Franchisee further acknowledges and agrees that if this Agreement
is terminated with Special Circumstances (as defined below), Franchisor and the
System will suffer greater and fundamentally different damages due to the number
or types of Franchisor Lodging Facilities exiting the System, which practicably
may not be replaceable or, if replaceable, may take longer to replace due to the
Special Circumstances. The consequences of Special Circumstances include
significant loss of distribution in the markets served by the hotels, confusion
to customers and loss of customer confidence due to unavailability of Franchisor
Lodging Facilities in locations previously serviced by such Franchisor Lodging
Facilities, disadvantage to Franchisor in competing for national accounts and
other bookings, loss of foregone opportunities in markets where the Franchisor
Lodging Facilities were located and increased difficulty in quality System
growth. Therefore, Franchisor and Franchisee agree that if this Agreement is
terminated with Special Circumstances a distinct liquidated damages calculation
is warranted, as described below. If a termination occurs with Special
Circumstances, then Franchisee will pay to Franchisor the amount of liquidated
damages that is due under Section 19.3.A times the applicable percentage stated
in the chart below (“Special Circumstances Liquidated Damages”). “Special
Circumstances” means that, in addition to this Agreement, one or more franchise,
license or owner agreements between Franchisor and Franchisee, or the respective
Affiliates of either, are terminated within a twelve-month period that includes
the termination date of this Agreement and the termination of any of such
agreements together with the termination of this Agreement involve at least one
set of circumstances stated in the first column of the chart below:

 

   2
Agreements
Terminated  3-4
Agreements
Terminated   5-8
Agreements
Terminated   9-15
Agreements
Terminated   16 –25
Agreements
Terminated   >26
Agreements
Terminated  5 or More Agreements For Franchisor Lodging Facilities Are
Terminated  N/A   N/A    125%   175%   200%   300% 3 or More Agreements For
Franchisor Lodging Facilities In Same State Are Terminated  N/A   125%   150% 
 200%   250%   300% 3 or More Agreements For Franchisor Lodging Facilities in
Top 20% of Room Count, Franchise Fees or GSS Score for Relevant System Are
Terminated  N/A   125%   150%   200%   250%   300%

 

44

 

 

   2
Agreements
Terminated   3-4
Agreements
Terminated   5-8
Agreements
Terminated   9-15
Agreements
Terminated   16 –25
Agreements
Terminated   >26
Agreements
Terminated  3 or More Agreements For Franchisor Lodging Facilities in Same
Metropolitan Statistical Area Are Terminated   N/A    175%   250%   300%   300% 
 300% 2 or More Agreements For Franchisor Lodging Facilities With Over 400
Guestrooms that are the Major Group Representation in a Secondary or Tertiary
Market Are Terminated   150%   175%   250%   300%   300%   300% 2 or More
Agreements For Franchisor Lodging Facilities Resorts or Hotels for Which at
Least 50% of Guests are Leisure Travelers Are Terminated   150%   175%   250% 
 300%   300%   300% 2 or More Agreements For JW Marriott Hotels Are Terminated 
 150%   175%   250%   300%   300%   300%

 

45

 

 

For each agreement terminated, Special Circumstances Liquidated Damages will be
calculated using the largest applicable percentage multiplier in the chart. By
way of example, if six agreements for Franchisor Lodging Facilities are
terminated, five of which are for hotels located in the same state (and the five
agreements do not have any other applicable Special Circumstances), and the
remaining agreement is for a hotel located in another state (and it does not
have any other applicable Special Circumstances), the percentage multiplier for
each of the five agreements for hotels located in the same state will be 150%
(in the chart, see row entitled “3 or More Agreements For Franchisor Lodging
Facilities In Same State Are Terminated” and column entitled “5-8 Agreements
Terminated”) and the percentage multiplier for the remaining agreement will be
125% (in the chart, see row entitled “5 or More Agreements For Franchisor
Lodging Facilities Are Terminated” and column entitled “5-8 Agreements
Terminated”).

 

C.           If, in connection with the termination of this Agreement, the Hotel
is Transferred to a Competitor, or any other event specified in Section 17.4
occurs, as a result of which Franchisor has the rights provided therein, and
either (x) Franchisee does not comply with Franchisor’s right of first refusal
or comply with its other obligations relating to such right of first refusal
under Section 17.4 or (y) Franchisor elects to terminate this Agreement or
condition its consent to such Transfer on the payment of liquidated damages,
Franchisee will pay to Franchisor the amount of liquidated damages that is due
under Section 19.3.A times one hundred fifty percent (150%) (“Competitor
Liquidated Damages”). If the Transfer to a Competitor also involves Special
Circumstances for which the percentage multiplier is greater than 150%, as
determined under Section 19.3.B, Franchisee will promptly pay to Franchisor
Special Circumstances Liquidated Damages instead of Competitor Liquidated
Damages.

 

D.           In addition to liquidated damages, Franchisor will have the right
to recover reasonable attorneys’ fees and court costs incurred in collecting
such sums plus interest on all amounts due under Section 19.3 which will accrue
at a rate per annum equal to the Interest Rate from the date such liquidated
damages are due until paid. Such legal remedies will not preclude Franchisor
from any equitable remedies to which it may be entitled under Applicable Law.
Franchisee’s obligation to pay Franchisor liquidated damages, if applicable, and
other sums pursuant to Section 19.3 will survive termination of this Agreement.
Payment of liquidated damages to Franchisor will not affect the obligations of
Franchisee to take action or abstain from taking action after the termination of
this Agreement as required by Section 19.3 and Section 20 or Franchisor’s
remedies in the event that Franchisee does not comply with its obligations
thereunder.

 

20.POST-TERMINATION

 

20.1Franchisee Obligations.

 

A.           Upon expiration or other termination of this Agreement, all rights
granted under this Agreement to Franchisee will immediately terminate and
Franchisee, at its expense, will comply with each of the following obligations:

 

(1)         Franchisee will immediately cease to operate the Hotel as a System
Hotel and will not directly or indirectly represent or give the impression that
it is a present or former franchisee or licensee of Franchisor or that the Hotel
was previously part of the System;

 

(2)         Franchisee will immediately and permanently cease to use and remove
from the Hotel and any other place of business any Intellectual Property and any
other identifying characteristics and marks of the System, including any
Electronic Systems, signs, fixtures, furniture, furnishings, equipment,
advertising materials, stationery, supplies, forms, or other articles that
display any Proprietary Marks or any trade dress or other distinctive features
or designs associated with Franchisor or the System. Any signs containing any
Proprietary Marks that Franchisee is unable to remove from the Hotel despite its
best efforts upon termination or expiration of this Agreement will be completely
covered by Franchisee from view and physically removed within twenty-four (24)
hours after termination or expiration. Franchisee also will immediately remove
all content regarding Franchisor, the System, and the Proprietary Marks from any
Internet sites under its control and will take all necessary actions required by
Franchisor to disassociate itself from Franchisor on the Internet. Franchisee
will, at Franchisor’s option, cancel or assign to Franchisor or its designee,
any domain name owned by or under the control of Franchisee or its Affiliates
that contains any Proprietary Mark, or any mark that is in Franchisor’s sole
opinion confusingly similar, including misspellings and acronyms;

 

46

 

 

(3)         Franchisee must take such action as may be necessary to cancel any
fictitious, trade, or assumed name or equivalent registration that contains any
Proprietary Mark or any variations thereof, and Franchisee must furnish
Franchisor with evidence satisfactory to Franchisor of compliance with this
obligation within thirty (30) days after termination or expiration of this
Agreement;

 

(4)         Franchisee will immediately turn over to Franchisor the originals
and all copies of any Confidential Information, Intellectual Property, and all
other System materials relating to the operation of the Hotel and the System, or
such other information generated by Franchisee through its use of the System
that is deemed confidential by Franchisor, all of which are acknowledged by
Franchisee to be Franchisor’s property. Franchisee will not retain a copy or
record of any of the foregoing, except for Franchisee’s copy of this Agreement,
any correspondence between the parties, and any other documents that Franchisee
reasonably needs for compliance with any provisions of Applicable Law. If
Franchisor permits Franchisee to continue to use any Intellectual Property after
the termination or expiration date (such permission to be explicit and
specific), such use by Franchisee will be in accordance with the terms of this
Agreement;

 

(5)         Franchisee agrees that it will make no use of any of the
Confidential Information or System or disclose or reveal it or any portion
thereof to anyone not employed by Franchisor or its franchisees or licensees.
Additionally, Franchisee will not assist anyone not franchised or licensed to
use the System in constructing or equipping any hotel premises incorporating the
distinctive features or equipment layout that Franchisor (or any of its
Affiliates) owns, has originated, or developed and which are identifying
characteristics of businesses using the System; and

 

(6)         Franchisee will immediately make such alterations as may be
necessary to distinguish the Hotel clearly from its former appearance and other
System Hotels in order to prevent any possibility of confusion by the public.
Franchisee will make such specific additional changes as Franchisor may
reasonably request for this purpose. Until all alterations required by this
Section 20.1.A are completed, Franchisee must maintain a conspicuous sign at the
registration desk in a form specified by Franchisor, stating that the Hotel is
no longer associated with System Hotels. Franchisee will advise all customers
and prospective customers telephoning the Hotel that the Hotel is no longer
associated with System Hotels.

 

Franchisee agrees that its failure to comply with any of the requirements of
this Section 20.1.A will cause irreparable injury to Franchisor.

 

B.           Upon expiration or other termination of this Agreement, Franchisee
will promptly pay: (i) all amounts owing to Franchisor and any of its
Affiliates; (ii) any costs and expenses incurred by Franchisor, or fees charged
by Franchisor, in connection with removing the Hotel from the System; and (iii)
without limiting Franchisee’s obligations that relate to the period prior to the
date of such termination, an amount equal to a reasonable estimate of costs and
fees incurred or likely to be incurred, but not yet accumulated, billed and/or
invoiced, which will be due on the date Franchisee is notified of such amount.
Franchisor is entitled to receive interest on any amount not paid when due
hereunder which will accrue at a rate per annum equal to the Interest Rate from
the date such payment was due.

 

47

 

 

20.2Franchisor’s Rights Upon Termination or Expiration.

 

Upon or prior to the termination or expiration of this Agreement, Franchisor may
give notice of the pending expiration or termination of this Agreement to, and
take such other action relating to, customers, suppliers, travel agents,
wholesalers, concessionaires, and other Persons that might be affected by such
expiration or termination.

 

20.3Survival.

 

The rights and obligations of the parties under this Section 20 will survive
termination or expiration of this Agreement.

 

21.CONDEMNATION AND CASUALTY

 

21.1Condemnation.

 

Franchisee will, at the earliest possible time after franchisee has actual
knowledge, give Franchisor notice of any proposed taking by eminent domain,
condemnation, compulsory acquisition, or similar proceeding. If such taking is
substantial enough to render impractical the continued operation of the Hotel in
accordance with the System and guest expectations, this Agreement will terminate
upon notice by Franchisor or Franchisee to the other party and the execution and
delivery of a termination agreement and release in form and substance acceptable
to Franchisor, and Franchisor and Franchisee will share equitably in the
condemnation award; provided, however, Franchisor’s portion of such award will
be limited to compensating Franchisor for Franchisor’s lost Franchise Fees under
this Agreement, which amount will not exceed the amount of the applicable
liquidated damages due under Section 19.3. Further, if such condemnation is the
sole basis for termination of this Agreement, Franchisor’s portion of such award
will be in lieu of payment of the applicable liquidated damages due under
Section 19.3. If such taking, in Franchisor’s opinion, will not render the
continued operation of the Hotel impractical, Franchisee must promptly make
whatever repairs and restorations are necessary to make the Hotel conform
substantially to its condition, character, and appearance immediately before
such taking, according to plans and specifications approved by Franchisor.
Franchisee will take all measures necessary to ensure that the resumption of
normal operation of the Hotel is not unreasonably delayed.

 

21.2Casualty.

 

If the Hotel is damaged or destroyed by fire or other cause and such damage or
destruction is substantial and material, affecting over forty percent (40%) of
the Hotel, and necessitates the closing of the Hotel for a period in excess of
one hundred and fifty (150) days, Franchisee will have the right to terminate
this Agreement upon notice to Franchisor given within one hundred and fifty
(150) days of such closing of the Hotel if it elects not to repair or rebuild
the Hotel. Franchisee will not be required to pay Franchisor the liquidated
damages due under Section 19.3 in connection with such termination if such
casualty is the sole basis for termination of this Agreement and Franchisee
executes and delivers to Franchisor a termination agreement and release in form
and substance acceptable to Franchisor; provided, however, if subsequent to such
notice and before the date on which the Term would otherwise have ended under
Section 4 if such notice of termination had not been given (the “Term Expiration
Date”), Franchisee or any of its Affiliates or any Interestholder in Franchisee
with an Ownership Interest of twenty percent (20%) or greater operates a hotel;
vacation, timesharing, interval or fractional ownership facility; condominium;
apartment; or other lodging product at the Approved Location (the “Other Lodging
Product”), which Other Lodging Product is not operated under a license or
franchise from Franchisor or one of its Affiliates (a “Brand Change”), then in
such event, Franchisee will be obligated to promptly pay to Franchisor an amount
equal to the applicable liquidated damages set forth in Section 19.3, but clause
(ii) in the calculation of liquidated damages in Section 19.3 will be the lesser
of (a) thirty-six (36) or (b) one-half (1/2) the number of months then remaining
between (x) the date upon which the Other Lodging Product is first operated, and
(y) the Term Expiration Date. Franchisee’s obligation set forth in this Section
21.2 will survive termination of this Agreement. If the Hotel does not close for
one hundred and fifty (150) days or Franchisee does not elect to terminate this
Agreement in accordance with the provisions of this Section 21.2, the Hotel will
be promptly renovated and reopened within a reasonable time in accordance with
the System and pursuant to plans and specifications approved by Franchisor in
accordance with Section 6.2. If, after Franchisee has requested consent from
Franchisor to re-open the Hotel as a System Hotel and Franchisor does not
consent to such re-opening of the Hotel as a System Hotel, a Brand Change
occurs, then Franchisee will not be obligated to pay liquidated damages pursuant
to this Section 21.2.

 

48

 

 

22.COMPLIANCE WITH LAWS; LEGAL ACTIONS

 

22.1Compliance with Laws.

 

Franchisee will comply with all Applicable Law, and will obtain in a timely
manner all permits, certificates, and licenses necessary for the full and proper
operation of the Hotel and compliance with the Marriott Agreements. Franchisee
will forward to Franchisor within seven (7) days of Franchisee’s receipt copies
of all inspection reports, warnings, certificates, and ratings issued by any
governmental entity related to the Hotel that indicate a material failure to
meet or maintain governmental standards regarding health or life safety or any
other material violation of Applicable Law that may adversely affect the
operation or financial condition of the Hotel or Franchisee.

 

22.2Notice Regarding Legal Actions.

 

Franchisee will notify Franchisor within seven (7) days after Franchisee first
becomes aware of: (i) the commencement of any material action, suit, or other
proceeding that involves the Hotel or Franchisee; or (ii) the commencement of
any action, suit, or other proceeding that involves Franchisor or Franchisor’s
relationship with Franchisee or the Hotel, and within seven (7) days of the
issuance of any judgment, order, writ, injunction, award, or other decree of any
court, agency, or other governmental instrumentality that may adversely affect
the operation or financial condition of the Hotel or Franchisee. Nothing in this
Section 22.2, however, will abrogate any notice requirement that Franchisee may
have under any insurance program or contract.

 

22.3WAIVER OF JURY TRIAL AND PUNITIVE DAMAGES.

 

FRANCHISEE AND FRANCHISOR EACH HEREBY ABSOLUTELY, IRREVOCABLY AND
UNCONDITIONALLY WAIVES TRIAL BY JURY AND THE RIGHT TO CLAIM OR RECEIVE PUNITIVE
DAMAGES IN ANY LITIGATION, ACTION, CLAIM, SUIT OR PROCEEDING, AT LAW OR IN
EQUITY, ARISING OUT OF, PERTAINING TO OR IN ANY WAY ASSOCIATED WITH THE
COVENANTS, UNDERTAKINGS, REPRESENTATIONS OR WARRANTIES SET FORTH HEREIN, THE
RELATIONSHIPS OF THE PARTIES HERETO, WHETHER AS “FRANCHISEE” OR “FRANCHISOR” OR
OTHERWISE, THIS AGREEMENT OR ANY OTHER MARRIOTT AGREEMENT, OR ANY ACTIONS OR
OMISSIONS IN CONNECTION WITH ANY OF THE FOREGOING.

 

49

 

 

22.4Specially Designated National or Blocked Person; Anti-Money Laundering.

 

Franchisee represents and warrants to Franchisor that: (i) neither Franchisee
(including any and all of its directors and officers), nor any of its Affiliates
or the funding sources for any of the foregoing is a Specially Designated
National or Blocked Person; (ii) neither Franchisee nor any of its Affiliates is
directly or indirectly owned or controlled by the government of any country that
is subject to an embargo by the United States government; and (iii) neither
Franchisee nor any of its Affiliates is acting on behalf of a government of any
country that is subject to such an embargo. Franchisee further represents and
warrants that it is in compliance with any applicable anti-money laundering law,
including the USA Patriot Act. Franchisee agrees that it will notify Franchisor
in writing immediately upon the occurrence of any event that would render the
foregoing representations and warranties of this Section 22.4 incorrect.

 

23.RELATIONSHIP OF PARTIES

 

23.1Reasonable Business Judgment.

 

Except where Franchisor has reserved “sole discretion” or as otherwise indicated
in this Agreement, Franchisor agrees to use “Reasonable Business Judgment” when
discharging its obligations or exercising its rights or discretion under this
Agreement, including with respect to any consents and approvals and the
administration of Franchisor’s relationship with Franchisee. “Reasonable
Business Judgment,” with respect to the System, means that Franchisor’s action
or inaction has a business basis that is intended to: (i) benefit the System or
the profitability of the System, including Franchisor, regardless of whether
some individual hotels may be unfavorably affected; (ii) increase the value of
the Proprietary Marks; (iii) increase or enhance overall hotel guest or
franchisee or owner satisfaction; or (iv) minimize possible brand
inconsistencies or customer confusion. If Franchisor’s action or exercise of
discretion is unrelated to the System (e.g., is related to a requested approval
with respect to the Hotel), as described above, Reasonable Business Judgment
means that Franchisor has a business basis and has not acted in bad faith.
Franchisee will have the burden of establishing that Franchisor failed to
exercise Reasonable Business Judgment, and neither the fact that Franchisor
benefited economically from an action nor the existence of other “reasonable”
alternatives will, by themselves, establish such failure. To the extent that any
implied covenant, such as the implied covenant of good faith and fair dealing,
or civil law duty of good faith is applied to this Agreement, Franchisor and
Franchisee intend that Franchisor will not have violated such covenant or duty
if Franchisor has exercised Reasonable Business Judgment.

 

23.2Independent Contractor.

 

A.           This Agreement does not create a fiduciary relationship between
Franchisor and Franchisee. Franchisee is an independent contractor, and nothing
in this Agreement is intended to constitute either party as an agent, legal
representative, subsidiary, joint venturer, partner, employee, or servant of the
other for any purpose, except that Franchisor will have the right to act on
Franchisee’s behalf as Franchisee’s Sales Agent.

 

B.           Nothing in this Agreement authorizes Franchisee to make any
contract, agreement, warranty, or representation on Franchisor’s behalf or to
incur any debt or other obligation in Franchisor’s name.

 

24.GOVERNING LAW; INJUNCTIVE RELIEF; COSTS OF ENFORCEMENT

 

24.1Governing Law.

 

A.           This Agreement takes effect upon its acceptance and execution by
Franchisor in the State of Maryland, United States of America, and will be
interpreted and construed under the laws thereof, which laws will prevail in the
event of any conflict of law. Nothing in this Section 24.1 is intended, or will
be deemed, to make the Maryland Franchise Registration and Disclosure Law apply
to this Agreement, or the transactions or relationships contemplated hereby, if
such law otherwise would not be applicable.

 

50

 

 

B.           Franchisee hereby expressly and irrevocably submits itself to the
non-exclusive jurisdiction of the courts of the State of Maryland, United States
of America for the purpose of any Dispute. So far as is permitted under Maryland
law, this consent to personal jurisdiction will be self-operative.

 

24.2Injunctive Relief.

 

Franchisor will be entitled to injunctive or other equitable or judicial relief,
without the necessity of proving the inadequacy of money damages as a remedy,
without the necessity of posting a bond, and without waiving any other rights or
remedies at law or in equity, for any actual or threatened material breach or
violation of this Agreement or the Standards.

 

24.3Costs of Enforcement.

 

If for any reason it becomes necessary for either party to initiate any legal or
equitable action to secure or protect its rights under this Agreement, the
prevailing party will be entitled to recover all costs incurred by it in
successfully enforcing such rights, including reasonable attorneys’ fees.

 

25.NOTICES

 

25.1Notices.

 

A.           Subject to Section 25.1.B, all notices, requests, demands,
statements, and other communications required or permitted to be given under the
terms of this Agreement will be in writing and delivered by hand against
receipt, sent by certified mail (postage prepaid and return receipt requested),
or carried by reputable overnight courier service, to the respective party at
the following addresses:

 

  To Franchisor: Marriott International, Inc.     10400 Fernwood Road    
Bethesda, MD 20817     Attn:  Law Department 52/923.27         with a copy to:
Marriott International, Inc.     10400 Fernwood Road     Bethesda, MD 20817    
Attn:  Vice President, Owner and Franchise Services     Department 51/926.19    
    To Franchisee: ARC Hospitality TRS Baltimore, LLC     405 Park Avenue    
New York, NY  10022     Attn:  Jesse C. Galloway     Email: jgalloway@arlcap.com

 

51

 

 

  with a copy to: Crestline Hotels & Resorts, LLC     3950 University Drive,
Suite 301     Fairfax, VA 22030     Attn:  President & CEO/General Counsel    
james.carroll@crestlinehotels.com     and     pierre.donahue@crestlinehotels.com

 

or at such other address as designated by notice from the respective party to
the other party. Any such notice or communication will be deemed to have been
given at the date and time of: (A) receipt or first refusal of delivery, if sent
via certified mail or delivered by hand; or (B) one day after the posting
thereof, if sent via reputable overnight courier service.

 

B.           Franchisor may provide Franchisee with routine information,
invoices, the Standards and other System requirements and programs, such as the
Quality Assurance Program, including any modifications thereto, by regular mail
or by e-mail, facsimile, or by making such information available to Franchisee
on the Internet, an extranet, or other electronic means.

 

26.CONSTRUCTION AND SEVERABILITY; APPROVALS, CONSENTS AND WAIVERS; ENTIRE
AGREEMENT

 

26.1Construction and Severability.

 

A.           Except as expressly provided to the contrary in this Agreement,
each section, part, term and/or provision of this Agreement, including Section
16.1, will be considered severable; and if, for any reason any section, part,
term, or provision is determined to be invalid, unenforceable or contrary to, or
in conflict with, any existing or future Applicable Law or by a court or agency
having valid jurisdiction, such will not impair the operation of, or have any
other effect upon, such other sections, parts, terms, and provisions of this
Agreement as may remain otherwise intelligible, and the latter will continue to
be given full force and effect and bind Franchisor and Franchisee. To the extent
possible, such invalid or unenforceable sections, parts, terms, or provisions
will be deemed to be replaced with a provision that is valid and enforceable and
most nearly reflects the original intent of the invalid or unenforceable
provision.

 

B.           No right or remedy conferred upon or reserved to Franchisor or
Franchisee by this Agreement is intended to be, nor will be deemed, exclusive of
any other right or remedy herein or by law or equity provided or permitted, but
each will be cumulative of every other right or remedy.

 

C.           Nothing in this Agreement is intended, or will be deemed, to create
any third party beneficiary or confer any rights or remedies under or by reason
of this Agreement upon any Person other than Franchisor (and its Affiliates) or
Franchisee, and their respective permitted successors and assigns.

 

D.           When this Agreement provides that Franchisor may take or refrain
from taking any action or exercise discretion, such as rights of approval or
consent, or to modify the System or any part of it, or to make other
determinations or modifications under this Agreement, Franchisor may do so from
time to time.

 

E.           Unless otherwise stated, references to Sections are to Sections of
this Agreement.

 

52

 

 

F.           Unless otherwise stated, references to Exhibits, Attachments or
Addenda are to Exhibits, Attachments and Addenda to this Agreement, and all of
such are incorporated by reference into this Agreement.

 

G.           Words importing the singular include the plural and vice versa as
the context may imply. Words importing a gender include each gender as the
context may imply.

 

H.           References to days, months, and years are to calendar days,
calendar months, and calendar years, respectively.

 

I.           The words “include,” “included” and “including” will be terms of
enlargement or example (meaning that, for instance, “including” will be read as
“including but not limited to”) and will not imply any restriction or limitation
unless the context clearly requires otherwise.

 

J.           Captions and section headings are used for convenience only. They
are not part of this Agreement and will not be used in construing it.

 

26.2Approvals, Consents and Waivers.

 

Except as specifically provided in Sections 9.3.C and 9.4.C, the Management
Company Acknowledgment, or in Exhibit B, approvals, designations, and consents
required under this Agreement will not be effective unless evidenced by a
writing signed by the duly authorized officer or agent of the party giving such
approval or consent. No waiver, delay, omission, or forbearance on the part of
Franchisor or Franchisee to exercise any right, option or power arising from any
default or breach by the other party, or to insist upon strict compliance by the
other party with any obligation or condition hereunder, will affect or impair
the rights of Franchisor or Franchisee, respectively, with respect to any such
default or breach or subsequent default or breach of the same or of a different
kind. Any delay or omission of either party to exercise any right arising from
any such default or breach will not affect or impair such party’s rights with
respect to such default or breach or any future default or breach. Franchisor
will not be liable to Franchisee for providing (or denying) any waiver,
approval, consent, or suggestion to Franchisee in connection with this Agreement
or by reason of any delay or denial of any request.

 

26.3Entire Agreement.

 

As of the date of this Agreement, this Agreement, including, all exhibits,
attachments, and addenda, and the Marriott Agreements contain the entire
agreement between the parties as it relates to the Hotel and the Approved
Location. Nothing in this Agreement, however, is intended to require Franchisee
to waive reliance on any representations contained in the Franchise Disclosure
Document referred to in Section 27.4.C. This is a fully integrated agreement.

 

26.4Amendments.

 

No agreement of any kind relating to the matters covered by this Agreement will
be binding upon either party unless and until the same has been made in a
written, non-electronic instrument that has been duly executed by the
non-electronic signature of all interested parties. This Agreement may only be
amended in a written, non-electronic instrument that has been duly executed by
the non-electronic signature of all interested parties and may not be amended or
modified by conduct manifesting assent, or by electronic signature, and each
party is hereby put on notice that any individual purporting to amend or modify
this Agreement by conduct manifesting assent or by electronic signature is not
authorized to do so.

 

53

 

 

27.REPRESENTATIONS, WARRANTIES AND COVENANTS

 

27.1Existence and Power; Authorization; Contravention.

 

A.           Each party represents, warrants and covenants that: (i) it is a
legal entity duly formed, validly existing, and in good standing under the laws
of the jurisdiction of its formation; (ii) it and its Affiliates have and will
continue to have the ability to perform its obligations under this Agreement;
and (iii) it has and will continue to have all necessary power and authority to
execute and deliver this Agreement.

 

B.           Each party represents, warrants and covenants that the execution
and delivery of this Agreement and the performance by such party of its
obligations hereunder: (i) have been duly authorized by all necessary action;
(ii) do not require the consent, vote, or approval of any third parties
(including lenders) except for such consents as have been properly obtained; and
(iii) do not and will not contravene, violate, result in a breach of, or
constitute a default under (a) its certificate of formation, operating
agreement, articles of incorporation, by-laws, or other governing documents, (b)
any Applicable Law; or (c) any agreement, indenture, contract, commitment,
restriction or other instrument to which it or any of its Affiliates is a party
or by which it or any of its Affiliates is bound.

 

C.           Franchisee represents and warrants that all of the representations
and warranties made in the application or any other information provided in
connection with this Agreement are true, correct and complete as of the time
made and as of the date hereof, regardless of whether such representations and
warranties were provided by Franchisee, one of its Affiliates, or by a third
party on behalf of Franchisee, unless Franchisee has notified Franchisor of a
change in the representations and warranties or the information and Franchisor
has approved the change.

 

27.2Ownership of Franchisee.

 

Franchisee represents and warrants to Franchisor that Franchisee is owned
directly and indirectly as set forth on Exhibit A. Upon the request of
Franchisor, Franchisee will submit to Franchisor evidence, in form and substance
satisfactory to Franchisor, confirming that Franchisee is owned directly and
indirectly as set forth on Exhibit A (but without the obligation to disclose
information about the owners of Registered Shares except as required by Section
17).

 

27.3Ownership of the Hotel.

 

Franchisee hereby represents, warrants and covenants to Franchisor that (i)
Owner is the sole owner of the Hotel, (ii) the Hotel is leased to Franchisee
pursuant to the Lease, and (iii) the Lease grants Franchisee full and exclusive
control of the Hotel and all rights, powers and authority with respect to the
Hotel required or desirable for the performance of Franchisee’s obligations
hereunder. To the extent that the Lease provides that any of the obligations of
Franchisee hereunder are to be performed by Owner, Franchisee agrees that it
will cause Owner to perform such obligations in accordance with this Agreement.
Franchisee acknowledges and agrees that neither the existence of the Lease nor
any terms thereof that require Owner to perform obligations of Franchisee
hereunder will serve as an assignment of such obligation to Owner (or
Franchisor’s consent thereto) or will relieve Franchisee of any obligation under
this Agreement, and Franchisee covenants that the Lease shall in no way limit or
restrict Franchisor’s rights or remedies under this Agreement.

 

54

 

 

27.4Additional Franchisee Acknowledgments and Representations.

 

A.           IN ENTERING THIS AGREEMENT, FRANCHISEE REPRESENTS AND WARRANTS THAT
IT DID NOT RELY ON, AND FRANCHISOR AND FRANCHISOR’S REPRESENTATIVES HAVE NOT
MADE, ANY PROMISES, REPRESENTATIONS, WARRANTIES OR AGREEMENTS RELATING TO
FRANCHISING THE HOTEL OR THE APPROVED LOCATION, EXCEPT AS EXPRESSLY CONTAINED IN
THIS AGREEMENT AND IN THE FRANCHISE DISCLOSURE DOCUMENT referred to in Section
27.4.C.

 

B.           FRANCHISEE AGREES THAT THE BUSINESS VENTURE CONTEMPLATED BY THIS
AGREEMENT INVOLVES SUBSTANTIAL BUSINESS RISKS, IS A VENTURE WITH WHICH
FRANCHISEE IS FAMILIAR AND HAS RELEVANT EXPERIENCE AND ITS SUCCESS WILL BE
LARGELY DEPENDENT UPON THE ABILITY OF FRANCHISEE AS AN INDEPENDENT BUSINESS.
FRANCHISOR EXPRESSLY DISCLAIMS THE MAKING OF, AND FRANCHISEE AGREES FRANCHISEE
HAS NOT RECEIVED, ANY INFORMATION, WARRANTY OR GUARANTEE, EXPRESS OR IMPLIED, AS
TO THE POTENTIAL VOLUME, PROFITS, OR SUCCESS OF THE BUSINESS VENTURE
CONTEMPLATED BY THIS AGREEMENT. If Franchisor furnishes advice, consultation,
training, OR other forms of assistance in connection with the Hotel OR THE
APPROVED LOCATION with regard to matters such as financing, design,
construction, renovation, menu planning, operation and management of the Hotel,
Franchisor does not guarantee or assure the success or satisfactory result of
such matters and Franchisor will not thereby incur any liability or be
responsible in any way for any error, omission or failure of whatever nature in
such financing, design, construction, renovation, menu planning, operation or
management of the Hotel OR THE APPROVED LOCATION.

 

C.           FRANCHISEE ACKNOWLEDGES THAT FRANCHISEE RECEIVED A COPY OF THIS
AGREEMENT, THE EXHIBITS AND ATTACHMENTS HERETO, IF ANY, AND AGREEMENTS RELATING
THERETO, IF ANY, AT LEAST SEVEN (7) CALENDAR DAYS BEFORE THE DATE ON WHICH THIS
AGREEMENT WAS EXECUTED. FRANCHISEE FURTHER ACKNOWLEDGES THAT FRANCHISEE HAS
RECEIVED THE FRANCHISE DISCLOSURE DOCUMENT REQUIRED BY THE TRADE REGULATION RULE
OF THE FEDERAL TRADE COMMISSION ENTITLED “DISCLOSURE REQUIREMENTS AND
PROHIBITIONS CONCERNING FRANCHISING,” AT LEAST FOURTEEN (14) CALENDAR DAYS
BEFORE THE DATE ON WHICH FRANCHISEE EXECUTED THIS AGREEMENT OR MADE ANY PAYMENT
TO FRANCHISOR IN CONNECTION WITH THIS AGREEMENT.

 

D.           FRANCHISEE ACKNOWLEDGES THAT IT HAS READ AND UNDERSTOOD THE
FRANCHISE DISCLOSURE DOCUMENT REFERRED TO IN SECTION 27.4.C. PROVIDED TO
FRANCHISEE, THIS AGREEMENT, INCLUDING THE EXHIBITS AND ATTACHMENTS AND ADDENDA
HERETO, IF ANY, AND RELATED AGREEMENTS, IF ANY, AND FRANCHISEE HAS HAD AMPLE
TIME AND OPPORTUNITY TO CONSULT WITH ADVISORS AND LEGAL COUNSEL OF FRANCHISEE’S
OWN CHOOSING ABOUT THE POTENTIAL BENEFITS AND RISKS OF ENTERING INTO THIS
AGREEMENT. FRANCHISEE AGREES THAT FRANCHISEE HAS HAD AN OPPORTUNITY TO NEGOTIATE
THIS AGREEMENT.

 

55

 

 

E.           NOTWITHSTANDING FRANCHISEE’S ACKNOWLEDGMENT IN SECTION 27.4.C
ABOVE, FRANCHISEE REPRESENTS THAT FRANCHISEE’S INITIAL INVESTMENT IN THE
FRANCHISED BUSINESS IS IN EXCESS OF ONE MILLION DOLLARS ($1,000,000), EXCLUDING
THE COST OF UNIMPROVED LAND AND ANY FINANCING RECEIVED FROM FRANCHISOR OR ITS
AFFILIATES AND THUS IS EXEMPTED FROM THE FEDERAL TRADE COMMISSION’S FRANCHISE
RULE DISCLOSURE REQUIREMENTS PURSUANT TO 16 CFR 436.8(a)(5)(i).

 

28.MISCELLANEOUS

 

28.1Confidential Negotiated Changes.

 

Franchisee acknowledges and agrees that the terms of this Agreement and all
exhibits, attachments or addenda or other agreements ancillary to, or executed
in connection with this agreement, that have been negotiated (“negotiated
terms”) from the standard form of agreements set forth in the Franchise
Disclosure Document referred to in Section 27.4.C are strictly confidential and
Franchisee will not disclose such negotiated terms to any Person without the
prior consent of Franchisor except (1) as required by law, (2) as may be
necessary to enforce this Agreement in any legal proceedings, or (3) to those of
Franchisee’s managers, members, officers, directors, employees, attorneys,
accountants, agents or lenders as is necessary for the operation or financing of
the Hotel. It will be a material default hereunder if Franchisee, its managers,
members, officers, directors, employees, attorneys, accountants, agents or
lenders disclose the negotiated terms to any unauthorized Person without the
prior consent of Franchisor.

 

28.2Multiple Counterparts.

 

This Agreement may be executed in a number of identical counterparts, each of
which will be deemed an original for all purposes and all of which will
constitute, collectively, one agreement. Delivery of an executed signature page
to this Agreement by electronic transmission will be effective as delivery of a
manually signed counterpart of this Agreement.

 

{Signatures appear on the following page}

 

56

 

 

IN WITNESS WHEREOF, the parties hereto have duly executed and delivered this
Courtyard by Marriott Hotel Relicensing Franchise Agreement, under seal, as of
the Effective Date.

 

    FRANCHISOR:         ATTEST:   MARRIOTT INTERNATIONAL, INC.         /s/ David
Manderscheid   By: /s/ Kevin M. Kimball (SEAL) Assistant Secretary   Name: Kevin
M. Kimball     Title: Vice President

 

  FRANCHISEE:     WITNESS: ARC HOSPITALITY TRS BALTIMORE, LLC   a Delaware
limited liability company

 

    By: ARC Hospitality TRS Holding, LLC, its sole       member              
By: American Realty Capital Hospitality         Operating Partnership, L.P.,    
    its sole member                   By: American Realty Capital Hospitality  
        Trust, Inc.,           its general partner             /s/ Jaclyn Cheyne
        By: /s/ Jesse C. Galloway(SEAL) Witness         Name: Jesse C. Galloway
          Title: Authorized Signatory

 

57

 

 

AMENDMENT TO FRANCHISE AGREEMENT



REQUIRED BY THE STATE OF MARYLAND

 

In recognition of the requirements of the Maryland Franchise Registration and
Disclosure Law, the parties to the attached FRANCHISE AGREEMENT (the
“Agreement”) agree as follows:

 

1.          Section 17.2.A(1)(b) of the Agreement shall be deleted in its
entirety, and shall have no force or effect, and the following shall be
substituted in lieu thereof:

 

(b) Franchisee must satisfy all of its accrued monetary obligations to
Franchisor and its Affiliates, including an amount equal to a reasonable
estimate of the costs and fees related to the period on and before the date of
such Transfer, whether or not yet accrued and/or invoiced, and will execute, in
a form prescribed by Franchisor, a general release of any and all claims against
Franchisor and its Affiliates, and their respective officers, directors, agents
and employees; excluding only such claims as Franchisee may have that have
arisen under the Maryland Franchise Registration and Disclosure Law to the
extent, if any, that a release of such claims would be prohibited under the
Maryland Franchise Registration and Disclosure Law at the time the release is
provided;

 

2.          Section 27.4 of the Agreement, under the heading “Additional
Franchisee Acknowledgments and Representations,” shall be supplemented by the
following:

 

F.           The foregoing acknowledgments are not intended to nor shall they
act as a release, estoppel or waiver of any liability under the Maryland
Franchise Registration and Disclosure Law.

 

3.          Each provision of this Amendment to the Agreement shall be effective
only to the extent that the jurisdictional requirements of the Maryland
Franchise Registration and Disclosure Law are met independently with respect to
each such provision and without reference to this Amendment to the Agreement.

 

4.          Franchisor reserves the right to challenge the applicability of any
law that declares provisions in the Agreement void or unenforceable.

 

{Signatures appear on following page}

 

58

 

 

IN WITNESS WHEREOF, the parties hereto have duly executed and delivered this
Amendment to the Agreement, under seal, as of the day and year first above
written in the Agreement.

 

    FRANCHISOR:         ATTEST:   MARRIOTT INTERNATIONAL, INC.         /s/ David
Manderscheid   By: /s/ Kevin M. Kimball (SEAL) Assistant Secretary   Name: Kevin
M. Kimball     Title: Vice President

 

  FRANCHISEE:     WITNESS: ARC HOSPITALITY TRS BALTIMORE, LLC   a Delaware
limited liability company

 

    By: ARC Hospitality TRS Holding, LLC, its sole       member              
By: American Realty Capital Hospitality         Operating Partnership, L.P.,    
    its sole member                   By: American Realty Capital Hospitality  
        Trust, Inc.,           its general partner             /s/ Jaclyn Cheyne
        By: /s/ Jesse C. Galloway(SEAL) Witness         Name: Jesse C. Galloway
          Title: Authorized Signatory

 

59

 

 

SCHEDULE 1

 

Courtyard by Marriott BRAND SPECIFIC TERMS

 

The following additional terms and provisions and modifications to the Agreement
will apply, which are an integral part of the Agreement:

 

1.          As used in the Agreement, “System Hotel” means a limited-service
hotel operated by Franchisor, an Affiliate of Franchisor, or a franchisee or
licensee of Franchisor or its Affiliates under the trade name Courtyard by
Marriott in any of the fifty (50) states of the United States of America, the
District of Columbia or Canada, and does not include any other Franchisor
Lodging Facility or other business operation.

 

2.          The “Application Fee” payable pursuant to Section 3.1 means: One
Hundred Two Thousand Five Hundred Dollars ($102,500).

 

3.          The “Franchise Fees” payable pursuant to Section 3.2 in respect of
any Accounting Period means five and one-half percent (5.5%) of Gross Room Sales
for such Accounting Period.

 

4.          The “Marketing Fund Charge” payable pursuant to Section 3.3 in
respect of any Accounting Period is currently two percent (2%) of Gross Room
Sales for such Accounting Period. Franchisee agrees to be bound by any increase
or decrease in the Marketing Fund Charge as specified in Section 3.3; provided
the total Marketing Fund Charge in any fiscal year will not exceed three percent
(3%) of Gross Room Sales.

 

5.          The Umbrella Excess Liability amount required by Section 16.2.A(6)
is as follows:

 

Number of Stories
Hotel is Above
Ground   Umbrellas Excess
Liability Amount            5 or less   $14,000,000   6   $19,000,000   7  
$24,000,000   8   $34,000,000   9   $39,000,000   10 to 14   $49,000,000   15  
$99,000,000 

 

60

 

 

EXHIBIT A

 

APPROVED LOCATION, NUMBER OF GUESTROOMS AND
OWNERSHIP INTERESTS IN FRANCHISEE

 

1.Approved Location of the Hotel:

 

1000 Aliceanna Street, Baltimore, MD 21202

 

2.Approved Number of Guestrooms:

 

205

 

3.Name of Entity That Will Operate the Hotel:

 

Crestline Hotels & Resorts, LLC

 

4.Ownership Interest(s) in Franchisee:

 

{Remainder of page intentionally left blank}

 

61

 

 

EXHIBIT B

 

CHANGE OF OWNERSHIP RIDER

 

Franchisee desires that the Hotel continue to be operated as a System Hotel and
the following additional terms and provisions and modifications to the Agreement
will apply, which are an integral part of the Agreement:

 

1.Section 2.1 is hereby amended by inserting the following sentence at the
beginning of such Section:

 

“On or before the Effective Date, Franchisee has (i) caused Existing Franchisee
to deliver to Franchisor the Termination Agreement duly executed by all parties
thereto other than Franchisor and (ii) paid Franchisor’s outside legal counsel
fees and expenses incurred in connection with the review, preparation and
negotiation of this Agreement and ancillary documents related thereto.”

 

2.Section 3 is hereby amended by adding a new Section 3.11 at the end of such
Section, which reads as follows:

 

“3.11         Initial Accounting Period Charges.

 

Franchisee agrees that, except for amounts due pursuant to Sections 3.2 or 3.3.A
above, if the Effective Date is not the first day of an Accounting Period then,
for the Accounting Period in which the Effective Date occurs (the “Initial
Accounting Period”), Franchisee must pay to Franchisor all amounts due to
Franchisor or its Affiliates with respect to the operation of the Hotel for the
entire Initial Accounting Period as though the term of this Agreement had begun
on the first day of the Initial Accounting Period, and that any dispute between
Franchisee and Existing Franchisee concerning the allocation of payments for the
Initial Accounting Period will be no defense to Franchisee’s obligations
pursuant to this Section 3.11.”

 

3.Section 27.4 is hereby amended by adding the following new Paragraphs F and G
after Paragraph E:

 

“F.           FRANCHISEE ACKNOWLEDGES THAT FRANCHISOR (i) DID NOT ENDORSE,
RECOMMEND, OR OTHERWISE CONCUR WITH THE TERMS OF ANY TRANSACTION PURSUANT TO
WHICH FRANCHISEE MAY HAVE ACQUIRED THE RIGHT TO OPERATE THE HOTEL FROM A PRIOR
FRANCHISEE OF FRANCHISOR; (ii) DID NOT PARTICIPATE IN THE DECISION REGARDING THE
PRICE OR COMPENSATION TO BE PAID BY FRANCHISEE TO ANY THIRD PARTY FOR SUCH
RIGHT, WHICH DECISION WAS MADE WITHOUT ANY INTERVENTION, SUPPORT OR
PARTICIPATION BY FRANCHISOR; AND (iii) DID NOT COMMENT UPON ANY FINANCIAL
PROJECTIONS SUBMITTED TO FRANCHISEE BY OR ON BEHALF OF ANY PRIOR FRANCHISEE.

 

G.           FRANCHISEE ACKNOWLEDGES AND AGREES TO BE BOUND BY ALL ANCILLARY
AGREEMENTS BETWEEN EXISTING FRANCHISEE AND FRANCHISOR, INCLUDING, BUT NOT
LIMITED TO, ANY LICENSING AGREEMENTS, COST SHARING AGREEMENTS, CLUSTER REVENUE
AGREEMENTS, AND ANY OTHER AGREEMENTS RELATING TO THE EXISTING FRANCHISE
AGREEMENT. FRANCHISEE AGREES TO EXECUTE ANY SEPARATE ACKNOWLEDGEMENTS OR
AMENDMENTS TO SUCH AGREEMENTS SIGNIFYING FRANCHISEE’S AGREEMENT TO BE BOUND BY
SUCH AGREEMENTS AS FRANCHISOR MAY REASONABLY REQUEST.”

 

62

 

 

4.Franchisee agrees to upgrade and renovate the Hotel at the Approved Location
in accordance with the terms and provisions set forth in the immediately
following Property Improvement Plan Addendum in order for Franchisee to use the
System and continue to operate the Hotel as a System Hotel.

 

{Remainder of page intentionally left blank}

 

63

 

 

PROPERTY IMPROVEMENT PLAN ADDENDUM

 

1.Scope of Work; Drawings and Specifications.

 

A.           Franchisor and Franchisee have agreed to the construction,
upgrading, and renovation requirements set forth in Attachment One to this
Property Improvement Plan Addendum (the “Scope of Work”) in order for Franchisee
to use the System and continue to operate the Hotel as a System Hotel. All work,
including, furniture, fixtures, equipment, furnishings, materials and signs in
the Scope of Work must comply with the Standards and this Agreement. The Scope
of Work is in addition to, and the completion of such work does not satisfy,
Franchisee’s obligation to periodically upgrade and renovate the Hotel pursuant
to Section 11.1.B of this Agreement, which obligation is independent of
Franchisee’s obligation to complete the Scope of Work.

 

B.           If any material changes to the Hotel occur after September 13, 2013
but before completion of the Scope of Work, then the Hotel will be subject to
reinspection by Franchisor (“Material Change Review”) and Franchisor reserves
the right to modify the Scope of Work, including by adding additional
requirements to the Scope of Work, to address the material changes to the Hotel
and Franchisee agrees that it will be required to complete the requirements in
the modified Scope of Work to Franchisor’s satisfaction in the time period
required by Franchisor, in addition to the other requirements in this Property
Improvement Plan Addendum. Franchisee must cooperate fully, and must cause its
contractor and subcontractors to cooperate fully, with any inspections conducted
by Franchisor pursuant to a Material Change Review. If a Material Change Review
is performed, Franchisor reserves the right to charge Franchisee its
then-current fee for such reinspection.

 

C.           Intentionally Omitted.

 

D.           Intentionally Omitted.

 

E.           Intentionally Omitted.

 

F.           Franchisee agrees that Franchisee, and not Franchisor or its
Affiliates, is responsible for: (i) ensuring that any design, construction
documents, specifications, and any construction, renovation, or refurbishment
complies with any Applicable Law, including any requirements relating to
disabled persons; (ii) any errors or omissions; or (iii) discrepancies (of any
nature) in any drawings or specifications. Franchisee further acknowledges and
agrees that: (a) Franchisor’s review of any plans (“the Plans”) is limited
solely to determining whether the Plans comply with the Design Criteria and the
Scope of Work; and (b) Franchisor will have no liability or obligation with
respect to renovation, upgrading or furnishing of the Hotel. Except for
Franchisee’s own uses related to its construction or operation of the Hotel,
Franchisee will not reproduce, use or permit the use of any of the design
concepts, drawings, or Standards.

 

2.Renovation of the Hotel.

 

A.           Franchisee agrees to perform each item in the Scope of Work by the
date set forth in the Scope of Work with respect to such item. Time is of the
essence, but the deadline for completion of items in the Scope of Work will be
equitably extended by reason of any delay caused by acts of God, the public
enemy, strikes, war, governmental restrictions, or other causes beyond
Franchisee’s control (excluding for the avoidance of doubt, unavailability of
financing), except that no such extension will be made for aggregate delays in
excess of thirty (30) days unless a request for additional time is made in
writing to Franchisor giving reasons for the delay, and under no circumstances
will such extension exceed one hundred and eighty (180) days. In addition, upon
Franchisee’s written request and provided Franchisee has diligently pursued
renovation of the Hotel, Franchisor may, in its sole discretion, extend the
deadlines any item in the Scope of Work. Extension requests will be considered
in increments of one or more months, provided, however, no more than two (2)
extensions totaling six (6) months in the aggregate will be considered. For any
extension, Franchisor will have the right to require Franchisee to pay to
Franchisor a nonrefundable extension fee not to exceed Two Thousand Dollars
($2,000) per month for each month of the extension. The extension fee will be
paid to Franchisor with the written request for the extension and will be fully
refunded in the event Franchisor declines to grant the requested extension.

 

64

 

 

B.           Franchisee will obtain all permits and certifications required for
lawful renovation, upgrading and operation of the Hotel, including zoning,
access, sign, building permits and fire requirements, and will certify in
writing to Franchisor, if requested, that all such permits and certifications
have been obtained.

 

C.           Franchisee will possess or obtain adequate financing for
renovation, upgrading and furnishing the Hotel and Franchisee will bear the
entire cost of renovation, upgrading, equipping, supplying and furnishing the
Hotel, including all FF&E, Electronic Systems and other items and equipment as
specified by Franchisor for the System.

 

D.           Franchisee will ensure that the Hotel complies with Applicable Law
and the Standards, including Franchisor’s Fire Protection and Life Safety
standards (even if such standards exceed federal, state or local code
requirements).

 

E.           During the renovation and upgrading period, Franchisor or its
representatives will have the right to visit the job site at any time in order
to observe the work and Franchisee will cooperate fully, and will cause its
contractors and subcontractors to cooperate fully, with any site visits
conducted by Franchisor.

 

F.           Franchisee must, upon the completion of the work, provide to
Franchisor a written certificate or opinion from its architect, licensed
professional engineer, or recognized expert consultant on the Americans with
Disabilities Act stating either: (i) that the Hotel conforms to and complies
with the requirements of the Americans with Disabilities Act and all other
related or similar state and local laws, regulations and other requirements
governing public accommodations for persons with disabilities (collectively,
“Accessibility Laws”); or (ii) that none of the work set forth in the Scope of
Work modifies any portion of the Hotel that affects the Hotel’s compliance with
any Accessibility Laws. The certificate or opinion will be in the form attached
to this Change of Ownership Rider as Attachment Two.

 

G.           The Hotel is subject to further review by Franchisor to, among
other things, ensure that the Hotel complies with the requirements of this
Property Improvement Plan Addendum (“PIP Review”). Franchisee must ensure that
the Hotel complies with all requirements specified by Franchisor following any
PIP Review. Franchisee must cooperate fully, and must cause its contractors and
subcontractors to cooperate fully, with any inspections conducted by Franchisor
pursuant to any PIP Review. If Franchisor determines that the Scope of Work was
not completed to Franchisor’s satisfaction, Franchisee will be charged
Franchisor’s then-current fee to perform a re-inspection, which may increase for
any subsequent re-inspections until Franchisor determines that the Scope of Work
is completed to its satisfaction.

 

H.           Franchisor will not be deemed to have approved any work done
pursuant to this Property Improvement Plan Addendum unless such approval is set
forth in writing and signed by Franchisor’s authorized representative. If such
approval is partial or contingent, Franchisee hereby authorizes its general
manager of the Hotel or Franchisee’s director of operations (or a person with a
different title but similar duties) to acknowledge in writing the additional
work to be performed and the time within which such work will be performed, and
such written acknowledgement will be binding on Franchisee.

 

{Remainder of page intentionally left blank}

 

65

 

 

ATTACHMENT ONE

 

Scope of Work

 

All items must be completed within twelve (12) months of the Effective Date (the
“PIP Completion Date”), unless otherwise noted with respect to a particular
item.

 

A.ADA Certification Requirement

 

The attached ADA Certification (see Attachment Two) must be completed and
submitted to Franchisor by the PIP Completion Date.

 

B.Property Internet Standards (Details available on Marriott Global Source
(MGS)). To be completed within two (2) months of the Effective Date:

 

1.          Provide wireless internet access (Wi-Fi) in all guestrooms.

2.          Meet or exceed minimum bandwidth requirements based on hotel type
and size.

3.          Contract with certified property internet provider.

4.          Implement the Global Property Network Standards (GPNS) technical
solution.

 


C.           Site Entrance/Porte Cochere

 

Power-wash underside of canopy at main building entrance.

 


D.           Reception/Lounge

 

1.          Replace non-standard walk-off mat.

2.          Touch up existing decorative stained woodwork.

3.          Remove existing trash receptacles from lobby.

4.          Replace painted wood cap on knee wall next to welcome pedestal with
stone or other hard, durable material.

 

E.S-Bar, Cafe Dining, Communal Table & Media Pods

 

Remove wall outlets from previous TV location above media pods and repair
surface.

 

F.Back of House/Kitchen

 

Provide solid flat, finished shelving in linen storage rooms.

 

G.Terrace

 

Replace strap furniture that was not replaced during recent renovation.

 

H.Meeting Room/Board Room

 

Repair base of millwork cabinets around refrigerator at service counter.

 

I.Public Restrooms

 

1.          Repaint entry door trim and frames.

 

66

 

 

2.          Replace damaged or corroded bathroom accessories (i.e. soap
dispenser, toilet paper holder, etc.)

3.          Replace any damaged or stained acoustical ceiling tiles and grid.

4.          Replace light fixtures in restrooms near swimming pool.

 

J.Guest Laundry

 

1.          Install artwork.

2.          Install a 4' millwork counter and clothes hanging rod.

 

K.Indoor Pool

 

1.          Provide new towel cabinet.

2.          Provide new storage cabinet for pool supplies (i.e. first aid kit,
water testing kit, etc.).



L.Guestrooms

 

1.          Provide new washable decorative pillow.

2.          Touch-up Case Goods to "like new" condition.

 

M.Engineering/Fire Protection/Life Safety

 

This project has been surveyed with the understanding that the work performed in
this building meets the definition for a “renovation” (defined as refinishing,
replacement, bracing, strengthening, or upgrading of existing materials,
elements, equipment, or fixtures without involving the reconfiguration of
spaces). If any other work in the building is performed, such as
reconfiguration, change of use, additions, etc., Marriott Fire Protection must
be contacted for a reassessment of the fire and life safety requirements.

 

The following items must be completed to meet Franchisor’s Standards and NFPA
standards in the noted timeframe. The fire protection and life safety systems
must be inspected and tested by Marriott Fire Protection once completed:

 

To be completed within thirty (30) days of Effective Date:

 

1.Chain (or cable) and padlock all sprinkler system control valves located in
public spaces (stairwells or egress corridors).

 

2.Install placards on all sprinkler system valves that indicate the valve type,
function, and area served. This shall include the valves in the fire pump room,
and if the valves are in cabinets or behind access panels, these covers shall
also have a placard installed to identify the valves location.

 

3.Replace the corroded sprinkler heads in the fitness room, pool entryway and in
the fitness room with corrosion resistant quick response sprinkler heads.

 

4.Install an exit sign perpendicular to the wall at the door leading from the
4th floor exterior pool deck to the # 1 stair enclosure, so that an exit sign
can be seen from the exterior pool deck sitting area.

 

67

 

 

5.Provide 44” of clear egress path in the back of house exit corridors behind
the A and B meeting rooms, as well as in the corridor from the service elevator
by the linen chute terminus to the hotel laundry. It may be helpful to demarcate
the 44” path with black and yellow safety tape on the floor.

 

To be completed within one hundred eighty (180) days of Effective Date:

 

6.Install strobe light warning devices in the 419 and 425 meeting rooms as these
are utilized as assembly space.

 

7.Provide documentation that the emergency generator has been re-certified.
Certification in Franchisee’s possession that is dated no earlier than one
hundred and eighty (180) days prior to the Effective Date is sufficient.

 

8.Provide a test and balance report certifying that stairwell pressurization
system meets the requirements of NFPA 101 - The Life Safety Code. NFPA 101
requires 15 lbs. to release the door hatch, 30 lbs. to set the door in motion
and 15 lbs. to open the door to required width. The stair pressurization system
must have a pressure difference across the barrier of not less than .05 in.
water column.

 

{Remainder of page intentionally left blank}

 

68

 

 

ATTACHMENT TWO

 

ADA Certification

 

(to be completed by Franchisee’s architect, engineer,

ADA consultant, or other licensed professional)

 

In connection with the [NAME AND LOCATION OF HOTEL] (the “Hotel”), I hereby
represent and certify to [FRANCHISEE] and to Marriott International, Inc. that:

 

[For an “historic hotel” insert: The Hotel [is eligible for listing in the
National Register of Historic Places under the National Historic Preservation
Act] [has been designated as historic under State or local law] [is a qualified
historic building under the Uniform Federal Accessibility Standards] (an
“historic hotel”);]

 

I have used professionally reasonable efforts to ensure that the Hotel conforms
to and complies with the requirements of the Americans with Disabilities Act
(“ADA”) [For an “historic hotel” insert: as applicable to an historic hotel],
and all other related or similar state and local laws, regulations, and other
requirements governing public accommodations for persons with disabilities in
effect at the time that this certification is made; and

 

In my professional judgment, the Hotel does in fact conform to and comply with
such requirements.

 

  By:               Print Name:               Firm:               Date:    

 

69

 

 

GUARANTY

 

This Guaranty (“Guaranty”) is executed as of March 21, 2014, by AR Capital, LLC
and American Realty Capital Hospitality Trust, Inc. (jointly and severally,
“Guarantor”), in favor of and for the benefit of Marriott International, Inc., a
Delaware corporation (“Franchisor”). In consideration of and as an inducement to
Franchisor to execute the Courtyard by Marriott Hotel Relicensing Franchise
Agreement dated as of March 21, 2014 (as such agreement may be amended,
supplemented, restated or otherwise modified, the “Agreement”), by and between
Franchisor and ARC Hospitality TRS Baltimore, LLC, a Delaware limited liability
company (“Franchisee”), Guarantor hereby agrees as follows:

 

1.          Guarantor hereby unconditionally warrants to Franchisor and its
successors and assigns that all of Franchisee’s representations and warranties
(i) in any application submitted by or on behalf of Franchisee to Franchisor in
connection with any Marriott Agreement and (ii) in any Marriott Agreement are
true, accurate and complete as of the time made and as of the date hereof.
Further, Guarantor unconditionally guarantees that all of Franchisee’s
obligations under the Agreement and any other Marriott Agreement will be
punctually paid and performed.

 

2.          Upon default by Franchisee and notice from Franchisor to Guarantor
(“Guarantor’s Notice”), which Guarantor’s Notice will give Guarantor no less
than ten (10) days to make any required payment and no less than thirty (30)
days to perform any other obligation, Guarantor will make each payment and
perform each obligation required by Franchisee under the Agreement and any other
Marriott Agreement. Franchisor may extend, modify or release any indebtedness or
obligation of Franchisee, or settle, adjust or compromise any claims against
Franchisee without notice to Guarantor and any such action will not affect the
obligations of Guarantor under this Guaranty. Guarantor hereby waives notice of
any amendment, supplement, restatement or other modification of the Agreement
and any other Marriott Agreement and notice of demand for payment or performance
by Franchisee. Guarantor’s guarantee hereunder will extend to any extension or
renewal of the Agreement and any other Marriott Agreement.

 

3.          Guarantor hereby agrees that the obligations of Guarantor under this
Guaranty will not be reduced, limited, terminated, discharged, impaired or
otherwise affected by: (i) Franchisee’s failure to pay a fee or provide other
consideration to Guarantor in consideration for the issuance of this Guaranty;
(ii) the occurrence or continuance of a default under the Agreement or any other
Marriott Agreement; (iii) any assignment of the Agreement or any other Marriott
Agreement; (iv) any modification or amendment of, or waiver or consent or other
action taken with respect to, the Agreement or any other Marriott Agreement,
including any indulgence in or extension of time for the payment of any amounts
payable of Franchisee under or in connection with the Agreement or any other
Marriott Agreement or for the performance of any other obligation of Franchisee
under the Agreement or any other Marriott Agreement (any of which modifications,
amendments, waivers or consents may be agreed to or granted without the approval
or consent of Guarantor); (v) the voluntary or involuntary liquidation, sale or
other disposition of all or any portion of Franchisee’s assets, or the
receivership, insolvency, bankruptcy, reorganization or similar proceedings
affecting Franchisee or its assets or the release or discharge of Franchisee
from any of its obligations under the Agreement or any other Marriott Agreement
or (vi) any change of circumstances, whether or not foreseeable, and whether or
not any such change does or might vary the risk of Guarantor hereunder. No
failure of Franchisor to exercise any power or right hereunder, or to insist
upon compliance by Guarantor with any term hereof will constitute a waiver of
Franchisor’s right thereafter to demand full compliance with any term herein.

 

 

 

 

4.          This Guaranty constitutes a guaranty of payment and performance and
not of collection, and Guarantor specifically waives any obligation of
Franchisor to proceed against Franchisee on any money or property held by
Franchisee or by any other Person as collateral security, by way of set-off or
otherwise or against any other guarantor. Guarantor further agrees that this
Guaranty will continue to be effective or be reinstated as the case may be, if
at any time payment of any of the guaranteed obligations is rescinded or must
otherwise be restored or returned by Franchisor upon the insolvency, bankruptcy
or reorganization of Franchisee or Guarantor, all as though such payment has not
been made.

 

5.          Except as otherwise expressly set forth herein, all notices,
requests, demands, statements and other communications required or permitted to
be given hereunder will be in writing and will be delivered by nationally
recognized overnight courier service to Franchisor at the address set forth in
the Agreement and to Guarantor at the address set forth below or for either at
such other address as may be designated by Guarantor or by Franchisor, and such
communication will be effective three days after the day sent. This Guaranty may
be amended only by a written instrument signed by a duly authorized
representative of each of Guarantor and Franchisor.

 

6.          Guarantor hereby unconditionally and irrevocably waives notice of
acceptance of this Guaranty, presentment, demand, diligence, protest and notice
of dishonor or of any other kind to which Guarantor otherwise might be entitled
under applicable law.

 

7.          Guarantor agrees to pay Franchisor all expenses, including
reasonable attorneys’ fees and court costs, incurred by Franchisor, its
subsidiaries, Affiliates, or any of their respective successors and assigns, to
remedy any defaults of or enforce any rights under this Guaranty, the Agreement
or any other Marriott Agreement, effect termination of this Guaranty, the
Agreement or any other Marriott Agreement, or to collect any amounts due under
this Guaranty, the Agreement or any other Marriott Agreement.

 

8.          If more than one Person has executed this Guaranty as a Guarantor
hereunder, the liability of each such Guarantor will be joint, several and
primary. This Guaranty may be executed in any number of counterparts, each of
which will be deemed an original, but all of which, when taken together, will
constitute one and the same instrument. Delivery of an executed signature page
to this Guaranty by electronic transmission will be effective as delivery of a
manually signed counterpart of this Guaranty.

 

9.          Upon the death of any individual Guarantor, the estate of such
Guarantor will be bound by this Guaranty but only for defaults and obligations
hereunder existing at the time of death, and the obligations of any other
Guarantors will continue in full force and effect.

 

10.         Guarantor represents and warrants to Franchisor that: (i) neither
Guarantor (including any and all of its directors and officers), nor any of its
Affiliates or the funding sources for any of the foregoing is a Specially
Designated National or Blocked Person; (ii) neither Guarantor nor any of its
Affiliates is directly or indirectly owned or controlled by the government of
any country that is subject to an embargo by the United States government; and
(iii) neither Guarantor nor any of its Affiliates is acting on behalf of a
government of any country that is subject to such an embargo. Guarantor further
represents and warrants that it is in compliance with any applicable anti-money
laundering law, including the USA Patriot Act. Guarantor agrees that it will
notify Franchisor in writing immediately upon the occurrence of any event that
would render the foregoing representations and warranties of this Section 10
incorrect.

 

11.         This Guaranty is executed pursuant to, and will be construed under
and governed by, the laws of the State of Maryland, without regard to its
conflict of laws provisions. Guarantor hereby submits itself to the
non-exclusive jurisdiction of the courts of the State of Maryland, United States
of America, in any suit, action, or proceeding arising, directly or indirectly,
out of or relating to this Guaranty; and so far as is permitted under applicable
law, this consent to personal jurisdiction will be self-operative. Unless
specifically defined herein, all capitalized terms used in this Guaranty will
have the same meanings set forth in the Agreement.

 

2

 

 

12.         At all times during the Term of the Agreement, at least one (1) of
the Guarantors must maintain a Net Worth (as hereinafter defined) equal to or
greater than the Minimum Net Worth (as hereinafter defined). If at any time no
Guarantor has a Net Worth equal to or greater than the Minimum Net Worth, then
Guarantor will cause a guaranty of payment and performance substantially similar
to this Guaranty (including, without limitation, with terms substantially
similar to this Section 12) guaranteeing Franchisee’s obligations under the
Marriott Agreements to be executed by an additional Person (“Successor
Guarantor”) acceptable to Franchisor with a Net Worth equal to or greater than
the Minimum Net Worth. In no event will the failure of a Successor Guarantor to
execute and deliver such guaranty, or the execution of such guaranty by a
Successor Guarantor, affect the validity and enforceability of this Guaranty
against Guarantor. Franchisor reserves the right to verify that the Net Worth of
any actual or prospective Successor Guarantor is equal to or greater than the
Minimum Net Worth, including without limitation by requiring that such Person
provide to Franchisor a certificate of a senior officer of such Person setting
out the calculation of such Person’s Net Worth in reasonable detail, including,
but not limited to, a balance sheet, income statement, statement of cash flow
and other financial information regarding such Person as reasonably requested by
Franchisor. Each Guarantor will, at its sole cost and expense, provide to
Franchisor within ten (10) days of (i) any request of Franchisor or (ii) a
determination by such Guarantor that Guarantor’s Net Worth is less than the
Minimum Net Worth, a certificate of a senior officer of Guarantor setting out
the calculation of Guarantor’s Net Worth in reasonable detail, including, but
not limited to, a balance sheet, income statement, statement of cash flow and
other financial information regarding Guarantor as reasonably requested by
Franchisor. If at any time Guarantor is in breach of any of the provisions of
this Section 12 beyond the expiration of any cure period given by Franchisor or
required by Applicable Law, such breach will be a material breach under the
Agreement for which Franchisor may terminate the Agreement pursuant to Section
19.2.B thereof. For clarity, Guarantor acknowledges that failure to provide a
certificate or supporting financial statements required by this Section 12 will
be deemed a breach of this Section 12.

 

13.         For purposes of Section 12, this Section 13, and Section 14, the
following terms have the following meanings:

 

      “CPI” means the Consumer Price Index for All Urban Consumers (CPI-U) for
the U.S. City Average for All Items, 1982-84=100 published by the United States
Department of Labor, Bureau of Labor Statistics, or, if such index is not at
such time so prepared and published, any comparable index then prepared and
published by an agency of the government of the United States selected by
Franchisor, appropriately adjusted for changes in the manner in which such index
is prepared and/or the year upon which such index is based.

 

       “GAAP” means United States generally accepted accounting principles,
consistently applied.

 

       “Minimum Net Worth” means a Net Worth, calculated under the definition of
Net Worth, equal to (i) Ten Million Dollars ($10,000,000) times (ii) the number
of Portfolio Hotels of the applicable Guarantor as of the date of such
calculation, as such product is adjusted on January 1 of each year for any
changes in the CPI.

 

        “Net Worth” means, at any time, all assets of such Person (other than
intangible assets and any indebtedness of Franchisee to such Person) minus all
liabilities of such Person calculated in accordance with GAAP (provided that, in
no event will any unfunded capital commitments be included in the calculation of
Net Worth).

 

3

 

 

“Portfolio Hotel” means a Franchisor Lodging Facility (other than the Hotel)
that is directly or indirectly franchised or owned by, or the franchise or
license agreement of which is guaranteed by, a Guarantor or any of its direct or
indirect subsidiaries; provided, however, that a hotel shall not cease to be a
Portfolio Hotel if (i) it is Transferred in violation of the applicable
franchise agreement for such hotel, or (ii) in the event that the applicable
franchise agreement for such hotel is terminated, until Franchisor determines
that the applicable outgoing franchisee has satisfied: (a) all known, monetary
amounts due to Franchisor that accrued on or prior to the date of such
termination; and (b) all post-termination obligations as they relate to
effecting a smooth transition of such hotel between owners and/or franchisees.

 

14.         AR Capital, LLC, may request that Franchisor issue a written release
that releases AR Capital, LLC from its obligations under this Guaranty, and upon
such request, Franchisor will execute such a release, subject to the following
terms and conditions: (i) Franchisee provides documentation in the form of a
certificate of a senior officer of American Realty Capital Hospitality Trust,
Inc. (the “REIT”) setting out the calculation of the REIT’s Net Worth in
reasonable detail, including, but not limited to, a balance sheet, income
statement, statement of cash flow and other financial information as reasonably
requested by Franchisor, which documentation demonstrates that the Net Worth of
the REIT is equal to or greater than two (2) times the amount of the Minimum Net
Worth; (ii) Franchisee must not be in breach of any provision of the Agreement
at the time such release is requested or at the time such release is executed;
(iv) AR Capital, LLC, must execute a general release of any and all claims
against Franchisor and its Affiliates, and their respective officers, directors,
agents and employees; and (v) Franchisee will be responsible for payment of
Franchisor’s attorneys’ fees and expenses relating to the drafting and execution
of the release of AR Capital, LLC, by Franchisor and the release of Franchisor
by Franchisee.

 

15.         GUARANTOR HEREBY ABSOLUTELY, IRREVOCABLY AND UNCONDITIONALLY WAIVES
TRIAL BY JURY AND THE RIGHT TO CLAIM OR RECEIVE PUNITIVE DAMAGES IN ANY
LITIGATION, ACTION, CLAIM, SUIT OR PROCEEDING, AT LAW OR IN EQUITY, ARISING OUT
OF, PERTAINING TO OR IN ANY WAY ASSOCIATED WITH THE COVENANTS, UNDERTAKINGS,
REPRESENTATIONS OR WARRANTIES SET FORTH IN THIS GUARANTY, THE RELATIONSHIPS OF
THE PARTIES HERETO, WHETHER AS “GUARANTOR” OR OTHERWISE, THE AGREEMENT OR ANY
OTHER MARRIOTT AGREEMENT, OR ANY ACTIONS OR OMISSIONS IN CONNECTION WITH ANY OF
THE FOREGOING.

 

{Signatures appear on following page}

 

4

 

 

IN WITNESS WHEREOF, the undersigned have executed this Guaranty, under seal, as
of the date first above written.

 

    GUARANTOR:       WITNESS:   AR CAPITAL, LLC           By:     (SEAL) Witness
  Name:     Title:       WITNESS:   AMERICAN REALTY CAPITAL HOSPITALITY    
TRUST, INC.           By:   (SEAL) Witness   Name:     Title:

 

ADDRESS FOR NOTICES TO GUARANTOR:

 

AR Capital, LLC

405 Park Avenue

New York, NY 10022

 

American Realty Capital Hospitality Trust, Inc.

405 Park Avenue

New York, NY 10022

 

5

 

 

MANAGEMENT COMPANY ACKNOWLEDGMENT

 

This Management Company Acknowledgment (“Management Company Acknowledgment”) is
executed as of March 21, 2014, by and among Crestline Hotels & Resorts, LLC, a
Delaware corporation (“Management Company”), ARC Hospitality TRS Baltimore, LLC,
a Delaware limited liability company (“Franchisee”), and Marriott International,
Inc., a Delaware corporation (“Franchisor”).

 

WHEREAS, (i) American Realty Capital Hospitality Properties, LLC (“ARCHP”), an
Affiliate of Management Company, has entered into a Management Agreement with
Franchisee dated January 27, 2014 (the “Prime Management Agreement”); (ii) ARCHP
has entered into a Sub-Management Agreement with Management Company dated
January 27, 2014 (the “Sub-Management Agreement”) pursuant to which ARCHP has
delegated to Management Company, and Management Company has assumed, all of the
obligations of ARCHP under the Prime Management Agreement; (iii) pursuant to
such delegation and assumption, Management Company will operate that certain
Courtyard by Marriott hotel located at 1000 Aliceanna Street, Baltimore, MD
21202 (the “Hotel”), in accordance with the terms of that certain Courtyard by
Marriott Hotel Relicensing Franchise Agreement dated March 21, 2014 (as such
agreement may be amended, supplemented, restated or otherwise modified, the
“Franchise Agreement”) between Franchisor and Franchisee. Unless otherwise
specified, the term “Management Agreement” as used in this Management Company
Acknowledgment means the Prime Management Agreement as modified by the
Sub-Management Agreement; and

 

WHEREAS, Franchisee has requested that Franchisor consent to the operation of
the Hotel by Management Company in accordance with the Franchise Agreement.

 

NOW, THEREFORE, in consideration of the mutual undertakings and benefits to be
derived herefrom, the receipt and sufficiency of which are acknowledged by each
of the parties hereto, it is hereby agreed as follows:

 

1.          Franchisor’s Consent. Subject to and in accordance with the terms
and conditions of this Management Company Acknowledgment and the Franchise
Agreement, Franchisor hereby consents to the operation of the Hotel by
Management Company and grants to Management Company the right to operate the
Hotel in accordance with the Standards and to use the System, at, and only at,
the Approved Location during the term of the Franchise Agreement on behalf of
Franchisee. Franchisor’s grant in the immediately preceding sentence will
terminate without notice to Management Company contemporaneously with the
occurrence of any of the following events: (a) any termination of the Franchise
Agreement, (b) the execution of another management company acknowledgment among
Franchisor, Franchisee and another management company or (c) the execution of an
amendment to the Franchise Agreement consenting to the operation of the Hotel by
Franchisee; provided that the duties and obligations of Management Company that
by their nature or express language survive such termination, including Sections
3.b. and c. below, will continue in full force and effect notwithstanding the
termination of Franchisor’s grant in the immediately preceding sentence. For
clarity, Franchisor does not consent to the operation of the Hotel by ARCHP.
Franchisee and Management Company acknowledge and agree that any termination of
the Sub-Management Agreement, any modification to the terms thereof that
adversely affects Management Company’s right to operate the Hotel, or the
operation of the Hotel by any Person other than Management Company will be a
breach of the Franchise Agreement for which Franchisor may terminate the
Franchise Agreement pursuant to Section 19.2.D thereof. Franchisee and
Management Company further acknowledge and agree that if ARCHP becomes a
Competitor or an Affiliate of a Competitor, Franchisor will have the right to
require Franchisee to terminate the Prime Management Agreement and either enter
into a management agreement directly with Management Company or engage a
replacement management company that will be subject to Franchisor’s consent
process under Section 9.4.B of the Franchise Agreement.

 

 

 

 

2.          Management Company Representations and Covenants. Management Company
represents and warrants to Franchisor that:

 

a.           Management Company is an Affiliate of Franchisee and is not in
control of or controlled by Persons who have been convicted of any felony or a
crime involving moral turpitude, or been convicted of any other crime or offense
or committed any acts, or engaged in any conduct that is reasonably likely to
have an adverse effect on the System, the Proprietary Marks, the goodwill
associated therewith, or Franchisor’s interests therein;

 

b.           neither Management Company nor any Affiliate of Management Company
is a Competitor;

 

c.           the Management Agreement is valid, binding and enforceable;
contains no terms, conditions, or provisions that are, or through any act or
omission of Franchisee, ARCHP or Management Company, may be or may cause a
breach of or default under the Franchise Agreement; and is for a term of not
less than five (5) years; and

 

d.           neither Management Company nor any Affiliate of Management Company
is a Person with whom United States persons are prohibited from transacting
business.

 

3.          Management Company and Franchisee Acknowledgments. Management
Company and Franchisee covenant and agree to the following:

 

a.           Management Company will have the exclusive authority and
responsibility for the day-to-day management of the Hotel on behalf of, and for
the benefit of, Franchisee with respect to and in accordance with the terms of
the Franchise Agreement. The general manager of the Hotel will be an employee of
Management Company and devote his or her full time and attention to the
management and operation of the Hotel and will have successfully completed
Franchisor’s management training program as required under the Franchise
Agreement. The general manager and other department managers of the Hotel will
be employees of the Management Company, while other staff at the Hotel may be
employed by Franchisee;

 

b.           The Hotel will be operated in strict compliance with the
requirements of the Franchise Agreement, and Management Company will observe
fully and be bound by all terms, conditions and restrictions regarding the
management and operation of the Hotel set forth in the Franchise Agreement,
including those related to Intellectual Property, as if and as though Management
Company had executed the Franchise Agreement as “Franchisee,” provided that
Management Company obtains no rights under the terms of the Franchise Agreement
except as specifically set forth herein and the rights granted hereunder do not
constitute a franchise or sub-franchise to Management Company. Management
Company will comply with all Applicable Laws, and will obtain in a timely manner
all permits, certificates, and licenses necessary for the full and proper
operation of the Hotel;

 

c.           Franchisor may enforce directly against Management Company all
terms in the Franchise Agreement regarding Intellectual Property and the
management and operation of the Hotel during and subsequent to Management
Company’s tenure as operator of the Hotel. Franchisor will have the right to
seek and obtain all available legal and equitable remedies from Management
Company based on Management Company’s failure to comply with the terms of this
Management Company Acknowledgment, in addition to any remedies Franchisor may
obtain from Franchisee under the Franchise Agreement;

 

2

 

 

d.           Management Company hereby assigns (and will cause each of its
employees or independent contractors who contributed to such modifications,
derivatives or additions to assign) to Franchisor, in perpetuity throughout the
world, all rights, title and interest (including the entire copyright and all
renewals, reversions and extensions thereof) in and to all modifications,
derivatives or additions to the Intellectual Property and other aspects of the
System proposed by or on behalf of Management Company or its Affiliates.
Management Company waives (and will cause each of its employees or independent
contractors who contributed to such modifications, derivatives or additions to
waive) all “moral rights of authors” or any similar rights that Management
Company (or its employees or independent contractors) may now or hereafter have
in the modifications, derivatives or additions to the Intellectual Property and
other aspects of the System proposed by or on behalf of Management Company or
its Affiliates. Management Company agrees to execute (or cause to be executed)
and deliver to Franchisor any documents and to do any acts that may be deemed
necessary by Franchisor to perfect or protect the title in the modifications,
derivatives and additions herein conveyed, or intended to be conveyed now or in
the future;

 

e.           Any default under the terms of the Franchise Agreement caused
wholly or partially by Management Company will constitute a default under the
terms of the Management Agreement, for which Franchisee will have the right to
terminate the Management Agreement;

 

f.            Franchisee and Management Company will not modify or amend the
Management Agreement in such a way as to create a conflict or other
inconsistency with the terms of the Franchise Agreement or this Management
Company Acknowledgment;

 

g.           Except in extraordinary circumstances, such as theft or fraud on
the part of Management Company or a default by Franchisee under the Franchise
Agreement caused by Management Company for which Franchisee needs to promptly
remove Management Company from the Hotel, the Management Agreement will not be
terminated or permitted to expire without at least thirty (30) days’ prior
notice to Franchisor; and

 

h.           Management Company will perform the day-to-day operations of the
Hotel. Franchisor has the right to communicate directly with Management Company
and the managers at the Hotel regarding day-to-day operations of the Hotel and
such communications will be deemed made to Franchisee because Management Company
and the managers at the Hotel are acting on behalf of Franchisee and Management
Company as their authorized representatives. Franchisor has the right to rely on
instructions of Management Company and the managers at the Hotel as to matters
relating to the operation and promotion of the Hotel, and the agreements of such
managers are binding on Management Company and Franchisee.

 

4.          Existence and Power. Each of Management Company and Franchisee
represents and warrants with respect to itself that (i) it is a legal entity
duly formed, validly existing, and in good standing under the laws of the
jurisdiction of its formation, (ii) it has the ability to perform its
obligations under this Management Company Acknowledgment and under the
Management Agreement, and (iii) it has all necessary power and authority to
execute and deliver this Management Company Acknowledgment.

 

5.          Authorization; Contravention.

 

a.           Management Company and Franchisee each represents and warrants with
respect to itself that the execution and delivery of this Management Company
Acknowledgment and the performance by Management Company and Franchisee of its
respective obligations hereunder and under the Management Agreement: (i) have
been duly authorized by all necessary action; (ii) do not require the consent of
any third parties (including lenders) except for such consents as have been
properly obtained; and (iii) do not and will not contravene, violate, result in
a breach of, or constitute a default under (a) its certificate of formation,
operating agreement, articles of incorporation, by-laws, or other governing
documents, (b) any regulation of any governmental body or any decision, ruling,
order, or award by which each may be bound or affected, or (c) any agreement,
indenture or other instrument to which each is a party; and

 

3

 

 

b.           Management Company represents and warrants to Franchisor that: (i)
neither Management Company (including any and all of its directors and
officers), nor any of its Affiliates or the funding sources for any of the
foregoing is a Specially Designated National or Blocked Person (as defined in
the Franchise Agreement); (ii) neither Management Company nor any of its
Affiliates is directly or indirectly owned or controlled by the government of
any country that is subject to an embargo by the United States government; and
(iii) neither Management Company nor any of its Affiliates is acting on behalf
of a government of any country that is subject to such an embargo. Management
Company further represents and warrants that it is in compliance with any
applicable anti-money laundering law, including the USA Patriot Act. Management
Company agrees that it will notify Franchisor in writing immediately upon the
occurrence of any event which would render the foregoing representations and
warranties of this Section 5.b. incorrect.

 

6.          Controlling Agreement. If there are conflicts between any
provision(s) of the Franchise Agreement and this Management Company
Acknowledgment on the one hand and the Management Agreement on the other hand,
the provision(s) of the Franchise Agreement and this Management Company
Acknowledgment will control.

 

7.          No Release. This Management Company Acknowledgment will not release
or discharge Franchisee from any liability or obligation under the Franchise
Agreement and Franchisee will remain liable and responsible for the full
performance and observance of all of the provisions, covenants, and conditions
set forth in the Franchise Agreement.

 

8.          Limited Consent. Franchisor’s consent to Management Company
operating the Hotel and Franchisor’s grant to Management Company of the right to
operate the Hotel are personal to Management Company, and this Management
Company Acknowledgment is not assignable by Franchisee or Management Company. If
there is a change in control of Management Company or if Management Company
becomes, is acquired by, comes under the control of, or merges with or into a
Competitor, or if there is a material adverse change to the financial status or
operational capacity of Management Company, Franchisee will promptly notify
Franchisor of any such change and Management Company will be subject to the
consent process under the Franchise Agreement as a new operator of the Hotel.

 

9.          Defined Terms. Unless specifically defined herein, all capitalized
terms used in this Management Company Acknowledgment will have the same meanings
set forth in the Franchise Agreement.

 

10.         Counterparts. This Management Company Acknowledgment may be executed
in any number of counterparts, each of which will be deemed an original, but all
of which, when taken together, will constitute one and the same instrument.
Delivery of an executed signature page to this Management Company Acknowledgment
by electronic transmission will be effective as delivery of a manually signed
counterpart of this Management Company Acknowledgment.

 

4

 

 

11.         Governing Law. This Management Company Acknowledgment will be
construed in accordance with the laws of the State of Maryland without regard to
the conflict of laws principles thereof, and contains the entire agreement of
the parties hereto. Management Company hereby submits itself to the
non-exclusive jurisdiction of the courts of the State of Maryland, United States
of America, in any suit, action, or proceeding arising, directly or indirectly,
out of or relating to this Management Company Acknowledgment; and so far as is
permitted under applicable law, this consent to personal jurisdiction will be
self-operative.

 

12.         Management Company’s Address. Management Company’s mailing address
is 3950 University Drive, Suite 301, Fairfax, VA 22030. Management Company
agrees to provide notice to both Franchisee and Franchisor if there is any
change in Management Company’s mailing address.

 

13.         WAIVER OF JURY TRIAL AND PUNITIVE DAMAGES. MANAGEMENT COMPANY,
FRANCHISEE AND FRANCHISOR EACH HEREBY ABSOLUTELY, IRREVOCABLY AND
UNCONDITIONALLY WAIVES TRIAL BY JURY AND THE RIGHT TO CLAIM OR RECEIVE PUNITIVE
DAMAGES IN ANY LITIGATION, ACTION, CLAIM, SUIT OR PROCEEDING, AT LAW OR IN
EQUITY, ARISING OUT OF, PERTAINING TO OR IN ANY WAY ASSOCIATED WITH THE
COVENANTS, UNDERTAKINGS, REPRESENTATIONS OR WARRANTIES SET FORTH HEREIN, THE
RELATIONSHIPS OF THE PARTIES HERETO, WHETHER AS “MANAGEMENT COMPANY,”
“FRANCHISEE” OR “FRANCHISOR” OR OTHERWISE, THIS MANAGEMENT COMPANY
ACKNOWLEDGMENT OR ANY OTHER MARRIOTT AGREEMENT, OR ANY ACTIONS OR OMISSIONS IN
CONNECTION WITH ANY OF THE FOREGOING.

 

{Signatures appear on following page}

 

5

 

 

IN WITNESS WHEREOF, the parties hereto have duly executed and delivered this
Management Company Acknowledgment, under seal, as of the date first above
written.

 

    FRANCHISOR:         ATTEST:   MARRIOTT INTERNATIONAL, INC.             By:  
(SEAL) Assistant Secretary   Name:     Title:             FRANCHISEE:        
WITNESS:   ARC HOSPITALITY TRS BALTIMORE, LLC     a Delaware limited liability
company             By: ARC Hospitality TRS Holding, LLC, its sole       member

 

    By: American Realty Capital Hospitality       Operating Partnership, L.P.,  
    its sole member               By: American Realty Capital Hospitality      
  Trust, Inc.,         its general partner                   By:   (SEAL)
Witness       Name:         Title:

 

    MANAGEMENT COMPANY:         WITNESS:   Crestline Hotels & Resorts, LLC   a
Delaware corporation             By:   (SEAL) Witness   Name:       Title:  

 

6

 

 

ELECTRONIC SYSTEMS LICENSE AGREEMENT

 

This Electronic Systems License Agreement (“License Agreement”) is made and
entered into effective as of the 21st day of March, 2014 (“Effective Date”),
between Marriott International, Inc., a Delaware corporation (“Franchisor”), and
ARC Hospitality TRS Baltimore, LLC, a Delaware limited liability company
(“Franchisee”).

 

WITNESSETH:

 

WHEREAS, Franchisor and Franchisee have entered into a Courtyard by Marriott
Hotel Relicensing Franchise Agreement dated as of the date hereof (the
“Franchise Agreement”) under which Franchisee will establish and operate the
Hotel under Franchisor’s System at the location specified in the Franchise
Agreement; and

 

WHEREAS, under the terms of the Franchise Agreement, Franchisee is required to
use certain Electronic Systems in connection with, and as a condition of
operating the Hotel, and Franchisor desires to make available to Franchisee such
Electronic Systems under the terms of this License Agreement.

 

NOW, THEREFORE, in consideration of the premises and the undertakings and
commitments of each party to the other party set forth herein, the parties agree
as follows:

 

1.          Defined Terms. Capitalized terms not defined in this License
Agreement will have the meaning given to them in the Franchise Agreement.

 

2.          License Grant. Subject to the terms of this License Agreement,
Franchisor hereby grants to Franchisee a nonexclusive, non-transferable right
and license to use the Electronic Systems made available by Franchisor. For each
Electronic System, the license will commence on the installation date thereof,
and will extend until termination of this License Agreement or such time as
Franchisor ceases to make such Electronic System available in accordance with
Franchisor’s operation of the System.

 

3.          Ownership; Use Restrictions. All Electronic Systems will at all
times remain the sole property of Franchisor or any third-party vendors, as
applicable. Franchisee will at all times treat the Electronic Systems as
confidential. Franchisee will not at any time, without Franchisor’s or such
third party’s prior consent (which may be withheld in Franchisor’s or such third
party’s sole discretion), copy, modify, reverse engineer, or otherwise duplicate
the Electronic Systems or any component thereof, in whole or in part, or
otherwise make the same available to any third party. Franchisee will use the
Electronic Systems for the exclusive purpose of operating the Hotel in
accordance with the Franchise Agreement. Franchisee will take reasonable
measures to ensure that only authorized employees of Franchisee at the Hotel
have access to the Electronic Systems, and only for permitted purposes
hereunder. Such measures will be subject to review and inspection by Franchisor.
Franchisee will not attempt to modify, delete or circumvent any measures used by
Franchisor to safeguard the Electronic Systems and the Intellectual Property
therein. Franchisor reserves the right to suspend Franchisee’s access to any
Electronic System in order to protect Franchisor’s Intellectual Property or
other systems, data or property of Franchisor or its vendors.

 

4.          Third Party Vendors; Preferred Vendors. If any Electronic System is
provided by a third party vendor, Franchisee will comply with the terms provided
by such vendors in connection therewith. Franchisee acknowledges and agrees that
such third party vendors will have the right to enforce such terms directly
against Franchisee, and Franchisor will have no liability in connection with
Franchisee’s use of any third party Electronic System. Franchisor may also
require Franchisee to execute license or similar agreements directly with such
third party vendors in order to obtain access to Electronic Systems that are
required under Franchisor’s System. Franchisee will be deemed to be in direct
privity of contract with any third party provider of Electronic Systems. From
time to time Franchisor may designate a third party vendor of Electronic Systems
as a “preferred vendor” based on Franchisor’s reasonable judgment that such
third party Electronic System is suitable or desirable for Franchisor’s System.
Franchisee acknowledges and agrees that Franchisor neither endorses nor makes
any representations or warranties in connection with any third party’s
Electronic Systems, including any Electronic System provided by a preferred
vendor.

 

 

 

 

5.          Support Services. Franchisor will use commercially reasonable
efforts to maintain and support the Electronic Systems (the “Services”) during
the term of this License Agreement either by itself or through third party
vendors as deemed appropriate by Franchisor.

 

6.          Term and Termination. This License Agreement will commence on the
Effective Date and remain in force until termination of the Franchise Agreement.

 

7.          DISCLAIMERS. FRANCHISEE ACKNOWLEDGES AND AGREES THAT, EXCEPT AS
EXPRESSLY SET FORTH IN THIS LICENSE AGREEMENT, FRANCHISOR PROVIDES THE
ELECTRONIC SYSTEMS AND ANY ASSOCIATED SERVICES ON AN AS-IS BASIS, AND FRANCHISOR
DISCLAIMS ALL WARRANTIES, EXPRESS OR IMPLIED, INCLUDING, BUT NOT LIMITED TO, THE
IMPLIED WARRANTIES OF MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, CUSTOM
OR USAGE IN THE TRADE, IN CONNECTION WITH FRANCHISEE’S USE OF THE ELECTRONIC
SYSTEMS AND THE PROVISION OF THE SERVICES UNDER THIS LICENSE AGREEMENT.

 

8.          Limitation on Liability. Franchisor will not be liable for any
damage arising out of or in connection with the use or failure of any Electronic
Systems or Services, including, but not limited to, corruption of data, and
Franchisee hereby waives any right to or claim of any exemplary, incidental,
indirect, special, consequential, or other similar damages (including loss of
profits) in connection with the use or failure of Electronic Systems or
Services, even if Franchisor has been advised of the possibility of same.
Franchisor will use reasonable efforts, to the extent legally permissible, to
pass through to Franchisee any warranties or other similar protections provided
to Franchisor by Franchisor’s vendors with respect to Electronic Systems.

 

9.          Indemnification. Franchisee agrees to indemnify, defend and hold
harmless Franchisor and its respective officers, directors, employees, agents,
successors, and assigns, from any losses, fines, liabilities, damages and
claims, and all related costs and expenses, including reasonable legal fees,
disbursements and costs of investigation, litigation, settlement, judgment,
interest and penalties (collectively, “Losses”) incurred by Franchisor in
connection with Franchisee’s use of the Electronic Systems or any failure by
Franchisee to comply with the terms of this License Agreement. Such
indemnification and hold harmless obligations will be subject to and
incorporated into the Section of the Franchise Agreement delineating
Franchisee’s indemnification obligations.

 

10.         Software License Rights Upon Termination. Franchisee acknowledges
and agrees that most Software purchased by Franchisees through Franchisor’s
procurement process is purchased in Franchisor’s name, and is not assignable to
Franchisee upon termination of this License Agreement (“Non-Assignable
Software”). As such, upon termination of this License Agreement, Franchisee’s
right to use such Non-Assignable Software will automatically cease. With respect
to software purchased through Franchisor’s procurement process that is
assignable to Franchisee upon termination of this License Agreement (“Assignable
Software”), upon the request of Franchisee, Franchisor will provide reasonable
assistance in helping to facilitate assignment of such software, including
obtaining consent of the vendor where necessary. Upon termination of this
License Agreement, Franchisee will delete both Assignable Software and
Non-Assignable Software obtained through Franchisor’s procurement process and,
with respect to Assignable Software, Franchisee may reinstall such software on
the applicable computing equipment using software copies obtained by Franchisee
directly from the applicable vendor.

 

2

 

 

11.         Miscellaneous. All notices and other communications hereunder will
be in writing and will be delivered in accordance with the terms of the
Franchise Agreement. This License Agreement may not be modified or amended
except by an agreement in writing signed by the parties hereto. Waiver of any
provision hereof in one or more instances will not preclude enforcement thereof
on future occasions. This License Agreement may not be assigned by Franchisee to
any third party, except in connection with an assignment of the Franchise
Agreement as expressly permitted therein. This License Agreement and the legal
relations between the parties hereto will be governed by and construed in
accordance with the laws of the jurisdiction set forth in the Franchise
Agreement. This License Agreement constitutes the entire agreement among the
parties hereto with respect to the subject matter hereof, and supersedes all
other communications, whether written or oral.

 

12.         WAIVER OF JURY TRIAL AND PUNITIVE DAMAGES. FRANCHISEE AND FRANCHISOR
EACH HEREBY ABSOLUTELY, IRREVOCABLY AND UNCONDITIONALLY WAIVES TRIAL BY JURY AND
THE RIGHT TO CLAIM OR RECEIVE PUNITIVE DAMAGES IN ANY LITIGATION, ACTION, CLAIM,
SUIT OR PROCEEDING, AT LAW OR IN EQUITY, ARISING OUT OF, PERTAINING TO OR IN ANY
WAY ASSOCIATED WITH THE COVENANTS, UNDERTAKINGS, REPRESENTATIONS OR WARRANTIES
SET FORTH HEREIN, THE RELATIONSHIPS OF THE PARTIES HERETO, WHETHER AS
“FRANCHISEE” OR “FRANCHISOR” OR OTHERWISE, THIS LICENSE AGREEMENT OR ANY OTHER
MARRIOTT AGREEMENT, OR ANY ACTIONS OR OMISSIONS IN CONNECTION WITH ANY OF THE
FOREGOING.

 

{Signatures appear on following page}

 

3

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Electronic Systems
License Agreement to be duly executed and delivered, under seal, as of the date
first above written.

 

    FRANCHISOR:       ATTEST:   MARRIOTT INTERNATIONAL, INC.               By:  
(SEAL) Assistant Secretary   Name:     Title:

 



  FRANCHISEE:       WITNESS: ARC HOSPITALITY TRS BALTIMORE, LLC   a Delaware
limited liability company         By: ARC Hospitality TRS Holding, LLC, its sole
    member           By: American Realty Capital Hospitality       Operating
Partnership, L.P.,       its sole member             By: American Realty Capital
Hospitality         Trust, Inc.,         its general partner

 



      By:   (SEAL) Witness     Name:       Title:

 

4

 

 

OWNER AGREEMENT

 

This Owner Agreement (“Agreement”) is entered into as of the 21st day of March,
2014, by and among Marriott International, Inc., a Delaware corporation
(“Franchisor”), ARC Hospitality TRS Baltimore, LLC, a Delaware limited liability
company (“Franchisee”), and ARC Hospitality Baltimore, LLC, a Delaware limited
liability company (“Owner”).

 

WITNESSETH:

 

WHEREAS, Franchisor and Franchisee are parties to that certain Courtyard by
Marriott Hotel Relicensing Franchise Agreement dated as of March 21, 2014 (as
may be amended from time to time, the “Franchise Agreement”) relating to the
Hotel (as defined in the Franchise Agreement); and

 

WHEREAS, Franchisee and Owner have entered into a lease (the “Lease”) pursuant
to which Franchisee will lease the Hotel from Owner and will operate the Hotel;
and

 

WHEREAS, Owner, Franchisee and Franchisor desire that the Hotel be operated as a
System Hotel pursuant to the terms and conditions of the Franchise Agreement and
this Agreement.

 

NOW, THEREFORE, the parties, in consideration of the premises and the
undertakings and commitments of each party set forth herein, agree as follows:

 

1.          Intentionally Omitted.

 

2.          Termination of the Franchise Agreement.

 

  Franchisor will have the right to terminate this Agreement immediately upon
termination of the Franchise Agreement by delivering written notice to Owner.

 

3.          Termination of the Lease.

 

 Owner will notify Franchisor immediately of any notice of termination or
expiration of the Lease that is to occur or has occurred prior to expiration of
the Franchise Agreement, and Franchisor will have the right to terminate this
Agreement and the Franchise Agreement in connection with any such expiration or
termination. If there is a dispute between Owner and Franchisee relating to the
termination of the Lease, Franchisor will have the right to permit Franchisee to
operate the Hotel pursuant to the Franchise Agreement as long as Franchisee has
possession of the Hotel, and all of Franchisor’s rights under this Agreement
will be reserved pending resolution of such dispute whether by final court or
administrative order or negotiated settlement.

 

4.          Transfers Not Involving Competitors. Section 17 of the Franchise
Agreement will apply hereunder to any Transfer of the Hotel, any Ownership
Interest in the Hotel, Owner, this Agreement or the Lease, or a change of
Control in Owner or an Affiliate that directly or indirectly Controls Owner, as
if Owner were a party thereto; any such Transfer(s) by Owner as described above
will be made only in strict compliance with Section 17 as the context requires.

 

 

 

 

5.          Transfers Involving a Competitor and Right of First Refusal.

 

A.           No Transfers to a Competitor. If there is a proposed Transfer to a
Competitor of (i) the Hotel (or any interest therein), (ii) Owner’s Ownership
Interest in this Agreement or in the Lease, or (iii) an Ownership Interest or
other interest in either Owner or an Affiliate that directly or indirectly
Controls Owner (but excluding any Transfer of Registered Shares so long as such
Transfer(s), individually and in the aggregate, will not effect a Transfer of or
change in direct or indirect Control of Franchisee or the Hotel), Owner will
give notice thereof to Franchisor, stating the full name and identity of the
prospective purchaser or tenant, as the case may be, including the names and
addresses of the Interestholders of such prospective purchaser or tenant, the
price or rental and all other terms of such proposed transaction, together with
all other related information that is reasonably requested by Franchisor and
reasonably available to Owner. Within thirty (30) days after receipt by
Franchisor of such notice and information from Owner, Franchisor will notify
Owner of Franchisor’s election, made in its sole discretion, of one (1) of the
immediately following four (4) alternatives:

 

(1)         Acquisition of Control of Hotel for Cash. If the proposed Transfer
is a sale or lease of the Hotel for cash consideration, Franchisor (or its
designee) will have the right to purchase or lease the Hotel at the same price
or rental and upon the same terms (other than any terms relating to the Brand of
the Hotel) as those contained in such offer from (or to) a Competitor. In such
event, Owner and Franchisor (or its designee) will promptly enter into an
agreement for sale or lease at the price or rental and on terms consistent with
such offer.

 

(2)         Acquisition of Owner/Acquisition of Control of Hotel. If the
proposed Transfer to a Competitor is a purchase or lease of all or a portion of
the Ownership Interests or the assets (which includes the Hotel) of Owner or an
Affiliate that directly or indirectly Controls Owner, or a merger with or into
Owner or an Affiliate that directly or indirectly Controls Owner, or the
acquisition of Owner’s Ownership Interest in this Agreement or the Lease, or any
sale or lease of the Hotel involving non-cash consideration, or other form of
Transfer, Franchisor (or its designee) will have the right to purchase or lease
the Hotel at the purchase or lease price under terms consistent with such offer
as agreed to by the parties. If the parties are unable to agree as to purchase
or lease price and terms within fourteen (14) days of Franchisor’s election, the
purchase or lease price of the Hotel will be determined as provided below.

 

(a)          Within thirty (30) days after the fourteen (14) day period in this
Section 5.A(2) expires, Franchisor and Owner will each obtain, at its own
expense, an appraisal of the fair market value of the Hotel from a nationally
recognized appraiser of Hotel properties comparable to the Hotel. In determining
the fair market value, the appraisers will assume that the Hotel is not subject
to a management agreement but is subject to the existing Franchise Agreement.
If, after receiving such appraisals, the parties agree on the fair market value
of the Hotel, such agreed fair market value will constitute the purchase or
lease price.

 

(b)          If, within fourteen (14) days after receiving the appraisals the
parties are not able to agree on such fair market value, the purchase or lease
price will be determined by “baseball arbitration” in Washington, D.C. in
accordance with the Arbitration Rules for the Real Estate Industry of the
American Arbitration Association then in effect (“AAA Rules”) as modified by
this Agreement. The parties will jointly select a third party to act as the sole
arbitrator (the “Arbitrator”) to determine the fair market value of the Hotel,
and such Arbitrator will be a person having at least ten (10) years’ recent
professional experience as to the subject matter in question and will be
qualified to act as an Arbitrator in accordance with the AAA Rules. If the
parties do not agree on an Arbitrator with such qualifications within fifteen
(15) days after the expiration of such fourteen (14) day period referred to
above, the Arbitrator will be appointed by the American Arbitration Association
in Washington, D.C. in accordance with the AAA Rules.

 

2

 

 

(c)          The Arbitrator will be instructed and obligated to decide, within
thirty (30) days after appointment, whether the appraisal submitted by
Franchisor or the appraisal submitted by Owner more accurately reflects the fair
market value of the Hotel based upon the appraisals submitted and such
information as is normally relied upon by an appraiser of hotels and real
estate. Each party agrees to fully cooperate and provide all information
requested by the Arbitrator related to the Arbitrator’s determination of fair
market value of the Hotel. The Arbitrator’s choice of appraisal will be in
writing, will constitute the purchase price hereunder, and will be final,
conclusive and binding on the parties as an “award” under the AAA Rules, and may
be enforced by a court of competent jurisdiction. The expenses of the
arbitration will be borne equally by the parties to the arbitration. Franchisor
(or its designee) will have the right, at any time within thirty (30) days of
being notified in writing of the decision of the Arbitrator, to either (a) enter
into an agreement to purchase the Hotel premises and related property at the
valuation determined by the Arbitrator, or (b) give notice of its intent to
terminate this Agreement pursuant to Section 5.A(3) of this Agreement within
fourteen (14) days of such notice. If Franchisor elects to give notice of its
intent to terminate this Agreement within fourteen (14) days of such notice,
upon receipt of Franchisor’s election to terminate, Owner and Franchisee will be
obligated, jointly and severally, to either: (i) cancel the Transfer to a
Competitor on or before the end of such fourteen (14) days or (ii) remove the
Hotel from the System, pay liquidated damages, and otherwise comply with the
post-termination obligations, in each case, as set forth in Section 9.B of this
Agreement and Sections 19.3 and 20 of the Franchise Agreement or, at
Franchisor’s election, as may be set forth in a termination agreement on terms
acceptable to Franchisor.

 

(3)         Termination of Owner Agreement and Franchise Agreement. Franchisor
may place Owner and Franchisee in default and give notice of its intent to
terminate this Agreement and the Franchise Agreement pursuant to Section 19.1.K
thereof within fourteen (14) days of such notice. If Franchisor elects to give
notice of its intent to terminate this Agreement and the Franchise Agreement
within fourteen (14) days of such notice, upon receipt of Franchisor’s election
to terminate, Owner and Franchisee will be obligated, jointly and severally, to
either: (i) cancel the Transfer to a Competitor on or before the end of such
fourteen (14) days or (ii) remove the Hotel from the System, pay liquidated
damages, and otherwise comply with the post-termination obligations, in each
case, as set forth in Section 9.B of this Agreement and Sections 19.3 and 20 of
the Franchise Agreement or, at Franchisor’s election, as may be set forth in a
termination agreement on terms acceptable to Franchisor.

 

(4)         Consent. Franchisor may consent to such Transfer, which consent will
be on such terms as Franchisor may require, in its sole discretion.

 

This Section 5.A will survive termination of this Agreement for any reason if,
before such termination, any event specified in Section 5 occurs, as a result of
which Franchisor has exercised (or has the right to exercise) such right of
first refusal, notwithstanding Section 5.G.

 

B.           Affiliates. If a Competitor proposes to acquire all of the
Ownership Interests of an Affiliate of Owner and the Affiliate does not directly
or indirectly own, lease, or operate any hotels operating under a trade name
owned by Franchisor or any of its Affiliates, Franchisor will not have any right
of first refusal to purchase the Hotel or right to terminate this Agreement, as
provided above in Section 5.A with respect to such Transfer.

 

C.           Foreclosure. If the Transfer to a Competitor is by foreclosure,
judicial or legal process, or any other means, Franchisor (or its designee) will
have the right to purchase the Hotel upon notice to Owner. If the parties are
unable to agree as to a purchase price and terms within thirty (30) days of
Franchisor’s notice, the fair market value of the Hotel premises and related
property will be determined by arbitration in accordance with Section 5.A(2)
above. This provision will survive the termination of this Agreement and the
termination of the Franchise Agreement under Section 19.1 thereof in connection
with the Competitor’s actions under Section 17.4.C of the Franchise Agreement or
this Section 5.C.

 

3

 

 

D.           Owner Becomes a Competitor. If Owner or any of its Affiliates
becomes a Competitor, Owner will notify Franchisor in accordance with Section
5.A and provide all information reasonably requested by Franchisor related to
becoming a Competitor and required pursuant to Section 5.A, or if Franchisor
otherwise determines that Owner or any of its Affiliates has become a
Competitor, Franchisor will so notify Owner and Franchisor will have the rights
provided in Section 5.A, as if the Hotel were subject to a non-cash offer from a
third party except that Franchisor will have thirty (30) days instead of
fourteen (14) to agree on purchase terms.

 

E.           Right of First Refusal. In addition to the events specified in
Section 5.A, Franchisor will have the rights set forth in Section 5.A if any
event occurs granting Franchisor a right of first refusal under Section 17 of
the Franchise Agreement.

 

F.           Real Estate Rights. Owner acknowledges that Franchisor’s rights
under this Section 5 are real estate rights with respect to the Hotel.
Franchisor is entitled to file a record of such interest in and among the
appropriate real estate records of the jurisdiction in which the Hotel is
located, and Owner will cooperate as requested by Franchisor in such filing.
Such filing will indicate that Franchisor’s rights in real estate under Section
17.4 of the Franchise Agreement and Section 5 of this Agreement will be
subordinate only to the exercise of the rights of Lenders under a mortgage or
security deed secured by the Hotel, if and for so long as: (i) Lender is not a
Competitor or Affiliate of a Competitor; (ii) any such mortgage or security deed
is and remains validly recorded and in full force and effect; and (iii) the
indebtedness underlying such mortgage or security deed complies with the
requirements of Section 7 hereof. Owner agrees that damages are not an adequate
remedy if Owner breaches its obligations under this Section 5 and that
Franchisor will be entitled to injunctive relief to prevent or remedy such
breach without the necessity of proving the inadequacy of money damages as a
remedy and without the necessity of posting a bond. If this Agreement is
terminated and Owner’s rights under this Section 5 are no longer in effect, at
the request of Owner or the transferee, Franchisor will deliver an instrument in
recordable form to terminate any such recording of interest in real estate.

 

G.           Survival of Right of First Refusal. Except for termination of this
Agreement pursuant to Section 5.A(3) above, Owner agrees that Franchisor’s
rights under Section 5 will survive early termination of this Agreement (as
opposed to expiration of this Agreement as provided in Section 12 hereof) and
will bind Owner and its Affiliates, if the events in either Section 5.G(1) or
Section 5.G(2) occur:

 

(1)         before or within six (6) months after termination of this Agreement,
a proposed Transfer to a Competitor occurs with respect to the Hotel, Owner or
an Affiliate, or an Ownership Interest in either Owner or such Affiliate; and

 

(a)          the Franchise Agreement is terminated under (x) Sections 19.1.K or
L; (y) Section 19.2.B; or (z) Section 19.2.D based upon a violation of Section
13.2; or

 

(b)          the Franchise Agreement is terminated under Section 19.1.A, B, C, D
or E and an Affiliate, principal, or director of Owner obtains possession of the
Hotel, or such Affiliate, principal, or director is the party filing the suit or
seeking the execution or foreclosure referenced in Section 19.1.

 

(2)         there is a purported early termination of this Agreement (as opposed
to expiration of this Agreement as provided in Section 12 of this Agreement) by
Owner and before or within six (6) months after such purported termination, a
proposed Transfer to a Competitor occurs with respect to the Hotel, the Owner or
an Affiliate of Owner, or an Ownership Interest in either Owner or such
Affiliate.

 

4

 

 

6.          Intentionally Omitted.

 

7.          Financing of the Hotel.

 

A.           Owner will not, and will cause each Interestholder in Owner to not,
incur or replace any indebtedness that is secured by a lien on or mortgage of
the Hotel or the revenues of the Hotel or pledge of Ownership Interests in Owner
(whether such indebtedness is incurred (i) individually on behalf of the Hotel
or (ii) on a pooled basis with other hotels or legal entities (a “Financed
Pool”)) unless the following conditions are met at the time the indebtedness is
incurred or replaced: (1) the indebtedness is with a Lender; (2) the terms of
such indebtedness are consistent with prevailing commercial practices of Lenders
at that time in the country in which the Hotel is located; and (3) there is no
violation of Section 7.B below. Owner will give notice to Franchisor of the
component hotels and legal entities in a Financed Pool before incurring such
indebtedness.

 

B.           In connection with any financing benefiting the Hotel or otherwise
with respect to the Hotel, Owner will not, and will not allow any Person to,
mortgage, grant a security interest in, or otherwise pledge as collateral the
Hotel, the revenues of the Hotel, or an Ownership Interest in Owner or in a
Person Controlling Owner unless such financing meets the requirements of Section
7.A above or Franchisor otherwise consents to such financing in writing. Owner
may not assign, mortgage, or grant a security interest in, or pledge as
collateral, this Agreement. Franchisor has no obligation to provide a “comfort
letter” in connection with, or consent to, a transaction that would be
prohibited by this Section 7.B. If a lender forecloses on, or otherwise
exercises its rights against, the Hotel, the revenues of the Hotel, or such
Ownership Interests, or Owner violates this Section 7.B, Franchisor will have
the rights under Section 19.1 of the Franchise Agreement and Section 2 hereof.
Franchisor has no obligation to license a lender or any Person acting on behalf
of a lender, including a receiver or servicer of a loan, unless that obligation
arises from a valid and binding written agreement between Franchisor and a
lender.

 

8.          Operation of the Hotel. The Hotel will be operated as a System Hotel
for the term hereof. Owner shall cause Franchisee to operate the Hotel in
accordance with the terms of the Franchise Agreement. Failure of Owner to comply
with the provisions of this Section 8 will be a material default by Owner
hereunder giving Franchisor the right to terminate this Agreement and the
Franchise Agreement.

 

9.          Owner’s Obligations under the Franchise Agreement.

 

A.           Franchisee Default. If Franchisor declares Franchisee to be in
default beyond all applicable notice and cure periods under the Franchise
Agreement, Franchisor may enforce the Franchise Agreement directly against Owner
as if Owner were the Franchisee under the Franchise Agreement, and Owner will
perform, or cause to be performed, the provisions of the Franchise Agreement
including, without limitation, Section 3 on fees, Section 9 on operations of the
Hotel, and Section 16 on indemnification and insurance.

 

B.           Termination of Franchise Agreement. If the Franchise Agreement is
terminated and Franchisee fails to perform any post-termination obligation under
the Franchise Agreement, Franchisor may enforce the Franchise Agreement directly
against Owner as if Owner were the Franchisee under the Franchise Agreement, and
Owner will perform, or cause to be performed, all post-termination obligations
of Franchisee under the Franchise Agreement, including, without limitation,
Section 16.1 on indemnification, Section 19.3 on liquidated damages, Section
20.1.A on de-identifying the Hotel as part of the System and cessation of the
use of the System and Proprietary Marks, and Section 20.1.B on paying other
costs and amounts.

 

5

 

 

10.         Provisions of the Lease. Any lease governing the lease and operation
of the Hotel (including the Lease) will include the substance of the immediately
following provisions or such other provisions and requirements as set forth in
the Franchise Agreement or in the Franchise Disclosure Document.

 

A.           Franchisee will have exclusive possession of the Hotel and
exclusive control of the day-to-day operations of the Hotel;

 

B.           The Hotel will be operated in full compliance with the provisions
of the Franchise Agreement. The Franchise Agreement will control in case of
conflict with the lease;

 

C.           A default by Franchisee under the terms of the Franchise Agreement
will constitute a default under the terms of the lease;

 

D.           In the event of an uncured default caused by Franchisee that leads
to termination of the Franchise Agreement, the lease will be terminated; and

 

E.           The provisions in the lease that reflect this Section 10 and any
other provisions in the lease affecting, or for the benefit of, Franchisor will
not be amended or modified without Franchisor’s prior written consent.

 

11.         Surrender by Franchisee. Upon the occurrence of the events described
herein for the replacement of Franchisee as possessor and operator of the Hotel,
Franchisee will surrender its rights and interest in the Franchise Agreement to
Franchisor and peaceably turn over possession of the Hotel to Owner without need
for legal or judicial process.

 

12.         Term. The term of this Agreement will commence on the date first set
forth above and will expire upon the expiration of the term of the Franchise
Agreement unless this Agreement is terminated prior thereto in accordance with
this Agreement. If the term of the Franchise Agreement is renewed or otherwise
extended, the term of this Agreement automatically will be extended to be
coterminous with the extended term of the Franchise Agreement.

 

13.         Survival. Notwithstanding any provision to the contrary contained
herein, Sections 9, 16 and 17 of this Agreement will survive and remain in full
force and effect after termination or expiration of this Agreement for any
reason, and Sections 5 and 14 will survive the termination or expiration of this
Agreement for any reason to the extent provided in such Sections.

 

14.         Casualty. If the Hotel is damaged or destroyed by fire or other
cause and such damage or destruction is substantial and material, affecting over
forty percent (40%) of the Hotel, and necessitates the closing of the Hotel for
a period in excess of one hundred and fifty (150) days, Owner will have the
right to terminate this Agreement upon notice to Franchisor given within one
hundred and fifty (150) days of such closing of the Hotel if it elects not to
repair or rebuild the Hotel. Owner and Franchisee will not be required to pay
Franchisor the liquidated damages due under Section 19.3 of the Franchise
Agreement in connection with such termination if such casualty is the sole basis
for termination of this Agreement and Owner and Franchisee execute and deliver
to Franchisor a termination agreement and release in form and substance
acceptable to Franchisor; provided, however, if subsequent to such notice and
before the date on which the Term of the Franchise Agreement would otherwise
have ended under Section 4 of the Franchise Agreement if such notice of
termination had not been given (the “Term Expiration Date”), Owner, or any of
its Affiliates or any Interestholder in Owner with an Ownership Interest of
twenty-percent (20%) or greater operates a hotel; vacation, timesharing,
interval or fractional ownership facility; condominium; apartment; or other
lodging product at the Approved Location (the “Other Lodging Product”), which
Other Lodging Product is not operated under a license or franchise from
Franchisor or one of its Affiliates (a “Brand Change”), then in such event,
Owner will be obligated to promptly pay to Franchisor an amount equal to the
applicable liquidated damages set forth in Section 19.3 of the Franchise
Agreement, but clause (ii) in the calculation of liquidated damages will be the
lesser of (a) thirty-six (36) or (b) one-half (½) the number of months then
remaining between (x) the date upon which the Other Lodging Product is first
operated, and (y) the Term Expiration Date. Owner’s obligations set forth in
this Section 14 will survive termination of this Agreement. If, after Franchisee
or Owner has requested consent from Franchisor to re-open the Hotel as a System
Hotel and Franchisor does not consent to such re-opening of the Hotel as a
System Hotel, a Brand Change occurs, then Owner will not be obligated to pay
liquidated damages pursuant to this Section 14.

 

6

 

 

15.         Condemnation. Owner will, at the earliest possible time after Owner
has actual knowledge, give Franchisor notice of any proposed taking of the Hotel
by eminent domain, condemnation, compulsory acquisition, or similar proceeding.
If such taking is substantial enough to render impractical the continued
operation of the Hotel in accordance with the System and guest expectations,
this Agreement will terminate upon notice by Franchisor, Owner, or Franchisee to
the other parties and the execution and delivery of a termination agreement and
release in form and substance acceptable to Franchisor (and the Franchise
Agreement will terminate upon notice by Franchisor or Franchisee to the other
party and the execution and delivery of a termination agreement and release in
form and substance acceptable to Franchisor), and Franchisor and Owner will
share equitably in the condemnation award; provided, however, Franchisor’s
portion of such award will be limited to compensating Franchisor for
Franchisor’s lost Franchise Fees, which amount will not exceed the amount of the
applicable liquidated damages due under Section 19.3 of the Franchise Agreement.
Further, if such condemnation is the sole basis for termination of this
Agreement and the Franchise Agreement, Franchisor’s portion of such award will
be in lieu of payment of the applicable liquidated damages due under Section
19.3 of the Franchise Agreement. If such taking, in Franchisor’s opinion, will
not render the continued operation of the Hotel impractical, Owner must promptly
make whatever repairs and restorations are necessary to make the Hotel conform
substantially to its condition, character, and appearance immediately before
such taking, according to plans and specifications approved by Franchisor. Owner
will take all measures necessary to ensure that the resumption of normal
operation of the Hotel is not unreasonably delayed.

 

16.         Notices.

 

A.           Subject to Section 16.B, all notices, requests, demands,
statements, and other communications required or permitted to be given under the
terms of this Agreement will be in writing and delivered by hand against
receipt, sent by certified mail (postage prepaid and return receipt requested),
or carried by reputable overnight courier service, to the respective party at
the following addresses:

 

  To Franchisor: Marriott International, Inc.     10400 Fernwood Road    
Bethesda, MD  20817     Attn: Law Department 52/923.27         With a copy to:
Marriott International, Inc.     10400 Fernwood Road     Bethesda, MD  20817    
Attn:  Vice President, Owner and Franchise Services

 

7

 

 

  To Franchisee: ARC Hospitality TRS Baltimore, LLC     405 Park Avenue     New
York, NY  10022     Attn:  Jesse C. Galloway     Email: jgalloway@arlcap.com    
    To Owner: ARC Hospitality Baltimore, LLC     405 Park Avenue     New York,
NY  10022     Attn:  Jesse C. Galloway     Email: jgalloway@arlcap.com

 

or at such other address as designated by notice from the respective party to
the other parties. Any such notice or communication will be deemed to have been
given at the date and time of: (A) receipt or first refusal of delivery, if sent
via certified mail or delivered by hand; or (B) one day after the posting
thereof, if sent via reputable overnight courier service.

 

B.           Franchisor may provide Franchisee and Owner with routine
information, invoices, the Standards and other System requirements and programs,
such as the Quality Assurance Program, including any modifications thereto, by
regular mail or by e-mail, facsimile, or by making such information available to
Franchisee and Owner on the Internet, an extranet, or other electronic means.

 

17.         Successors and Assigns. Franchisor will have the right to Transfer
this Agreement to any Person without prior notice to, or consent of, Owner or
Franchisee, provided the transferee assumes Franchisor’s obligations to Owner
and Franchisee under this Agreement. Owner and Franchisee hereby acknowledge and
agree that any such Transfer will constitute a release and novation of
Franchisor with respect to this Agreement. This Agreement may not be assigned by
Owner or Franchisee without the consent of Franchisor.

 

18.         Governing Law. This Agreement is executed pursuant to, and will be
interpreted and construed under and governed exclusively by, the laws of the
State of Maryland, United States of America, which laws will prevail in the
event of any conflict of law. Each party hereby expressly and irrevocably
submits itself to the non-exclusive jurisdiction of the courts of the State of
Maryland, United States of America, in any suit, action, or proceeding arising,
directly or indirectly, out of or relating to this Agreement; and so far as is
permitted under applicable law, this consent to personal jurisdiction will be
self-operative. Nothing in this Section 18 is intended, or will be deemed, to
make the Maryland Franchise Registration and Disclosure Law apply to this
Agreement, or the transactions or relationships contemplated hereby, if such law
otherwise would not be applicable.

 

19.         Hotel Ownership and Ownership Structure.

 

A.           Owner represents, warrants, and covenants to Franchisor that: (i)
Owner is the sole owner of the Hotel and holds good and marketable fee title to
the Approved Location of the Hotel; and (ii) Owner is owned directly and
indirectly as set forth on Attachment A. Upon the request of Franchisor, Owner
will submit to Franchisor evidence, in form and substance satisfactory to
Franchisor, confirming that Owner is owned directly and indirectly as set forth
on Attachment A (but without the obligation to disclose information about the
owners of Registered Shares except as required by Section 17 of the Franchise
Agreement).

 

8

 

 

B.           Owner represents, warrants, and covenants to Franchisor that: (i)
neither Owner (including any and all of its directors and officers), nor any of
its Affiliates or the funding sources for any of the foregoing is a Specially
Designated National or Blocked Person; (ii) neither Owner nor any of its
Affiliates is directly or indirectly owned or controlled by the government of
any country that is subject to an embargo by the United States government; and
(iii) neither Owner nor any of its Affiliates is acting on behalf of a
government of any country that is subject to such an embargo. Owner further
represents and warrants that it is in compliance with any applicable anti-money
laundering law, including the USA Patriot Act. Owner agrees that it will notify
Franchisor in writing immediately upon the occurrence of any event that would
render the foregoing representations and warranties of this Section 19.B.
incorrect.

 

20.         Entire Agreement; Counterparts.

 

A.           This Agreement, including the attachments hereto, and the
agreements executed simultaneously herewith, or pursuant to, or in connection
with, this Agreement (including, without limitation, the Franchise Agreement),
contains the entire agreement between the parties hereto as it relates to the
Hotel as of the date hereof. The Franchise Agreement is attached hereto as
Attachment B; Owner hereby acknowledges that it has read and fully understands
Attachment B as it applies hereunder.

 

B.           This Agreement may be executed in a number of identical
counterparts, each of which will be deemed an original for all purposes and all
of which will constitute, collectively, one agreement. Delivery of an executed
signature page to this Agreement by electronic transmission will be effective as
delivery of a manually signed counterpart of this Agreement. This is a fully
integrated agreement. No agreement of any kind relating to the matters covered
by this Agreement will be binding upon any party unless and until the same has
been made in a written, non-electronic instrument that has been duly executed by
the non-electronic signature of all interested parties. This Agreement may not
be amended or modified by conduct manifesting assent, or by electronic
signature, and each party is hereby put on notice that any individual purporting
to amend or modify this Agreement by conduct manifesting assent or by electronic
signature is not authorized to do so.

 

21.         Effects of Waivers. No waiver, delay, omission, or forbearance on
the part of Franchisor or Owner to exercise any right, option or power arising
from any default or breach by the other party, or to insist upon strict
compliance by the other party with any obligation or condition hereunder, will
affect or impair the rights of Franchisor or Owner, respectively, with respect
to any such default or breach or subsequent default or breach of the same or of
a different kind. Any delay, forbearance, or omission of either party to
exercise any right arising from any such default or breach will not affect or
impair such party’s rights with respect to such default or breach or any future
default or breach. Franchisor will not be liable to Owner for providing (or
denying) any waiver, approval, consent, or suggestion to Owner in connection
with this Agreement or by reason of any delay or denial of any request.

 

22.         Construction and Severability.

 

A.           Except as expressly provided to the contrary herein, each section,
part, term and/or provision of this Agreement will be considered severable; and
if, for any reason any section, part, term or provision herein is determined to
be invalid and contrary to, or in conflict with, any existing or future law or
regulation by a court or agency having valid jurisdiction, such will not impair
the operation of, or have any other effect upon, such other sections, parts,
terms and provisions of this Agreement as may remain otherwise intelligible, and
the latter will continue to be given full force and effect and bind the parties
hereto. To the extent possible, such invalid or unenforceable sections, parts,
terms or provisions will be deemed to be replaced with a provision that is valid
and enforceable and most nearly reflects the original intent of the invalid or
unenforceable provision.

 

B.           Nothing in this Agreement is intended, or will be deemed, to create
any third party beneficiary or confer any rights or remedies under or by reason
of this Agreement upon any Person other than Franchisor (and its Affiliates),
Franchisee, or Owner, and their respective permitted successors and assigns.

 

9

 

 

23.         Captions. Captions and section headings are used for convenience
only. They are not part of this Agreement and will not be used in construing it.

 

24.         Owner Representations, Warranties and Covenants. Owner represents,
warrants and covenants that (i) it is a legal entity duly formed, validly
existing, and in good standing under the laws of the jurisdiction of its
formation, (ii) it and its Affiliates have and will continue to have throughout
the term hereof the ability to perform their obligations under this Agreement,
(iii) it has all necessary power and authority to execute and deliver this
Agreement, (iv) it has read and fully understands the Franchise Agreement as it
applies hereunder, and (v) during the term of the Franchise Agreement it will
not enter into an agreement for the management of the Hotel that does not comply
with the provisions of the Franchise Agreement, unless otherwise approved by
Franchisor.

 

25.         Cost of Enforcement. If for any reason it becomes necessary for
Franchisor or Owner to initiate any legal or equitable action to secure or
protect its rights under this Agreement, the prevailing party will be entitled
to recover all costs incurred by it in successfully enforcing such rights,
including reasonable attorneys’ fees.

 

26.         Capitalized Terms. Unless the context requires otherwise,
capitalized terms not defined herein will have the meaning stated in the
Franchise Agreement.

 

27.         WAIVER OF JURY TRIAL AND PUNITIVE DAMAGES. OWNER, FRANCHISEE AND
FRANCHISOR EACH HEREBY ABSOLUTELY, IRREVOCABLY AND UNCONDITIONALLY WAIVES TRIAL
BY JURY AND THE RIGHT TO CLAIM OR RECEIVE PUNITIVE DAMAGES IN ANY LITIGATION,
ACTION, CLAIM, SUIT OR PROCEEDING, AT LAW OR IN EQUITY, ARISING OUT OF,
PERTAINING TO OR IN ANY WAY ASSOCIATED WITH THE COVENANTS, UNDERTAKINGS,
REPRESENTATIONS OR WARRANTIES SET FORTH HEREIN, THE RELATIONSHIPS OF THE PARTIES
HERETO, WHETHER AS “OWNER”, “FRANCHISEE,” OR “FRANCHISOR” OR OTHERWISE, THIS
AGREEMENT OR ANY OTHER MARRIOTT AGREEMENT, OR ANY ACTIONS OR OMISSIONS IN
CONNECTION WITH ANY OF THE FOREGOING.

 

{Signatures appear on following page}

 

10

 

 

IN WITNESS WHEREOF, the parties have caused their duly authorized
representatives to execute this Owner Agreement, under seal, as of the date
first above written.

 

 

    FRANCHISOR:       ATTEST:   MARRIOTT INTERNATIONAL, INC.               By:  
(SEAL) Assistant Secretary   Name:     Title:

 



  FRANCHISEE:       WITNESS: ARC HOSPITALITY TRS BALTIMORE, LLC   a Delaware
limited liability company         By: ARC Hospitality TRS Holding, LLC, its sole
    member           By: American Realty Capital Hospitality       Operating
Partnership, L.P.,       its sole member             By: American Realty Capital
Hospitality         Trust, Inc.,         its general partner

 



      By:   (SEAL) Witness     Name:       Title:

 

    OWNER:       WITNESS:   ARC Hospitality Baltimore, LLC     a Delaware
limited liability company           By:   American Realty Capital Hospitality
Operating       Partnership, L.P.,       its sole member             By:
American Realty Capital Hospitality Trust,         Inc.,         its general
partner

 

    By:   (SEAL) Witness   Name:     Title:

 

11

 

 

ATTACHMENT B

 

FRANCHISE AGREEMENT

 

12

 

 

